Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 1 of 121




           EXHIBIT A
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 2 of 121



                                       Policy Face Page
                                           FLORIDA

Insured’s Name: GIO Pizzeria & Bar Hospitality, LLC dba
                  Nick's New Haven Style Pizzeria & Bar



Policy Dates:      06/01/2019 to 06/01/2020


Policy# ARP-74910-20

Surplus Lines Agent’s Name:       Harvey A. Sheldon

Surplus Lines Agent’s Physical Address: 3250 N. 29th Avenue, Hollywood, FL 33020

Address: Surplus Lines Agent’s License #: A240451

Producing Agent’s Name: Richard Baer

Producing Agent’s Physical Address: 201 Alhambra Circle, Suite 1401, Coral Gables, FL 33134


“THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS LINES
LAW.PERSONS INSURED BY SURPLUS LINES CARRIERS DO NOT HAVE THE
PROTECTION OF THE FLORIDA INSURANCE GUARANTY ACT TO THE EXTENT
OF ANY RIGHT OF RECOVERY FOR THE OBLIGATION OF AN INSOLVENT
UNLICENSED INSURER.”

“SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE NOT
APPROVED BY ANY FLORIDA REGULATORY AGENCY”
Policy Premium:         $3,153.00


Taxes/Fees:
Inspection Fee                                $250.00
Service/Policy Fee                             $35.00
Surplus Lines Tax                             $171.90
Stamping Office Fee                             $3.44
EMPA                                            $4.00




Surplus Lines Agent’s Countersignature

SLA Authority # A043838253813

Quarter: 2nd


PFP-FL
            Case 1:20-cv-03107-RASCHEDULE
                                   Document OF
                                            1-1 FORMS
                                                 Filed 04/17/20 Page 3 of 121

Named Insured: GIO Pizzeria & Bar Hospitality, LLC dba
               Nick's New Haven Style Pizzeria & Bar


Policy Number: ARP-74910-20

COMMON POLICY
PFP-FL                               00/00        Policy Face Page - Florida
FORMS SCHEDULE                       00/00        Schedule of Forms and Endorsements
SLC-3                                08/00        Lloyd's Certificate
JNMA2462                             00/00        Common Policy Declarations
IL0017                               11/98        Common Policy Conditions
IL0935                               07/02        Exclusion of Certain Computer-Related Losses
LMA3100                              09/10        Sanction Limitation and Exclusion Clause
LMA5019                              09/05        Asbestos Endorsement
LMA5020                              09/05        Service of Suit
LMA5021                              09/05        Applicable Law (USA)
LMA5219                              01/15        US Terrorism Risk Insurance Not Purchased
                                                  Clause
LMA5096                              03/08        Several Liability Clause
ASPPR089                             00/00        Exclusion and Limited Additional Coverage
                                                  for Fungus
NMA1191                              00/00        Radioactive Contamination Exclusion
NMA1256                              03/60        Nuclear Liability Exclusion
NMA2244                              11/00        Loss Occurrence Clause
NMA2340                              11/88        Land, Water, Air Exclusion
NMA2915                              01/01        Electronic Data Endorsement
NMA2918                              08/01        War and Terrorism Exclusion
NMA2962                              06/03        Biological or Chemical Materials Exclusion
EBDEC                                07/15        Equipment Breakdown Coverage Form
                                                  Declarations
EB002                                07/15        Equipment Breakdown Coverage Form
Collapse                             00/00        Changes in Collapse Coverage
CP0010                               10/12        Building and Personal Property Coverage Form
CP0030                               10/12        Business Income and Extra Expense Coverage
CP0090                               07/88        Commercial Property Conditions
CP0186                               04/86        Changes- Pollutants

STATE

IL0255                               03/16        Florida Changes - Cancellation and Nonrenewal
CP0125                               10/12        Florida Changes - Catastrophic Ground Cover
                                                  Collapse
            Case 1:20-cv-03107-RASCHEDULE
                                   Document OF
                                            1-1 FORMS
                                                 Filed 04/17/20 Page 4 of 121

Named Insured: GIO Pizzeria & Bar Hospitality, LLC dba
               Nick's New Haven Style Pizzeria & Bar


Policy Number: ARP-74910-20
COMMERCIAL PROPERTY

CP1205                               11/85        Commercial Property Declarations
AW                                   2010         Alarm Warranty
Coverage Pack 2019                   02/19        Coverage Pack 2019
CP1030                               10/12        Causes of Loss - Special Form
CP1035                               06/95        Watercraft Exclusion
CP1054                               06/07        Windstorm or Hail Exclusion
CP1260                               10/91        Loss Adjustment Endorsement (with B & M
                                                  Carrier)
CP1440                               06/07        Outdoor Signs
PROTECTIVE SAFEGUARD ENDT            00/00        Protective Safeguard Endorsement#3
EDE                                  00/00        Existing Damage Exclusion Endorsement
CR1000                               04/97        Crime General Provisions
CR0001                               10/90        Employee Dishonesty Coverage Form
CR0018                               10/90        Robbery and Safe Burglary Coverage Form
DC Dec                               00/00        Data Compromise Supplemental Declarations
DC001                                06/16        Data Compromise Coverage Form
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 5 of 121




                          Lloyd's
                          Certificate

                           This Insurance                  is effected with certain Underwriters at Lloyd's,
                           London.




                           This Certificate                  is issued in accordance with the limited
                           authorization granted to the Correspondent by certain Underwriters at Lloyd's,
                           London whose syndicate numbers and the proportions underwritten by them
                           can be ascertained from the office of the said Correspondent (such Underwriters
                           being hereinafter called "Underwriters") and in consideration of the premium
                           specified herein, Underwriters hereby bind themselves severally and not jointly,
                           each for his    own part and not      one for another,   their   Executors and
                           Administrators.




                           The Assured                 is requested to read this Certificate, and if it is not
                           correct, return it immediately to the Correspondent for appropriate alteration.



                           All inquiries regarding this Certificate should be addressed to the following
                           Correspondent:




                                                 3250 N. 29"' AVENUE
                                              HOLLYWOOD, FL 33020-1313




SLC-3 (USA) NMA2868 (24/08/2000)
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 6 of 121
CERTIFICATE PROVISIONS

1.   Signature Required. This Certificate shall not be valid unless signed by the Correspondent
     on the attached Declaration Page.


2.   Correspondent Not Insurer. The Correspondent is not an Insurer hereunder and neither is nor
     shall be liable for any loss or claim whatsoever. The Insurers hereunder are those Underwriters
     at Lloyd's, London whose syndicate numbers can be ascertained as hereinbefore set forth. As
     used in this Certificate "Underwriters" shall be deemed to include incorporated as well as
     unincorporated persons or entities that are Underwriters at Lloyd's, London.


3.   Cancellation. If this Certificate provides for cancellation and this Certificate is cancelled after
     the inception date, earned premium must be paid for the time the insurance has been in force.


4.   Service of Suit. It is agreed that in the event of the failure of Underwriters to pay any amount
     claimed to be due hereunder, Underwriters, at the request of the Assured, will submit to the
     jurisdiction of a Court of competent jurisdiction within the United States. Nothing in this Clause
     constitutes or should be understood to constitute a waiver of Underwriters' rights to commence
     an action in any Court of competent jurisdiction in the United States, to remove an action to a
     United States District Court, or to seek a transfer of a case to another Court as permitted by the
     laws of the United States or of any State in the United States. It is further agreed that service of
     process in such suit may be made upon the firm or person named in item 6 of the attached
     Declaration Page, and that in any suit instituted against any one of them upon this
     contract, Underwriters will abide by the final decision of such Court or of any Appellate Court in
     the event of an appeal.
     The above-named are authorized and directed to accept service of process on behalf of
     Underwriters in any such suit and/or upon request of the Assured to give a written undertaking
     to the Assured that they will enter a general appearance upon Underwriters' behalf in the event
     such a suit shall be instituted. Further, pursuant to any statute of any state, territory or district
     of the United States which makes provision therefor, Underwriters hereby designate the
     Superintendent, Commissioner or Director of Insurance or other officer specified for that
     purpose in the statute, or his successor or successors in office, as their true and lawful
     attorney upon whom may be served any lawful process in any action, suit or proceeding
     instituted by or on behalf of the Assured or any beneficiary hereunder arising out of this
     contract of insurance, and hereby designate the above-mentioned as the person to whom the
     said officer is authorized to mail such process or a true copy thereof.


5.   Assignment. This Certificate shall not be assigned either in whole or in part without the
     written consent of the Correspondent endorsed hereon.


6.   Attached Conditions Incorporated. This Certificate is made and accepted subject to all the
     provisions, conditions and warranties set forth herein, attached or endorsed, all of which are to be
     considered as incorporated herein.


7.   Short Rate Cancellation. If the attached provisions provide for cancellation, the table below will be used to
     calculate the short rate proportion of the premium when applicable under the terms of cancellation.
                                 Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 7 of 121
 Short Rate Cancellation Table For Term of One Year.
                                        Per Cent      Days                                  Per Cent      Days                                   Per Cent     Days                                     Per Cent
Days
 Insurance in                           of one year   Insurance in                          of one year   Insurance in                          of one year    Insurance in                           of one year
 Force                                    Premiu      Force                                   Premiu      Force                                   Premiu       Force                                   Premium
                                             m                                                   m                                                   m



      1   ..............                 5%            66 - 69 . . . . . . . . . . . . .       29%        154 - 156 . . . . . . . . . . . . .      53%        256 - 260 . . . . . . . . . . . . . .    77%
                      ..                                                  ...                                                  ...                                                   ..
      2   ..............                  6            70 - 73 . . . . . . . . . . . . .       30         157 - 160 . . . . . . . . . . . . .      54         261 - 264 . . . . . . . . . . . . . .    78
                      ..                                                  ...                                                  ...                                                   ..
   3-4 ..............                     7            74 - 76 . . . . . . . . . . . . .       31         161 - 164 . . . . . . . . . . . . .      55         265 - 269 . . . . . . . . . . . . . .    79
                      ..                                                  ...                                                  ...                                                   ..
   5-6 ..............                     8            77 - 80 . . . . . . . . . . . . .       32         165 - 167 . . . . . . . . . . . . .      56         270 - 273 ( 9 mos ) . . . . . .          80
                      ..                                                  ...                                                  ...                                        .
   7-8 ..............                     9            81 - 83 . . . . . . . . . . . . .       33         168 - 171 . . . . . . . . . . . . .      57         274 - 278 . . . . . . . . . . . . . .    81
                      ..                                                  ...                                                  ...                                                   ..
   9 - 10 . . . . . . . . . . . . . .     10           84 - 87 . . . . . . . . . . . . .       34         172 - 175 . . . . . . . . . . . . .      58         279 - 282 . . . . . . . . . . . . . .    82
                      ..                                                  ...                                                  ...                                                   ..
  11 - 12 . . . . . . . . . . . . . .     11           88 - 91 ( 3 mos ) . . . . .             35         176 - 178 . . . . . . . . . . . . .      59         283 - 287 . . . . . . . . . . . . . .    83
                      ..                                       ..                                                    ..                                                              ..


 13 - 14 . . . . . . . . . . . . . .      12           92 - 94 . . . . . . . . . . . . .       36         179 - 182 ( 6 mos ) . . . . . .          60         288 - 291 . . . . . . . . . . . . . .    84
                     ..                                                   ...                                                                                                        ..

 15 - 16 . . . . . . . . . . . . . .      13           95 - 98 . . . . . . . . . . . . .       37         183 - 187 . . . . . . . . . . . . .      61         292 - 296 . . . . . . . . . . . . . .    85
                     ..                                                   ...                                                  ...                                                   ..
 17 - 18 . . . . . . . . . . . . . .      14          99 - 102 . . . . . . . . . . . . .       38         188 - 191 . . . . . . . . . . . . .      62         297 - 301 . . . . . . . . . . . . . .    86
                     ..                                                   ...                                                  ...                                                   ..


 19 - 20 . . . . . . . . . . . . . .      15          103 - 105 . . . . . . . . . . . . .      39         192 - 196 . . . . . . . . . . . . .      63         302 - 305 ( 10 mos ) . . . . .           87
                     ..                                                    ...                                                 ...


 21 - 22 . . . . . . . . . . . . . .      16          106 - 109 . . . . . . . . . . . . .      40         197 - 200 . . . . . . . . . . . . .      64         306 - 310 . . . . . . . . . . . . . .    88
                     ..                                                    ...                                                 ...                                                   ..
 23 - 25 . . . . . . . . . . . . . .      17          110 - 113 . . . . . . . . . . . . .      41         201 - 205 . . . . . . . . . . . . .      65         311 - 314 . . . . . . . . . . . . . .    89
                     ..                                                    ...                                                 ...                                                   ..
 26 - 29 . . . . . . . . . . . . . .      18          114 - 116 . . . . . . . . . . . . .      42         206 - 209 . . . . . . . . . . . . .      66         315 - 319 . . . . . . . . . . . . . .    90
                     ..                                                    ...                                                 ...                                                   ..

 30 - 32 ( 1 mos ) . . . . . .            19          117 - 120 . . . . . . . . . . . . .      43         210 - 214 ( 7 mos ) . . . . . . .        67         320 - 323 . . . . . . . . . . . . . .    91
        .                                                                  ...                                                                                                       ..


 33 - 36 . . . . . . . . . . . . . .      20          121 - 124 ( 4 mos ) . . . . .            44         215 - 218 . . . . . . . . . . . . .      68         324 - 328 . . . . . . . . . . . . . .    92
                     ..                                         .                                                              ...                                                   ..
 37 - 40 . . . . . . . . . . . . . .      21          125 - 127 . . . . . . . . . . . . .      45         219 - 223 . . . . . . . . . . . . .      69         329 - 332 . . . . . . . . . . . . . .    93
                     ..                                                    ...                                                 ...                                                   ..
 41 - 43 . . . . . . . . . . . . . .      22          128 - 131 . . . . . . . . . . . . .      46         224 - 228 . . . . . . . . . . . . .      70         333 - 337 ( 11 mos ) . . . . .           94
                     ..                                                    ...                                                 ...                                        .
 44 - 47 . . . . . . . . . . . . . .      23          132 - 135 . . . . . . . . . . . . .      47         229 - 232 . . . . . . . . . . . . .      71         338 - 342 . . . . . . . . . . . . . .    95
                     ..                                                    ...                                                 ...                                                   ..
 48 - 51 . . . . . . . . . . . . . .      24          136 - 138 . . . . . . . . . . . . .      48         233 - 237 . . . . . . . . . . . . .      72         343 - 346 . . . . . . . . . . . . . .    96
                     ..                                                    ...                                                 ...                                                   ..
 52 - 54 . . . . . . . . . . . . . .      25          139 - 142 . . . . . . . . . . . . .      49         238 - 241 . . . . . . . . . . . . .      73         347 - 351 . . . . . . . . . . . . . .    97
                     ..                                                    ...                                                 ...                                                   ..
 55 - 58 . . . . . . . . . . . . . .      26          143 - 146 . . . . . . . . . . . . .      50         242 - 246 ( 8 mos ) . . . . . .          74         352 - 355 . . . . . . . . . . . . . .    98
                     ..                                                    ...                                       .                                                               ..
 59 - 62 ( 2 mos ) . . . . . .            27          147 - 149 . . . . . . . . . . . . .      51         247 - 250 . . . . . . . . . . . . .      75         356 - 360 . . . . . . . . . . . . . .    99
                                                                           ...                                                 ...                                                   ..
 63 - 65 . . . . . . . . . . . . . .      28
                     ..                               150 - 153 ( 5 mos ) . . . . .            52         251 - 255 . . . . . . . . . . . . .      76         361 - 365 ( 12 mos ) . . . . .           100
                                                                .                                                              ...



 Rules applicable to insurance with terms less than or more than one year:
          A. If insurance has been in force for one year or less, apply the short rate table for annual insurance to the full
             annual premium determined as for insurance written for a term of one year.
          B.                  If insurance has been in force for more than one year:
                  1. Determine full annual premium as for insurance written for a term of one year.
                  2. Deduct such premium from the full insurance premium, and on the remainder calculate the pro rata
                     earned premium on the basis of the ratio of the length of time beyond one year the insurance has been
                     in force to the length of time beyond one year for which the policy was originally written.
                  3. Add premium produced in accordance with items (1) and (2) to obtain earned premium during full period
                     insurance has been in force.
    This Declaration Case
                     Page is 1:20-cv-03107-RA
                             attached to and forms partDocument
                                                       of       1-1 Filed 04/17/20 Page 8 of 121
                   (Form JNMA 2462)

Previous No.                           Authority Ref. No.                                 Certificate No.
ARPQ-74382-20                  B0595NAGN04223019                                         ARP-74910-20



 Name and Address of Insured                                                              Producing Agent
GIO Pizzeria & Bar Hospitality, LLC dba                                      USI Insurance Services, LLC - CG
Nick's New Haven Style Pizzeria & Bar                                        P. O. Box 141916
2444 N University Drive                                                      Miami, FL 33114-1916
Coral Springs, FL 33065                                                      201 Alhambra Circle, Suite 1401, Coral Gables, FL 33134

2. Effective from 06/01/2019         to 06/01/2020
   both days at 12:01 a.m. standard time

3. Insurance is effective with certain                      Percentage
    Underwriters At Lloyd's, London                          100%


4. Amount                     Coverage                  Rate                              Premium
  See Attached               x Property               See Attached
                                Liability                                Commercial Property Coverage                 $3,153.00
                                                                         Inspection Fee                                 $250.00
                                                                         Service/Policy Fee                              $35.00
                                                                         Surplus Lines Tax                              $171.90
                                                                         Stamping Office Fee                              $3.44
                                                                         EMPA                                             $4.00


                                                                                    Total Premium                     $3,617.34

5. Form(s) and Endorsement(s) made a part of this policy at time of issue:
        See Schedule of Forms and Endorsements
6. Service of Suit may be made upon:
        MESSRS. MENDES & MOUNT, 750 7TH AVENUE, NEW YORK, NY 10019

Dat
Dateed: 06/11/2019                                          Advanced E& S Group


                                               by
                                                             Correspondent
                       Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 9 of 121
                                                                                                           COMMERCIAL PROPERTY

                                               COMMERCIAL PROPERTY COVERAGE PART
                                                  SUPPLEMENTAL DECLARATIONS

POLICY NO. ARP-74910-20                           COMPANY: Underwriters at Lloyd’s

NAMED INSURED: GIO Pizzeria & Bar Hospitality, LLC dba
                          Nick's New Haven Style Pizzeria & Bar

DESCRIPTION OF PREMISES:
Prem. Bldg.     Location Construction and Occupancy
No.   No.
1           1           2444 N. University Drive, Coral Springs, FL 33065




COVERAGES PROVIDED:
Prem.No. Bldg.No. Coverage                              Limit of Insurance          Covered         Coinsurance*        Rate VS
                                                                                  Causes of Loss
      1           1     Improvements & Betterments $600,000                          CP1030              90 %
      1           1     Contents                   $400,000                          CP1030              90 %
      1           1     Business Income            $250,000                          CP1030               1/4




Deductible $2,500              All perils       Excluding Windstorm & Hail as Per Form CP1054

    Business Income Deductible is 72 Hours


OPTIONAL COVERAGES:
Prem. Bldg.   Agreed Value                                                           Replacement Cost (X)
No.   No.     Exp. Date                          Cov.             Amount             Building    Pers.Prop. Including “Stock”
1           1


                         Inflation Guard (%)                *Monthly Limit of        *Maximum Period          *Extended Period
                         Bldg. Pers. Prop.                 Indemnity (Fraction)       of Indemnity (X)        of Indemnity (Days)
1           1                                                       1/4
                                                           *Applies to Business Income Only

MORTGAGE HOLDERS
Prem. Bldg.  Mortgage Holder Name and Mailing Address
No.   No.



FORMS APPLICABLE TO SPECIFIC PREMISES/COVERAGES
Prem. Bldg.       Coverages            Form Number
No.   No.

See Schedule of Forms and Endorsements
CP 12 05 11 85 Copyright, ISO Commercial Risk Services, Inc. 1963,1964
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 10 of 121
                                                                                                    IL 00 17 11 98




                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the follow ing conditions.

A. Cancellation                                                    b. Give you reports on the conditions w e
                                                                      find; and
    1. The first Named Insured show n in the Dec-
       larations may cancel this policy by mailing or              c. Recommend changes.
       delivering to us advance w ritten notice of
       cancellation.                                            2. We are not obligated to make any inspections,
                                                                   surveys, reports or recommendations and any
    2. We may cancel this policy by mailing or de-                 such actions w e do undertake relate only to
       livering to the first Named Insured w ritten                insurability and the premiums to be charged.
       notice of cancellation at least:                            We do not make safety inspections. We do
                                                                   not undertake to perform the duty of any
        a. 10 days before the effective date of can-               person or organization to provide for the
           cellation if w e cancel for nonpayment of               health or safety of w orkers or the public. And
           premium; or                                             w e do not w arrant that conditions:
        b. 30 days before the effective date of can-               a. Are safe or healthful; or
           cellation if w e cancel for any other
           reason.                                                 b. Comply w ith law s, regulations, codes or
                                                                      standards.
    3. We w ill mail or deliver our notice to the first
       Named Insured’ s last mailing address know n             3. Paragraphs 1. and 2. of this condition apply
       to us.                                                      not only to us, but also to any rating, ad-
                                                                   visory, rate service or similar organization
    4. Notice of cancellation w ill state the effective            w hich makes insurance inspections, surveys,
       date of cancellation. The policy period w ill               reports or recommendations.
       end on that date.
                                                                4. Paragraph 2. of this condition does not apply
    5. If this policy is cancelled, w e w ill send the             to any inspections, surveys, reports or recom-
       first Named Insured any premium refund due.                 mendations w e may make relative to certifi-
       If w e cancel, the refund w ill be pro rata. If the         cation, under state or municipal statutes, or-
       first Named Insured cancels, the refund may                 dinances or regulations, of boilers, pressure
       be less than pro rata. The cancellation w ill be            vessels or elevators.
       effective even if w e have not made or offered
       a refund.                                             E. Premiums
    6. If notice is mailed, proof of mailing w ill be           The first Named Insured show n in the Dec-
       sufficient proof of notice.                              larations:
B. Changes                                                      1. Is responsible      for   the   payment   of   all
                                                                   premiums; and
    This policy contains all the agreements betw een
    you and us concerning the insurance afforded.               2. Will be the payee for any return premiums w e
    The first Named Insured show n in the Declara-                 pay.
    tions is authorized to make changes in the terms
    of this policy w ith our consent. This policy’ s         F. Transfer Of Your Rights And Duties Under This
    terms can be amended or w aived only by                     Policy
    endorsement issued by us and made a part of this            Your rights and duties under this policy may not
    policy.                                                     be transferred w ithout our w ritten consent except
C. Examination Of Your Books And Records                        in the case of death of an individual named
                                                                insured.
    We may examine and audit your books and
    records as they relate to this policy at any time           If you die, your rights and duties w ill be
    during the policy period and up to three years              transferred to your legal representative but only
    afterw ard.                                                 w hile acting w ithin the scope of duties as your
                                                                legal representative. Until your legal represen-
D. Inspections And Surveys                                      tative is appointed, anyone having proper tem-
                                                                porary custody of your property w ill have your
    1. We have the right to:
                                                                rights and duties but only w ith respect to that
        a. Make inspections and surveys at any                  property.
           time;


IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 11 of 121


                                                                                             IL 09 35 07 02
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
   EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the follow ing:
     COMMERCIAL INLAND MARINE COVERAGE PART
     COMMERCIAL PROPERTY COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
     STANDARD PROPERTY POLICY

 A. We w ill not pay for loss (" loss" ) or damage caused   2. Any advice, consultation, design, evaluation,
    directly or indirectly by the follow ing. Such loss         inspection, installation, maintenance, repair,
    (" loss" ) or damage is excluded regardless of any          replacement or supervision provided or done by
    other cause or event that contributes concurrently          you or for you to determine, rectify or test for,
    or in any sequence to the loss (" loss" ) or damage.        any potential or actual problems described in
    1. The Failure, malfunction or inadequacy of:               Paragraph A. 1. of this endorsement.
        a. Any of the follow ing, w hether belonging to   B. If an excluded Cause of Loss as described in
           any insured or to others:                         Paragraph A. of this endorsement results:
         (1) Computer hardw are, including micro-            1. In a covered Cause of Loss under the Crime
             processor;                                      and Fidelity Coverage Part, the Commercial
         (2) Computer Application Softw are;                 Inland Marine Coverage Part of the Standard
         (3) Computer operating systems and related          Property Policy; or
             softw are;                                       2. Under the Commercial Property Coverage Part:
         (4) Computer netw orks;
         (5) Microprocessors (computer chips not part            a. In a " Specified Cause of Loss" or in eleva-
             of any computer system; or                              tor collision resulting from mechanical
         (6) Any other computerized or electronic                    breakdow n, under the Causes of Loss-
                                                                     Special Form ; or
             equipment or components; or
                                                                 b. In a covered Cause of Loss under the
   b. Any other products, and any services, data                     Causes Of Loss - Basic Form or the
      or functions that directly or indirectly use or                Causes Of Loss - Broad Form ;
      rely upon, in any manner, any of the items
      listed in Paragraph A.1.a. of this endorse-            w e w ill pay only for the loss (" loss" ) or damage
      ment;                                                  caused by such " Specified Cause of Loss" , eleva-
                                                             tor collision, or Covered Cause of Loss.
   due to the inablility to correctly recongnize, proc-
   ess, distinguish, interpret or accept one or              C. We w ill not pay for repair, replacement or modifi-
   more dates or times. And example is the ianbility         cation of any items in Paragraphs A.1.a. and
   of computer softw are to recognize the year               A.1.b. of this endorsement to correct any deficien-
   2000.                                                     cies or change any features.




IL 0935 07 02                        Copyright ISO Properties, Inc., 2001                        Page 1 of 1
          Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 12 of 121


                       Sanction Limitation and Exclusion Clause

No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay
any claim or provide any benefit hereunder to the extent that the provision of such cover,
payment of such claim or provision of such benefit would expose that (re)insurer to any
sanction, prohibition or restriction under United Nations resolutions or the trade or
economic sanctions, laws or regulations of the European Union, United Kingdom or
United States of America.


LMA3100
15 September 2010
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 13 of 121




                                     ASBESTOS ENDORSEMENT


    A.       This policy only insures asbestos physically incorporated in an insured building or
             structure, and then only that part of the asbestos w hich has been physically
             damaged during the period by one of these Listed Perils:

                     Fire; Explosion; Lightning; Windstorm; Hail; Direct impact of vehicle,
                     aircraft or vessel; Riot or civil commotion; Vandalism or malicious
                     mischief; or accidental discharge of fire protective equipment.

    This coverage is subject to each of the follow ing specific limitations:

    1. The said building or structure must be insured under this Policy for damage by that
       Listed Peril.

    2. The Listed Peril must be the immediate, sole cause of the damage to the asbestos.

    3. The Assured must report to Underw riters the existance and cost of the damage as
       soon as practicable after the Listed Peril first damaged the asbestos. How ever, this
       Policy does not insure any such damage first reported to the Underw riters more than
       12 (tw elve) months after the expiration, or termination, of the period of insurance.

    4. Insurance under this Policy in respect of asbestos shall not include any sum relating
       to:

          (i) any faults in the design, manufacture or installation of the asbestos;

          (ii) asbestos not physically damaged by the Listed Peril including any governmental
               or regulatory authority direction or request of w hatsoever nature relating to
               undamaged asbestos.

    B. Except as set forth in the foregoing Section A, this policy does not insure asbestos
       or any sum relating thereto.




14/09/2005
LMA5019
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 14 of 121




                             SERVICE OF SUIT CLAUSE (U.S.A.)

This Service of Suit Clause will not be read to conflict with or override the obligations of the parties to
arbitrate their disputes as provided for in any Arbitration provision within this Policy. This Clause is
intended as an aid to compelling arbitration or enforcing such arbitration or arbitral award, not as an
alternative to such Arbitration provision for resolving disputes arising out of this contract of insurance
(or reinsurance).

It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed to be
due hereunder, the Underwriters hereon, at the request of the Insured (or Reinsured), will submit to
the jurisdiction of a Court of competent jurisdiction within the United States. Nothing in this Clause
constitutes or should be understood to constitute a waiver of Underwriters' rights to commence an
action in any Court of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another Court as permitted by the laws of the
United States or of any State in the United States.

It is further agreed that service of process in such suit may be made upon

Mendes and Mount, 750 Seventh Avenue, New York, N. Y. 10019-6829

and that in any suit instituted against any one of them upon this contract, Underwriters will abide by
the final decision of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of Underwriters
in any such suit and/or upon the request of the Insured (or Reinsured) to give a written undertaking
to the Insured (or Reinsured) that they will enter a general appearance upon Underwriters' behalf in
the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which makes
provision therefor, Underwriters hereon hereby designate the Superintendent, Commissioner or
Director of Insurance or other officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served any lawful process
in any action, suit or proceeding instituted by or on behalf of the Insured (or Reinsured) or any
beneficiary hereunder arising out of this contract of insurance (or reinsurance), and hereby designate
the above-named as the person to whom the said officer is authorized to mail such process or a true
copy thereof.


14/09/2005
LMA5020
Form approved by Lloyd's Market Association
    Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 15 of 121




                           APPLICABLE LAW (U.S.A.)

This Insurance shall be subject to the applicable state law to be determined by the
court of competent jurisdiction as determined by the provisions of the Service of Suit
Clause (U.S.A.)


14/09/2005
LMA5021
Form approved by Lloyd’s Market Association
    Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 16 of 121



                  U.S. Terrorism Risk Insurance Act of 2002 as amended
                                  Not Purchased Clause

This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk
Insurance Act of 2002" as amended as summarized in the disclosure notice.

It is hereby noted that the Underwriters have made available coverage for "insured losses"
directly resulting from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance
Act of 2002", as amended ("TRIA") and the Insured has declined or not confirmed to purchase
this coverage.

This Insurance therefore affords no coverage for losses directly resulting from any "act of
terrorism" as defined in TRIA except to the extent, if any, otherwise provided by this policy.

All other terms, conditions, insured coverage and exclusions of this Insurance including
applicable limits and deductibles remain unchanged and apply in full force and effect to the
coverage provided by this Insurance.


LMA5219
12 January 2015
     Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 17 of 121



                                 SEVERAL LIABILITY CLAUSE



PLEASE NOTE – This notice contains important information. PLEASE READ
CAREFULLY



The liability of an insurer under this contract is several and not joint with other insurers party
to this contract. An insurer is liable only for the proportion of liability it has underwritten. An
insurer is not jointly liable for the proportion of liability underwritten by any other insurer. Nor
is an insurer otherwise responsible for any liability of any other insurer that may underwrite
this contract.

The proportion of liability under this contract underwritten by an insurer (or, in the case of a
Lloyd’s syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown in this contract.

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than the syndicate
itself) is an insurer. Each member has underwritten a proportion of the total shown for the
syndicate (that total itself being the total of the proportions underwritten by all the members of
the syndicate taken together). The liability of each member of the syndicate is several and
not joint with other members. A member is liable only for that member’s proportion. A
member is not jointly liable for any other member’s proportion. Nor is any member otherwise
responsible for any liability of any other insurer that may underwrite this contract. The
business address of each member is Lloyd’s, One Lime Street, London EC3M 7HA. The
identity of each member of a Lloyd’s syndicate and their respective proportion may be
obtained by writing to Market Services, Lloyd’s, at the above address.

Although reference is made at various points in this clause to “this contract” in the singular,
where the circumstances so require this should be read as a reference to contracts in the
plural.


LMA5096 (Combined Certificate)

7 March 2008
          Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 18 of 121




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION AND LIMITED ADDITIONAL COVERAGE FOR FUNGUS
This Endorsement modifies insurance provided under all Coverage Parts:

A. The Following Exclusion is added:

     EXCLUSION - "Fungus", Wet Rot, Dry Rot and Bacteria

     We will not pay for loss or damage caused directly or indirectly by the presence, growth, proliferation,
     spread or any activity of "fungus", wet or dry rot or bacteria. Such loss or damage is excluded regardless
     of any other cause or event that contributes concurrently or in any sequence to the loss. But if "fungus",
     wet or dry rot or bacteria results in a "covered cause of loss", we will pay for the loss or damage caused
     by the "covered cause of loss".

     This exclusion does not apply:

     1. When "fungus", wet or dry rot or bacteria results from fire or lightning; or

     2. To the extent that coverage is provided in the Additional Coverage - Limited Coverage For "Fungus",
        Wet Rot, Dry Rot And Bacteria with respect to loss or damage by a cause of loss other than fire or
        lightning.

B.   The following Additional Coverage is added:

     ADDITIONAL COVERAGE - Limited Coverage for "Fungus", Wet Rot, Dry Rot and Bacteria

     1. This limited coverage applies only when the "fungus", wet or dry rot or bacteria is the result of one
        or more of the following causes that occurs during the policy period and only if all reasonable means
        were used to save and preserve the property from further damage at the time of and after that
        occurrence, and only if any loss resulting from the following is reported to us within 60 days of the
        occurrence.

         a.    A "covered cause of loss" other than fire or lightning; or

         b. Flood, if Flood Coverage Endorsement applies to the affected premises.

     2. Under conditions described in item B.1. above, we will pay for loss or damage by "fungus", wet or
        dry rot or bacteria. As used in the Limited Coverage, the term loss or damage means:

         a. Direct physical loss or damage to Covered Property caused by "fungus", wet or dry rot or
            bacteria, including the cost of removal of the "fungus", wet or dry rot or bacteria;

         b. The cost to tear out and replace any part of the building or other property as needed to gain
            access to the "fungus", wet or dry rot or bacteria; and

         c. The cost of testing performed after removal, repair, replacement or restoration of the damaged
            property is completed, provided there is a reason to believe that "fungus, wet or dry rot or
            bacteria are present.


                                                    ASPPR089                                       Page 1 of 2
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 19 of 121




    3. The coverage provided under this Limited Coverage is limited to $15,000. Regardless of the number
       of claims, this limit is the most we will pay for the total of all loss or damage arising out of all
       occurrences which take place in a 12-month period (starting with the beginning of the present annual
       policy period). With respect to a particular occurrence of loss which results in "fungus", wet or dry
       rot or bacteria continues to be present or active, or recurs, in a later policy period.

    4. The coverage provided under this Limited Coverage does not increase the applicable Limit of
       Insurance on any Covered Property. If a particular occurrence results in loss or damage by "fungus",
       wet or dry rot or bacteria, and other loss or damage, we will not pay more for the total of all loss or
       damage, than the applicable Limit of Insurance on the affected Covered Property.

    5. If there is covered loss or damage to Covered Property, not caused by "fungus", wet or dry rot or
       bacteria, loss payment will not be limited by the terms of this Limited Coverage, except to the extend
       that "fungus", wet or dry rot or bacteria causes an increase in the loss. Any such increase in the loss
       will be subject to the terms of this Limited Coverage.

C. The following definition is added:

    "Fungus" means any type or form of fungus, including mold or mildew, and any mycotoxins, spores,
    scents or by-products produced or released by fungi.




                                                                                                  Page 2 of 2
    ASPPR089
                Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 20 of 121




                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE

This insurance (reinsurance) is subject to the Institute Radioactive Contamination Exclusion Clause 1/10/90 provided that:


(a) If fire is an insured peril; and

(b) Where the subject matter insured or, in the case of reinsurance, the subject matter insured by the original insurance, is with the United
    States, its islands, onshore territories or possessions; and

(c) A fire arises directly or indirectly from one or more of the causes detailed in sub-clauses 1.1 and 1.2 of the Institute Radioactive
    Contamination Exclusion Clause 1/10/90




Any loss or damage arising directly from that fire shall, subject to the provisions of this insurance (reinsurance), be covered,
EXCLUDING however, any loss, damage, liability, or expense caused by nuclear reaction, nuclear radiation, or radioactive contamination
arising directly or indirectly from that fire.




NMA1191
    U.S.A.       Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 21 of 121

          NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - DIRECT (BROAD)
                           (Approved by Lloyd' s Underw riters' Non-Marine Association)
        For attachment to insurances of the follow ing classifications in the U.S.A., its Territories and Possessions, Puerto Rico
    and the Canal Zone:-
             Ow ners, Landlords and Tenants Liability, Contractural Liability, Elevator Liability, Ow ners or Contractors (including
             railroad) Protective Liability, Manufacturers and Contractors Liability, Product Liability, Professional and Mal-practice
             Liability, Storekeepers Liability, Garage Liability, Automobile Liability (Including Massachusetts Motor Vehicle or
             Garage Liability),
    not being insurance' s of the classifications to w hich the Nuclear Incident Exclusion Clause-Liability-Direct (Limitied) applies.

    This policy*
             I Under any Liability Coverage, to injury, sickness, disease, death or destruction does not apply:
                              (a)       With respect to which an insured under the policy is also an insured under a nuclear energy liability
                                        policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
                                        Underwriters or Nuclear Insurance Association of Canada, or would be an insured under any such
                                        policy but for its termination upon exhaustion of its limit of liability; or
                              (b)       Resulting from the hazardous properties of nuclear material and with respect to which (1) any person
                                        or organization is required to maintain financial protection pursuant to the Atomic Energy Act of
                                        1954, or any law amendatory thereof, or (2) the insured is, or had this policy not been issued would
                                        be, entitled to indemnity from the United States of America, or any agency thereof, with any person or
                                        organization.
             II Under any Medical Payments Coverage or under any Supplementary Payments Provision relating to immediate medical or
                  surgical relief, to expenses incurred with respect to bodily injury, sickness, disease or death resulting from the hazardous
                  properties of nuclear material and arising out of the operation of a nuclear facility by any person or organization.
             III        Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from the
                        hazardous properties of nuclear material, if
                              (a)       The nuclear material (1) is at any nuclear facility ow ned by, or operated by or on behalf
                                        of, an insured or (2) has been discharged or dispersed therefrom;
                              (b)       the nuclear material is contained in spent fuel or w aste at any time possessed, handled,
                                        used, processed, stored, transported or disposed of by or on behalf of aninsured; or
                              (c)       the injury, sickness, disease, death or destruction arises out of the furnishing by an
                                        insured of services, materials, parts or equipment in connection w ith the planning,
                                        construction, maintenance, operation or use of any nuclear facility, but if such facility is
                                        located w ithing the United States of America, its territories or possessions or Canada, this
                                        exclusion (c) applies only to injury to or destruction of property at such nuclear facility.
             IV.        As used in this endorsement:
                        "hazardous properties" include radioactive, toxic or explosive properties; "nuclear material" means source
                        material, special nuclear material or byproduct material; "source material", "special nuclear material", and
                        "byproduct material" have the meanings given them in the Atomic Energy Act of 1954 or in any law amendatory
                        thereof; "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to
                        radiation in a nuclear reactor; "waste" means any waste material (1) containing by product material and (2) resulting
                        from the operation by any person or organization of any nuclear facility included within the definition of nuclear
                        facility under paragraph (a) or (b) thereof; "nuclear facility" means:
                              (a)       any nuclear reactor,
                              (b)       any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2)
                                        processing or utilizing spent fuel, or (3) handling, processing or packaging waste.
                              (c)       any equipment or device used for the processing, fabricating or alloying of special nuclear material if
                                        at any time the total amount of such material in the custody of the insured at the premises where such
                                        equipment or device is located consists of or contains more than 25 grams of plutonium or uranium
                                        233 or any combination thereof, or more than 250 grams of uranium 235,
                              (d)       any structure, basin, excavation, premises or place prepared or used for the storage or disposal of
                                        waste.
                  and includes the site on which any of the foregoing is located, all operations conducted on such site and all premises used
                  for such operations, "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a
                  self-supporting chain reaction or to contain a critical mass of fissionable material. With respect to injury to or destruction
                  of property, the "injury" or "destruction" includes all forms of radioactive contamination of property.
   It is understood and agreed that, except as specifically provided in the foregoing to the contrary, this clause is subject to the terms,
   exclusions conditions and limitations of the Policy to which it is attached.

   *NOTE:- As respects policies which afford liability coverages and other forms of coverage in addition, the words underlined should be
   amended to designate the liability coverage to which this clause is to apply.




NMA 1256
17/3/60
        Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 22 of 121




                     LOSS OCCURRENCE CLAUSE (U.S.A. AND CANADA) NO. 1


The term "Loss Occurrence" shall mean the sum of all individual losses directly occasioned by any one
disaster, accident or loss or series of disasters, accidents or losses arising out of one event which occurs
within the area of one state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any one "Loss Occurrence"
shall be limited to all individual losses sustained by the Company occurring during any period of 168
consecutive hours arising out of and directly occasioned by the same event except that the term "Loss
Occurrence" shall be further defined as follows:-

(i)     As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing collapse and water
        damage, all individual losses sustained by the Company occurring during any period of 72
        consecutive hours arising out of and directly occasioned by the same event. However, the event
        need not be limited to one state or province or states or provinces contiguous thereto.

(ii)    As regards riot, riot attending a strike, civil commotion, vandalism and malicious mischief, all
        individual losses sustained by the Company occurring during any period of 72 consecutive hours
        within the area of one municipality or county and the municipalities or counties contiguous thereto
        arising out of and directly occasioned by the same event. The maximum duration of 72
        consecutive hours may be extended in respect of individual losses which occur beyond such 72
        consecutive hours during the continued occupation of an Assured's premises by strikers, provided
        such occupation commenced during the aforesaid period.

(iii)   As regards earthquake (the epicentre of which need not necessarily be within the territorial
        confines referred to in the opening paragraph of this article) and fire following directly occasioned
        by the earthquake, only those individual fire losses which commence during the period of 168
        consecutive hours may be included in the Company's "Loss Occurrence".

(iv)    As regards "Freeze", only individual losses directly occasioned by collapse, breakage of glass
        and water damage (caused by bursting of frozen pipes and tanks) may be included in the
        Company's "Loss Occurrence".

Except for those "Loss Occurrences" referred to in (i) and (ii) the Company may choose the date and
time when any such period of consecutive hours commences provided that it is not earlier than the date
and time of the occurrence of the first recorded individual loss sustained by the Company arising out of
that disaster, accident or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event.

However, as respects those "Loss Occurrences" referred to in (i) and (ii), if the disaster, accident or loss
occasioned by the event is of greater duration than 72 consecutive hours, then the Company may divide
that disaster, accident or loss into two or more "Loss Occurrences" provided no two periods overlap and
no individual loss is included in more than one such period and provided that no period commences
earlier than the date and time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss.

No individual losses occasioned by an event that would be covered by 72 hours clauses may be
included in any "Loss Occurrence" claimed under the 168 hours provision.


NMA2244

23/11/2000
  Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 23 of 121

U.S.A. & CANADA
LAND, WATER AND AIR EXCLUSION

Notw ithstanding any provision to the contrary w ithin the Policy of w hich this Endorsement
forms part (or w ithin any other Endorsement w hich forms part of this Policy), this Policy does
not insured land (including but not limited to land on w hich the insured property is located),
w ater or air, how soever and w herever occurring, or any interest or right therein.

SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION
Notw ithstanding any provision to the contrary w ithin the Policy of w hich this Endorsement
forms part (or w ithin any other Endorsement w hich forms part of this Policy), this Policy does
not insure:
                a) any loss, damage, cost or expense, or
                b) any increase in insured loss, damage, cost or expense, or
                c) any loss, damage, cost, expense, fine or penalty, w hich is incurred, sus-
                   tained or imposed by order, direction, instruction or request of, or by any
                   agreement w ith, any court, government agency or any public, civil or
                   military authority, or threat thereof, (and w hether or not as a result of
                   public or private litigation),
         w hich arises form any kind of seepage or any kind or pollution and/or contamination,
         or threat thereof, w hether or not caused by or resulting from a peril insured, or from
         steps or measures taken in connection w ith the avoidance, prevention, abatement,
         mitigation, remediation, clean-up or removal of such seepage or pollution and/or
         contamination or threat thereof.
    The term ' any kind of seepage or any kind of pollution and/or contamination' as used in
    this Endorsement includes (but is not limited to):

                a) seepage of, or pollution and/or contamination by, anything, including but
                   not limited to, any material designated as a ' hazardous substance' by the
                   United States Environmental Protection Agency or as a ' hazardous
                   material' by the United States Department of Transportation, or defined as
                   a ' toxic substance' by the Canadian Environmental Protection Act for the
                   purposes of Part II of that Act, or any substance designated or defined as
                   toxic, dangerous, hazardous or deleterious to persons or the environment
                   under any other Federal State, Provincial, Municipal or other law ,
                   ordinance or regulation; and
                b) the presence, existence, or release of anything w hich endangers or
                   threatens to endanger the health, safety or w elfare of person or the
                   environment.
DEBRIS REMOVAL ENDORSEMENT
THIS ENDORSEMENT CONTAINS PROVISION WHICH MAY LIMIT OR PRE- VENT RECOVERY
UNDER THIS POLICY FOR LOSS WHERE COSTS OR EXPENSES FOR DEBRIS REMOVAL ARE
INCURRED.
Nothing contained in this Endorsement shall override any Seepage and/or Pollution and/or
Contamination Exclusion or any Radioactive Contamination Exclusion or any other Exclusion
applicable to this Policy.



N.M.A. 2340
  Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 24 of 121

Any provision w ithin this Policy (or w ithin any other Endorsement w hich forms part of this
Policy) w hich ensures debris removal is cancelled and replaced by the follow ing:
          1) In the event of direct physical damage to or destruction of property, for w hich
             Underw riters hereon agree to pay, or w hich but for the application of a deductible
             or underlying amount they w ould agree to pay (hereinafter referred to as ' Damage
             or Destruction' ), this Policy also insures, w ithin the sum insured, subject to this
             limitations and method of calculation below , and to all the other terms and
             conditions of the Policy, costs or expenses;
             (a) w hich are reasonably and necessarily incurred by the Assured in the removal,
                 from the premises of the Assured at w hich the Damage or Destruction
                 occurred, of debris w hich results from the Damage or Destruction; and
             (b) of w hich the Assured becomes aw are and advises the amount thereof to
                 Underw riters hereon w ithin one year of the commencement of such Damage or
                 Destruction.
          2) In calculating the amount, if any, payable under this Policy for loss w here costs or
             expenses for removal of debris are incurred by the Assured (subject to the
             limitations in paragraph 1 above):
             (a) the maximum amount of such costs or expenses that can be included in the
                 method of calculation set out in (b) below shall be the greater of U.S. $25,000
                 (tw enty-five thousand dollars) or 10% (ten percent) of the amount of the
                 Damage or Destruction from w hich such costs or expenses result; and
             (b) the amount of such costs or expenses as limited in (a) above shall be added to:
                 (i) the amount of the Damage or Destruction; and
                 (ii) all other amounts of loss, w hich arise as a result of the same occurrence,
                      and for w hich Underw riters hereon also agree to pay, or w hich but for the
                      application of a deductible or underlying amount they w ould agree to pay;
                      and
                 the resulting sum shall be the amount to w hich any deductible or underlying
                 amount to w hich this Policy is subject and the limit (or applicable sub-limit) of
                 this Policy, shall be applied.




N.M.A. 2340 (24/11/88)




NMA2340
Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 25 of 121




                                    ELECTRONIC DATA ENDORSEMENT B

1.   Electronic Data Exclusion

     Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is understood and
     agreed as follows:

     (a) This Policy does not insure loss, damage, destruction, distortion, erasure, corruption or alteration of
         ELECTRONIC DATA from any cause whatsoever (including but not limited to COMPUTER VIRUS) or
         loss of use, reduction in functionality, cost, expense of whatsoever nature resulting therefrom, regardless of
         any other cause or event contributing concurrently or in any other sequence to the loss.

          ELECTRONIC DATA means facts, concepts and information converted to a form useable for
          communications, interpretation or processing by electronic and electromechanical data processing or
          electronically controlled equipment and includes programmes, software and other coded instructions for the
          processing and manipulation of data or the direction and manipulation of such equipment.

          COMPUTER VIRUS means a set of corrupting, harmful or otherwise unauthorized instructions or code
          including a set of maliciously introduced unauthorized instructions or code, programmatic or otherwise, that
          propagate themselves through a computer system or network of whatsoever nature. COMPUTER VIRUS
          includes but is not limited to 'Trojan Horses', "worms' and 'time or logic bombs'.

     (b) However, in the event that a peril listed below results from any of the matters described in paragraph (a)
         above, this Policy, subject to all its terms, conditions and exclusions, will cover physical damage occurring
         during the Policy period to property insured by this Policy directly caused by such listed peril.

          Listed Perils

          Fire
          Explosion

2.   Electronic Data Processing Media Valuation

     Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is understood and
     agreed as follows:

     Should electronic data processing media insured by this Policy suffer physical loss or damage insured by this
     Policy, then the basis of valuation shall be the cost of the blank media plus the costs of copying the
     ELECTRONIC DATA from back-up or from originals of a previous generation. These costs will not include
     research and engineering nor any costs of recreating, gathering or assembling such ELECTRONIC DATA. If the
     media is not repaired, replaced or restored the basis of valuation shall be the cost of the blank media. However
     this Policy does not insure any amount pertaining to the value of such ELECTRONIC DATA to the Assured or
     any other party, even if such ELECTRONIC DATA cannot be recreated, gathered or assembled.




25/01/01
NMA2915
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 26 of 121




WAR AND TERRORISM EXCLUSION ENDORSEMENT

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed that
this insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by,
resulting from or in connection with any of the following regardless of any other cause or event contributing
concurrently or in any other sequence to the loss;

(1)     war, invasion, acts of foreign enemies, hostilities or warlike operations (whether war be declared or not),
        civil war, rebellion, revolution, insurrection, civil commotion assuming the proportions of or amounting
        to an uprising, military or usurped power; or

(2)     any act of terrorism.
        For the purpose of this endorsement an act of terrorism means an act, including but not limited to the use
        of force or violence and/or the threat thereof, of any person or group(s) of persons, whether acting alone
        or on behalf of or in connection with any organization(s) or government(s), committed for political,
        religious, ideological or similar purposes including the intention to influence any government and/or to
        put the public, or any section of the public, in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused
by, resulting from or in connection with any action taken in controlling, preventing, suppressing or in any way
relating to (1) and/or (2) above.

If the Underlying allege that by reason of this exclusion, any loss, damage, cost or expense is not covered by this
insurance the burden of proving the contrary shall be upon the Assured.

In the event of any portion of this endorsement is found to be invalid or unenforceable, the remainder shall remain
in full force and effect.



NMA2918
08/10/2001
     Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 27 of 121




Biological or Chemical Materials Exclusion

It is agreed that this Insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
caused by, resulting from or in connection with the actual or threatened malicious use of pathogenic or poisonous
biological or chemical materials regardless of any other cause or event contributing concurrently or in any other
sequence thereto.


NMA2962
06/02/03
Form approved by Lloyd's Market Association [Non-Marine]
  Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 28 of 121




                   Alarm Warranty

If at the time of a loss there is no Central Station
Burglar Alarm System or the system is not in full force
and operational, then a theft sub-limit of $10,000 shall be applied.




                             AW 2010
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 29 of 121
             Equipment Breakdown Coverage Form Declarations
___________________________________________________________________________________
Named Insured: GIO Pizzeria & Bar Hospitality, LLC dba
                     Nick's New Haven Style Pizzeria & Bar


Mailing Address: 2444 N University Drive
                     Coral Springs, FL 33065

Producer:            USI Insurance Services, LLC - CG

Mailing Address: P. O. Box 141916
                     Miami, FL 33114-1916

Policy Number: ARP-74910-20
Policy Period: ___________________
                06/01/2019            to 06/01/2020                      12:01 a.m. Standard time
               at your Mailing Address shown above.
Premium: Included
These coverages apply to all locations listed under Covered Locations for the Equipment Breakdown
Coverage Form.                     Covered Locations
2444 N. University Drive, Coral Springs, FL 33065




____________________________________________________________________________________
Insurance applies only to a coverage for which a Limit, a number of Days, or the word Included is
shown. If Included is shown then the limit for that coverage is part of the Equipment Breakdown Limit.
                  Coverages
Limits
____________________________________________________________________________________
Equipment Breakdown Limit................................              $ 1,268,000
    Property Damage.............................................       Included
    Off Premises Property Damage......................                 $25,000
    Business Income...............................................     Included
   Extra Expense....................................................   Included
   Extended Period of Restoration........................
          (Number of days of coverage) .............                   5 Days
    Service Interruption .........................................     Included in Business Income, Extra Expense, and
                                                                       Perishable Goods
    Perishable Goods.............................................      $25,000
    Data Restoration...............................................    $25,000
    Demolition........................................................ $25,000
    Ordinance or Law............................................       $25,000
    Expediting Expense..........................................       $25,000
    Hazardous Substances......................................         $25,000
    Newly Acquired Locations..............................             Included
          (Number of days of coverage) .............                   90 Days




EBDEC                                                                                                   Page 1 of 2
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 30 of 121



                                    Deductibles
____________________________________________________________________________________

   Direct Coverages .............................................   $ 2,500

   Indirect Coverages...........................................    72 Hours

____________________________________________________________________________________
Mortgage Holder/Loss Payee/Additional Insured:

Name:
Address:

____________________________________________________________________________________
Forms Applicable:



____________________________________________________________________________________

            Description                                     Form Number
____________________________________________________________________________________

Equipment Breakdown Coverage Form...............


____________________________________________________________________________________



Countersigned _________________________________ by _________________________________
                                                  (Authorized Representative)




EBDEC                                                                          Page 2 of 2
               Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 31 of 121



                 Equipment Breakdown Coverage Form
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties, and what is and
is not covered.
Throughout this policy, the words “you” and “your” refer to the Named Insured shown in the Declarations. The words “we,”
“us” and “our” refer to the Company providing this Insurance. Other words and phrases that appear in quotation marks have
special meaning. Refer to Section G - DEFINITIONS. Examples are shown for illustrative purposes only and do not represent
predicted or expected outcomes.

A. COVERAGE
   This Equipment Breakdown Coverage provides insurance for a Covered Cause of Loss as defined in A.1. below. In the
   event of a Covered Cause of Loss, we will pay for loss as described in A.2. below.
   1. Covered Cause of Loss – “Accident”
        The Covered Cause of Loss for this Equipment Breakdown Coverage is an “accident.” Without an “accident,” there
        is no Equipment Breakdown Coverage.
        a. “Accident” means a fortuitous event that causes direct physical damage to “covered equipment.” The event
             must be one of the following:
             (1)   Mechanical breakdown, including rupture or bursting caused by centrifugal force;
             (2)   Artificially generated electrical current, including electrical arcing, that damages electrical devices,
                   appliances or wires;
             (3)   Explosion, other than combustion explosion, of steam boilers, steam piping, steam engines or steam
                   turbines;
             (4)   An event inside steam boilers, steam pipes, steam engines or steam turbines that damages such
                   equipment;
             (5)   An event inside hot water boilers or other water heating equipment that damages such equipment; or
             (6)   Bursting, cracking or splitting.
             “Accident” does not include any condition or event listed in Definition G.1.b.
        b. “Covered Equipment” means the following:
             (1)   Unless specified otherwise in the Declarations:
                   (a) Equipment that generates, transmits or utilizes energy, including electronic communications and
                        data processing equipment; or
                   (b) Equipment which, during normal usage, operates under vacuum or pressure, other than the weight
                        of its contents.
             (2) Except as specifically provided for under Off Premises Property Damage and Service Interruption, such
                   equipment must be at a location described in the Declarations and must be owned or leased by you or
                   operated under your control.
             “Covered equipment” does not include any property listed in Definition G.5.b.

     2.   Coverages Provided                                                                     a. P roperty Damage
          This section lists the coverages that may apply in                                        We will pay for physical damage to
          the event of an “accident.” Each coverage is                                              “covered property” that is at a location
          subject to a specific limit as listed below or as                                         indicated in the Declarations at the
          shown in the Declarations. See paragraph C.2.                                             time of the “accident.”
          for details.                                                                           b. Off Premises Property Damage
          These coverages apply only to the direct result of                                        If you have transportable
          an “accident.” For each coverage, we will pay                                             “covered equipment” that, at
          only for that portion of the loss, damage or                                              the time of the “accident,” is
          expense that is solely attributable to the                                                within the Coverage Territory,
          “accident.”                                                                               but is not:
                                                                                                    (1) At a location indicated in the
                                                                                                         Declarations or;
                                Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                      Page 1 of 13
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 32 of 121


               (2)
                At any other location owned or leased                                   f.    Perishable Goods
                by you,                                                                       (1)    We will pay for physical damage to
           we will payup to $100,000 for                                                             “perishable goods” due to
           physical damage to such “covered                                                          “spoilage.”
           equipment.”                                                                        (2)    We will also pay for physical damage
        c. Business Income                                                                           to “perishable goods” due to
                                                                                                     contamination from the release of
           (1)    We will pay your actual loss of
                                                                                                     refrigerant, including but not limited
                  “business income” during the
                                                                                                     to ammonia.
                  “period of restoration” that results
                  directly from the necessary total or                                        (3)    We will also pay any necessary
                  partial interruption of your business.                                             expenses you incur during the
                                                                                                     “period of restoration” to reduce the
           (2)    We will also pay any necessary
                                                                                                     amount of loss under this coverage.
                  expenses you incur during the
                                                                                                     We will pay for such expenses to the
                  “period of restoration” to reduce the
                                                                                                     extent that they do not exceed the
                  amount of loss under this coverage.
                                                                                                     amount of loss that otherwise would
                  We will pay for such expenses to the
                                                                                                     have been payable under this
                  extent that they do not exceed the
                                                                                                     coverage.
                  amount of loss that otherwise would
                  have been payable under this                                                The most we will payfor loss, damage or
                  coverage.                                                                   expense under this coverage is $100,000.
           (3) We will consider the actual                                              g.    Data Restoration
                  experience of your business before                                          (1)    We will pay for your reasonable and
                  the “accident” and the probable                                                    necessary cost to research, replace or
                  experience you would have had                                                      restore lost “data.”
                  without the “accident” in                                                   (2)    We will also pay for your loss and
                  determining the amount of our                                                      expense as defined under Business
                  payment.                                                                           Income coverage and Extra Expense
        d. Extra Expense                                                                             coverage that is the result of g.(1)
           We will pay the reasonable and necessary                                                  above, if such coverage is otherwise
           “extra expense” to operate your business                                                  applicable under this policy. This
           during the “period of restoration.”                                                       coverage is included within and
                                                                                                     subject to your Data Restoration
        e. Service Interruption
                                                                                                     limit.
           (1) We will pay for your loss, damage or
                                                                                              The most we will pay for loss or expense
                  expense as defined under Business
                                                                                              under this coverage is $100,000.
                  Income coverage, Extra Expense
                  coverage or Perishable Goods                                          h.    Demolition
                  coverage caused by an “accident” to                                         (1)    This coverage applies if an
                  “covered equipment” that is owned                                                  “accident” damages a building that is
                  by a utility, landlord or other supplier                                           “covered property” and the loss is
                  with whom you have a contract to                                                   increased by an ordinance or law
                  supply you with any of the following                                               that:
                  services: electrical power, waste                                                  (a) Requires the demolition of a
                  disposal, air conditioning,                                                              building that is otherwise
                  refrigeration, heating, natural gas,                                                     reparable;
                  compressed air, water, steam,                                                      (b) Is in force at the time of the
                  internet access, telecommunications                                                      “accident”; and
                  services, wide area networks or data
                  transmission.                                                                      (c) Is not addressed under
                                                                                                           Hazardous Substances
            (2) Service Interruption coverage will
                  not apply to Perishable Goods unless                                                     coverage.
                  the failure or disruption of service                                        (2)    We will pay for the following
                  exceeds 24 hours immediately                                                       additional costs to comply with such
                  following the “accident.”                                                          ordinance or law:
           The most we will pay for loss, damage or                                                  (a) Your actual and necessary cost
           expense under this coverage is the limit that                                                  to demolish and clear the site of
           applies to Business Income, Extra Expense                                                      the undamaged parts of the
           or Perishable Goods.

                            Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                  Page 2 of 13
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 33 of 121


                          building; and                                                                expense as defined under Business
                                                                                                       Income coverage and Extra Expense
                     (b) Your actual and necessary cost
                          to reconstruct the undamaged                                                 coverage that is the result of i.(1)
                                                                                                       above, if such coverage is otherwise
                          parts of the building.
                                                                                                       applicable under this policy. This
               (3)   As used in this coverage, additional                                              coverage is included within and
                     costs mean those beyond what would                                                subject to your Ordinance or Law
                     have been payable under this                                                      limit.
                     Equipment Breakdown Coverage had
                                                                                                The most we will pay for loss, damage or
                     no such ordinance or law been in
                                                                                                expense under this coverage is $100,000.
                     force at the time of the “accident.”
               (4)   We will also pay for your loss and                                   j.    Expediting Expenses
                     expense as defined under Business                                          With respect to your damaged “covered
                     Income coverage and Extra Expense                                          property,” we will pay the reasonable extra
                     coverage that is the result of h.(1)                                       cost to:
                     above, if such coverage is otherwise                                       (1)    Make temporary repairs; and
                     applicable under this policy. This                                         (2)    Expedite permanent repairs or
                     coverage is included within and                                                   permanent replacement.
                     subject to your Demolition limit.                                          The most we will pay for loss or expense
               The most we will pay for loss, damage or                                         under this coverage is $100,000.
               expense under this coverage is $100,000.
                                                                                          k.    Hazardous Substances
    i.         Ordinance or Law                                                                 (1)    We will pay for the additional cost to
               (1)   This coverage applies if an                                                       repair or replace “covered property”
                     “accident” damages a building that is                                             because of contamination by a
                     “covered property” and the loss is                                                “hazardous substance.” This includes
                     increased by an ordinance or law                                                  the additional expenses to clean up
                     that:                                                                             or dispose of such property. This
                     (a) Regulates the construction or                                                 does not include contamination of
                           repair of buildings, including                                              “perishable goods” by refrigerant,
                           “building utilities”;                                                       including but not limited to
                     (b) Is in force at the time of the                                                ammonia, which is addressed in
                           “accident”; and                                                             Perishable Goods, A.2.f.(2).
                     (c) Is not addressed under                                                 (2)    As used in this coverage, additional
                           Demolition coverage or                                                      costs mean those beyond what would
                           Hazardous Substances                                                        have been payable under this
                           coverage.                                                                   Equipment Breakdown Coverage had
               (2)   We will pay for the following                                                     no “hazardous substance” been
                     additional costs to comply with such                                              involved.
                     ordinance or law:                                                          (3)    We will also pay for your loss and
                     (a) Your actual and necessary cost                                                expense as defined under Business
                          to repair the damaged portions                                               Income coverage and Extra Expense
                          of the building;                                                             coverage that is the result of k.(1)
                                                                                                       above, if such coverage is otherwise
                     (b) Your actual and necessary cost                                                applicable under this policy. This
                          to reconstruct the damaged                                                   coverage is included within and
                          portions of the building; and                                                subject to your Hazardous
                     (c) Your actual and necessary cost                                                Substances limit.
                          to bring undamaged portions of                                        The most we will pay for loss, damage or
                          the building into compliance                                          expense under this coverage is $100,000.
                          with the ordinance or law.
                                                                                          l.    Newly Acquired Locations
               (3)   As used in this coverage, additional
                     costs mean those beyond what would                                         (1)    You will notify us promptly of any
                     have been payable under this                                                      newly acquired location that you
                     Equipment Breakdown Coverage had                                                  have purchased or leased during the
                     no such ordinance or law been in                                                  Policy Period.
                     force at the time of the “accident.”                                       (2)    All coverages applicable to any
               (4)   We will also pay for your loss and                                                scheduled location under this


                              Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                     Page 3 of 13
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 34 of 121

                                                                           B.    EXCLUSIONS
                  Equipment Breakdown Coverage are                               We will not pay for any excluded loss, damage or
                  extended to a newly acquired                                   expense, even though any other cause or event
                  location that you have purchased or                            contributes concurrently or in any sequence to the
                  leased during the Policy Period.
                                                                                 loss, damage or expense.
           (3)    This coverage begins at the time you                           1. We will not pay for loss, damage or expense
                  acquire the property. As respects                                    caused directly or indirectly by any of the
                  newly constructed properties, we                                     following, whether or not caused by or resulting
                  will only consider them to be                                        from an “accident.”
                  acquired by you when you have fully
                  accepted the completed project.                                      a. Fire and Explosion
           (4)    This coverage ends when any of the                                        (1) Fire, including smoke from a fire.
                  following first occurs:                                                   (2) Combustion explosion. This includes,
                  (a) This Policy expires;                                                         but is not limited to, a combustion
                                                                                                   explosion of any steam boiler or other
                  (b) 90 days expire after you acquire
                                                                                                   fired vessel.
                       the location;
                                                                                            (3) Any other explosion, except as
                  (c) The location is incorporated into
                                                                                                   specifically provided in A.1.a.(3).
                       the regular coverage of this
                       policy; or                                                      b. Ordinance or Law
                  (d) The location is incorporated into                                     The enforcement of, or change in, any
                       the regular coverage of another                                      ordinance, law, regulation, rule or ruling
                       Equipment Breakdown policy                                           regulating or restricting repair, replacement,
                       you have.                                                            alteration, use, operation, construction or
                                                                                            installation, except as specifically provided
           (5)    If limits or deductibles vary by
                                                                                            in A.2.h., i. and k. (Demolition, Ordinance
                  location, the highest limits and
                                                                                            or Law and Hazardous Substances
                  deductibles will apply to newly
                                                                                            coverages).
                  acquired locations. However, the
                  most we will pay for loss, damage or                                 c. Earth Movement
                  expense arising from any “one                                             Earth movement, whether natural or
                  accident” is the amount shown as the                                      human-made, including but not limited to
                  Newly Acquired Locations limit in                                         earthquake, shock, tremor, subsidence,
                  the Declarations.                                                         landslide, rock fall, earth sinking, sinkhole
           (6)    We will charge you additional                                             collapse or tsunami.
                  premium for newly acquired                                           d. Nuclear Hazard
                  locations from the date you acquire                                       Nuclear reaction, detonation or radiation,
                  the property.                                                             or radioactive contamination, however
        m. Course of Construction                                                           caused.
           This coverage is automatically included and                                 e. War and Military Action
           does not need to be indicated in the                                             (1) War, including undeclared or civil
           Declarations.                                                                           war;
           (1)    You will notify us promptly of any                                        (2) Warlike action by a military force,
                  expansion or rehabilitation of any                                               including action in hindering or
                  location described in the                                                        defending against an actual or
                  Declarations.                                                                    expected attack, by any government,
           (2)    All coverages applicable to any                                                  sovereign or other authority using
                  location described in the                                                        military personnel or other agents; or
                  Declarations are extended to an                                           (3) Insurrection, rebellion, revolution,
                  expansion or rehabilitation of that                                              usurped power, political violence or
                  location.                                                                        action taken by governmental
           (3)    This coverage begins at the time you                                             authority in hindering or defending
                  begin the expansion or rehabilitation                                            against any of these.
                  project.                                                             f. Water
           (4)    We will charge you additional                                             (1) Flood, surface water, waves, tides,
                  premium for newly acquired                                                       tidal waves, overflow of any body of
                  equipment from the date the
                  equipment is installed.


                           Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                  Page 4 of 13
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 35 of 121


                   water, or their spray, all whether                                         the system.
                   driven by wind or not;                                                f. Volcanic Action.
            (2) Mudslide or mudflow; or                                                  g. An electrical insulation breakdown test.
            (3) Water that backs up or overflows                                         h. A hydrostatic, pneumatic or gas pressure
                   from a sewer, drain or sump.                                               test.
         g. Failure to Protect Property                                                  i. Water or other means intended to extinguish
            Your failure to use all reasonable means                                          a fire, even when such an attempt is
            to protect “covered property” from                                                unsuccessful.
            damage following an “accident.”                                              j. Elevator collision.
         h. Fines                                                                  3.    We will not pay for an “accident” caused by or
            Fine, penalty or punitive damage.                                            resulting from any of the following perils, if such
                                                                                         peril is a covered cause of loss under another
         i.    Mold                                                                      coverage part or policy of insurance you have,
               Mold, fungus, mildew or yeast,                                            whether collectible or not, and without regard to
               including any spores or toxins created or                                 whether or not the other coverage part or policy
               produced by or emanating from such mold,                                  of insurance provides the same coverage or scope
               fungus, mildew or yeast. This includes, but                               of coverage as this policy.
               is not limited to, costs arising from clean-                              a. Falling Objects.
               up, remediation, containment, removal or                                  b. Weight of Snow, Ice or Sleet.
               abatement of such mold, fungus, mildew,
               yeast, spores or toxins. However, this                                    c. Water Damage, meaning discharge or
               exclusion does not apply to “spoilage” of                                      leakage of water or steam as the direct
               personal property that is “perishable goods”                                   result of the breaking apart or cracking of
               to the extent that such “spoilage” is covered                                  any part of a system or appliance containing
               under Perishable Goods coverage.                                               water or steam.
                                                                                         d. Collapse.
         j. Deliberate Acts
               The deliberate act of any person to cause                                 e. Breakage of Glass.
               damage or harm, including but not limited                                 f. Freezing caused by cold weather.
               to vandalism, malicious mischief or                                    g. Discharge of molten material from
               sabotage.                                                                   equipment, including the heat from such
    2.   We will not pay for an “accident” caused by or                                    discharged material.
         resulting from any of the following causes of                             4. Exclusions 2. and 3. do not apply if all of the
         loss:                                                                        following are true:
         a. Lightning.                                                                a. The excluded peril occurs away from any
         b. Windstorm or Hail. However, this                                                location described in the Declarations and
              exclusion does not apply when:                                                causes an electrical surge or other electrical
              (1) “Covered equipment” located within                                        disturbance;
                     a building or structure suffers an                               b. Such surge or disturbance is transmitted
                     “accident” that results from wind-                                     through utility service transmission lines to
                     blown rain, snow, sand or dust; and                                    a described location;
              (2) The building or structure did not first                             c. At the described location, the surge or
                     sustain wind or hail damage to its roof                                disturbance results in an “accident” to
                     or walls through which the rain, snow,                                 “covered equipment” that is owned or
                     sand or dust entered.                                                  operated under the control of you or your
         c. Collision or any physical contact caused by a                                   landlord; and
              “vehicle.” This includes damage by objects                              d. The loss, damage or expense caused by such
              falling from aircraft. However, this exclusion                                surge or disturbance is not a covered cause
              does not apply to any unlicensed “vehicles”                                   of loss under another coverage part or
              which you own or which are operated in the                                    policy of insurance you have, whether
              course of your business.                                                      collectible or not, and without regard to
         d. Riot or Civil Commotion.                                                        whether or not the other coverage part or
         e. Leakage or discharge of any substance from                                      policy of insurance provides the same
              an automatic sprinkler system, including                                      coverage or scope of coverage as this
              collapse of a tank that is part of                                            policy.
                                                                                   5. With respect to Business Income, Extra Expense


                             Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                    Page 5 of 13
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 36 of 121


         and Service Interruption coverages, we will also                     C. LIMITS OF INSURANCE
         not pay for:                                                            Any payment made under this Equipment Breakdown
         a. Loss associated with business that would                             Coverage will not be increased if more than one
              not or could not have been carried on if the                       insured is shown in the Declarations or if you are
              “accident” had not occurred;                                       comprised of more than one legal entity.
         b. Loss caused by your failure to use due                               1. Equipment Breakdown Limit
              diligence and dispatch and all reasonable                               The most we will pay for loss, damage or
              means to resume business;                                               expense arising from any “one accident” is the
         c. That part of any loss that extends beyond or                              amount shown as the Equipment Breakdown
              occurs after the “period of restoration.”                               Limit in the Declarations.
              This includes, but is not limited to:                              2. Coverage Limits
              (1)     “Business income” that would have                                a. The limit of your insurance under each of
                      been earned after the “period of                                      the coverages listed in A.2. from loss,
                      restoration,” even if such loss is the                                damage or expense arising from any “one
                      direct result of the suspension, lapse                                accident” is the amount indicated for that
                      or cancellation of a contract during                                  coverage in this Equipment Breakdown
                      the “period of restoration”; and                                      Coverage or as shown in the Declarations.
              (2)     “Extra expense” to operate your                                       These limits are a part of, and not in addition
                      business after the “period of                                         to, the Equipment Breakdown Limit. If a
                      restoration,” even if such loss is                                    coverage is shown as “Included,” that
                      contracted for and paid during the                                    coverage is provided up to the remaining
                      “period of restoration.”                                              amount of the Equipment Breakdown Limit.
         d. Any increase in loss resulting from an                                          If no limit is shown in
              agreement between you and your customer                                       the Declarations for a coverage, or if a
              or supplier. This includes, but is not limited                                coverage is shown as Excluded in the
              to, contingent bonuses or penalties, late                                     Declarations, that coverage will be
              fees, demand charges beyond the calendar                                      considered to have a limit of $0.
              month when the damaged property is                                       b. If two or more coverage limits apply to the
              repaired or replaced, demurrage charges and                                   same loss or portion of a loss, we will pay
              liquidated damages.                                                           only the smallest of the applicable limits for
    6.   With respect to Off Premises Property Damage                                       that loss or portion of the loss. This means
         coverage and Service Interruption coverage, we                                     that if:
         will also not pay for an “accident” caused by or                                   (1)      You have a loss under one of the
         resulting from any of the perils listed in                                                  coverages listed in A.2.; and
         Exclusion 3. above, whether or not such peril is                                   (2)      All or part of the loss is not covered
         a covered cause of loss under another coverage                                              because the applicable coverage is
         part or policy of insurance you have.                                                       Excluded or has a limit that is less
    7.   With respect to Data Restoration coverage, we                                               than the amount of your loss,
         will also not pay to reproduce:                                                    we will not pay the remaining amount of
         a. Software programs or operating systems                                          such loss under any other coverage.
              that are not commercially available; or                            EXAMPLE
         b. “Data” that is obsolete, unnecessary or                              Property Damage Limit: $7,000,000
              useless to you.                                                    Business Income Limit: $500,000
    8.   With respect to Demolition and Ordinance or                             Hazardous Substances Limit: $25,000
         Law coverages, we will also not pay for:
                                                                                 There is an “accident” that results in a loss of
         a. Increased demolition or reconstruction                               $100,000. If no “hazardous substance” had been
              costs until they are actually incurred; or                         involved, the property damage loss would have been
         b. Loss due to any ordinance or law that:                               $10,000 and the business income loss would have
              (1)     You were required to comply with                           been $20,000. The presence of the “hazardous
                      before the loss, even if the building                      substance” increased the loss by $70,000 (increasing
                      was undamaged; and                                         the clean up and repair costs by $30,000 and
              (2)     You failed to comply with;                                 increasing the business income loss by $40,000).
                      whether or not you were aware of                           We will pay $55,000 ($10,000 property damage plus
                      such non- compliance.                                      $20,000 business income plus $25,000 hazardous
                                                                                 substances).


                              Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                   Page 6 of 13
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 37 of 121


D. DEDUCTIBLES                                                                                 $40,000 before application of the Indirect
                                                                                               Coverages Deductible. The Direct coverages
   1. Deductibles for Each Coverage
                                                                                               loss totals the remaining $60,000 before
      a. Unless the Declarations indicate that your                                            application of the Direct Coverages
           deductible is combined for all coverages,                                           Deductible.
           multiple deductibles may apply to any “one
           accident.”                                                              3.    Application of Deductibles
      b. We will not pay for loss, damage or expense                                     a. Dollar Deductibles
          under any coverage until the amount of the                                         We will not pay for loss, damage or expense
          covered loss or damage exceeds the                                                 resulting from any “one accident” until the
          deductible amount indicated for that                                               amount of loss, damage or expense exceeds
          coverage in the Declarations, however, in no                                       the applicable deductible or deductibles
          event will the Direct Coverage deductible                                          shown in the Declarations. We will then pay
          be less than $1,000. We will then pay the                                          the amount of loss, damage or expense in
          amount of loss, damage or expense in excess                                        excess of the applicable deductible or
          of the applicable deductible amount, subject                                       deductibles, subject to the applicable limits
          to the applicable limit indicated in the                                           shown in the Declarations.
          Declarations.                                                                  b. Time Deductibles
      c. If deductibles vary by type of “covered                                              We will not be liable for any loss occurring
          equipment” and more than one type of                                                during the specified number of hours shown
          “covered equipment” is involved in any “one                                         in the Declarations immediately following
          accident,” only the highest deductible for                                          the “accident.”
          each coverage will apply.
      d. The following applies when a deductible is                          E. LOSS CONDITIONS
          expressed as a function of the horsepower
                                                                                The following conditions apply:
          rating of a refrigerating or air conditioning
          system. If more than one compressor is used                           1. Abandonment
          with a single system, the horsepower rating                                There can be no abandonment of any property to
          of the largest motor or compressor will                                    us.
          determine the horsepower rating of the                                2. Defense
          system.
                                                                                    We have the right, but are not obligated, to
   2. Direct and Indirect Coverages                                                 defend you against suits arising from claims of
      a. Direct Coverages Deductibles and Indirect                                  owners of property in your care, custody or
           Coverages Deductibles may be indicated in                                control. When we do this, it will be at our
           the Declarations.                                                        expense.
      b. Unless more specifically indicated in the                              3. Duties in the Event of Loss or Damage
           Declarations:                                                            You must see that the following are done in the
          (1)     Indirect Coverages Deductibles apply                              event of loss or damage:
                  to Business Income and Extra                                       a. Give us a prompt notice of the loss or
                  Expense loss, regardless of where                                       damage, including a description of the
                  such coverage is provided in this                                       property involved.
                  Equipment Breakdown Coverage;
                                                                                     b. You must reduce your loss, damage or
                  and
                                                                                          expense, if possible, by:
          (2)     Direct Coverages Deductibles apply
                                                                                         (1)    Protecting property from further
                  to all remaining loss, damage or
                                                                                                 damage. We will not pay for your
                  expense covered by this Equipment
                                                                                                 failure to protect property, as stated
                  Breakdown Coverage.
                                                                                                 in Exclusion B.1.g.;
          EXAMPLE                                                                        (2)    Resuming business, partially or
          An “accident” results in covered losses as                                             completely at the location of loss or
          follows:                                                                               at another location;
          $100,000 Total Loss (all applicable                                            (3)    Making up lost business within a
          coverages)                                                                             reasonable amount of time. This
          $ 35,000 Business Income Loss (including                                               includes working extra time or
          $2,000 of business income loss payable                                                 overtime at the location of loss or at
          under Data Restoration coverage)                                                       another location. The reasonable
          $ 5,000 Extra Expense Loss                                                             amount of time does not necessarily
          In this case, the Indirect coverages loss totals

                             Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                 Page 7 of 13
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 38 of 121


                    end when the operations are                                                    in the description or location of
                    resumed;                                                                       property as insured under this policy;
            (4)     Using merchandise or other property                                     (2)    Any failure through error to include
                    available to you;                                                              any premises owned or occupied by
                                                                                                   you at the inception of this policy; or
            (5)     Using the property or services of
                    others; and                                                             (3)    Any error or unintentional omission
                                                                                                   by you that results in cancellation of
            (6)     Salvaging the damaged property.
                                                                                                   any premises insured under this
        c. Allow us a reasonable time and opportunity                                              policy.
            to examine the property and premises before
                                                                                      b. No coverage is provided as a result of any
            repair or replacement is undertaken or
                                                                                            error or unintentional omission by you in
            physical evidence of the “accident” is
                                                                                            the reporting of values or the coverage you
            removed. But you must take whatever
                                                                                            requested.
            measures are necessary for protection from
            further damage.                                                           c. It is a condition of this coverage that such
                                                                                            errors or unintentional omissions shall be
        d. Make no statement that will assume any
                                                                                            reported and corrected when discovered.
            obligation or admit any liability, for any
                                                                                            The policy premium will be adjusted
            loss, damage or expense for which we may
                                                                                            accordingly to reflect the date the premises
            be liable, without our consent.
                                                                                            should have been added had no error or
        e. Promptly send us any legal papers or notices                                     omission occurred.
            received concerning the loss, damage or
                                                                                  5. P roving Your Loss
            expense.
                                                                                     It is your responsibility, at your own expense, to
        f. As often as may be reasonably required,
                                                                                     provide documentation to us:
            permit us to inspect your property, premises
            and records. Also permit us to take samples                              a. Demonstrating that the loss, damage or
            of damaged and undamaged property for                                         expense is the result of an “accident” covered
            inspection, testing and analysis, and permit                                  under this Equipment Breakdown Coverage;
            us to make copies from your books and                                         and
            records.                                                                 b. Calculating the dollar amount of the loss,
        g. If requested, permit us to examine you and                                     damage and expense that you claim is
            any of your agents, employees and                                             covered.
            representatives under oath. We may examine                               Your responsibility in 5.a. above is without
            any insured under oath while not in the                                  regard to whether or not the possible “accident”
            presence of any other insured. Such                                      occurred at your premises or involved your
            examination:                                                             equipment.
            (1)     May be at any time reasonably                                 6. Salvage and Recoveries
                    required;                                                         When, in connection with any loss under this
            (2)     May be about any matter relating to                              Equipment Breakdown Coverage, any salvage or
                    this insurance, your loss, damage or                             recovery is received after the payment for such
                    expense, or your claim, including,                               loss, the amount of the loss shall be refigured on
                    but not limited to, your books and                               the basis on which it would have been settled had
                    records; and                                                     the amount of salvage or recovery been known at
            (3)     May be recorded by us by any                                     the time the loss was originally determined. Any
                    methods we choose.                                               amounts thus found to be due either party from
        h. Send us a signed, sworn proof of loss                                     the other shall be paid promptly.
            containing the information we request. You                            7. Valuation
            must do this within 60 days after our                                    We will determine the value of “covered
            request.                                                                 property” as follows:
        i. Cooperate with us in the investigation and                                a. Except as specified otherwise, our payment
            settlement of the claim.                                                        for damaged “covered property” will be the
   4.   Errors and Omissions                                                                smallest of:
        a. We will pay your loss covered bythis                                             (1)    The cost to repair the damaged
            Equipment Breakdown coverage if such                                                   property;
            loss is otherwise not payable solely because                                    (2)    The cost to replace the damaged
            of any of the following:                                                               property on the same site; or
            (1)     Any error or unintentional omission                                     (3)    The amount you actually spend that


                            Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                 Page 8 of 13
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 39 of 121


                        is necessary to repair or replace the                                             pay for “data” representing financial
                        damaged property.                                                                 records based on the face value of
                                                                                                          such records.
        b.     The amount of our payment will be based
               on the most cost-effective means to replace
               the function, capacity and remaining useful                     F.    ADDITIONAL CONDITIONS
               life of the damaged property. This may                                The following conditions apply in addition to the Loss
               include the use of generic, used or                                   Conditions:
               reconditioned parts, equipment or property.
                                                                                     1. Additional Insured
        c.     Except as described in d. below, you must
                                                                                          If a person or organization is designated in this
               pay the extra cost of replacing damaged
                                                                                          Equipment Breakdown Coverage as an
               property with property of a better kind or
                                                                                          additional insured, we will consider them to be
               quality or of a different size or capacity.
                                                                                          an insured under this Equipment Breakdown
        d.     Environmental, Safety and Efficiency                                       Coverage only to the extent of their interest in
               Improvements                                                               the “covered property.”
               If “covered equipment” requires                                       2. Bankruptcy
               replacement due to an “accident,” we will
                                                                                          The bankruptcy or insolvency of you or your
               pay your additional cost to replace with
                                                                                          estate will not relieve you or us of any
               equipment that we agree is better for the
                                                                                          obligation under this Equipment Breakdown
               environment, safer for people or more
                                                                                          Coverage.
               energy efficient than the equipment being
               replaced, subject to the following                                    3. Concealment, Misrepresentation or Fraud
               conditions:                                                                 We will not pay for any loss and coverage will
               (1)      We will not pay more than 125% of                                  be void if you or any additional insured at any
                        what the cost would have been to                                   time:
                        replace with like kind and quality;                                a. Intentionally cause or allow loss, damage or
               (2)      We will not pay to increase the size                                     expense in order to collect on insurance; or
                        or capacity of the equipment;                                      b. Intentionally conceal or misrepresent a
               (3)      This provision only applies to                                           material fact concerning:
                        Property Damage coverage;                                                (1)    This Equipment Breakdown
               (4)      This provision does not increase any                                            Coverage;
                        of the applicable limits; and                                           (2)    The “covered property”;
               (5)      This provision does not apply to the                                    (3)    Your interest in the “covered
                        replacement of component parts.                                                 property”; or
        e.     If any one of the following conditions is met,                                   (4)    A claim under this Equipment
               property held for sale by you will be valued                                             Breakdown Coverage.
               at the sales price as if no loss or damage had                        4.    Jurisdictional Inspections
               occurred, less any discounts and expenses
               that otherwise would have applied:                                          It is your responsibility to comply with any state
                                                                                           or municipal boiler and pressure vessel
               (1)      The property was manufactured by
                                                                                           regulations. If any “covered equipment” that is
                        you;
                                                                                           “covered property” requires inspection to
               (2)      The sales price of the property is less                            comply with such regulations, at your option we
                        than the replacement cost of the                                   agree to perform such inspection. We do not
                        property; or                                                       warrant that conditions are safe or healthful.
               (3)      You are unable to replace the                                5.    Legal Action Against Us
                        property before its anticipated sale.
                                                                                           No one maybring a legal action against us under
        f.     Except as specifically provided for under                                   this Equipment Breakdown Coverage unless:
               Data Restoration coverage, “data” and
               “media” will be valued on the following                                     a. There has been full compliance with all the
                                                                                                  terms of this Equipment Breakdown
               basis:
                                                                                                  Coverage; and
               (1)      For mass-produced and
                                                                                           b. The action is brought within two years after
                        commercially available software, at
                                                                                                  the date of the “accident”; or
                        the replacement cost.
                                                                                           c. We agree in writing that you have an
               (2) For all other “data” and “media,” at
                                                                                                  obligation to pay for damage to “covered
                        the cost of blank “media” for
                                                                                                  property” of others or until the amount of
                        reproducing the records. We will not


                               Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                        Page 9 of 13
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 40 of 121


                that obligation has been determined by final                                  provided the mortgage holder does all of
                judgment or arbitration award. No one has                                     the following:
                the right under this policy to bring us into                                  (1) Pays any premium due under this
                an action to determine your liability.                                               Equipment Breakdown Coverage at
    6.   Liberalization                                                                              our request if you have failed to do
                                                                                                     so;
         If we adopt any standard form revision for
         general use that would broaden the coverage                                          (2) Submits a signed, sworn proof of loss
         under this Equipment Breakdown Coverage                                                     within 60 days after receiving notice
         without additional premium, the broadened                                                   from us of your failure to do so;
         coverage will apply to this Equipment                                                (3) Has notified us of any change in
         Breakdown Coverage commencing on the date                                                   ownership or material change in risk
         that such revision becomes effective in the                                                 known to the mortgage holder; and
         jurisdiction where the “accident” occurs.                                            (4) Has complied with all other terms and
    7.   Loss Payable                                                                                conditions of this Policy.
         a. We will pay you and the loss payee shown in                                       All of the terms of this Equipment
                the Declarations for loss covered by this                                     Breakdown Coverage will then apply
                Equipment Breakdown Coverage, as                                              directly to the mortgage holder.
                interests may appear. The insurance covers                              e. If we pay the mortgage holder for any loss
                the interest of the loss payee unless the loss                                and deny payment to you because of your
                results from conversion, secretion or                                         acts or because you have failed to comply
                embezzlement on your part or on the part of                                   with the terms of this Equipment
                the loss payee.                                                               Breakdown Coverage:
         b. We may cancel the policy as allowed by the                                        (1)     The mortgage holder's right under
                Cancellation Condition. Cancellation ends                                             the mortgage will be transferred to
                this agreement as to the loss payee’s                                                 us to the extent of the amount we
                interest. If we cancel, we will mail you and                                          pay; and
                the loss payee the same advance notice.                                       (2)     The mortgage holder's right to
         c. If we make any payment to the loss payee,                                                 recover the full amount of the
                we will obtain their rights against any other                                         mortgage holder's claim will not be
                party.                                                                                impaired.
    8.   Maintaining Your Property and Equipment                                              At our option, we may pay to the mortgage
         It is your responsibility to appropriately maintain                                  holder the whole principal on the mortgage
         your property and equipment. We will not pay                                         plus any accrued interest. In this event, your
         your costs to maintain, operate, protect or                                          mortgage and note will be transferred to us
         enhance your property or equipment, even if                                          and you will pay your remaining mortgage
         such costs are to comply with our                                                    debt to us.
         recommendations or prevent loss, damage or                                     f. If we cancel this policy, we will give written
         expense that would be covered under this policy.                                     notice to the mortgage holder at least:
    9.   Mortgage Holders                                                                     (1)     10 days before the effective date of
         a. The term mortgage holder includes trustee.                                                cancellation if we cancel for your
                                                                                                      nonpayment of premium; or
         b. We will pay for direct damage to “covered
                property” due to an “accident” to “covered                                    (2)     30 days before the effective date of
                equipment” to you and each mortgage                                                   cancellation if we cancel for any
                holder shown in the Declarations in their                                             other reason.
                order of precedence, as interests in the                                g. If we elect not to renew this policy, we will
                “covered property” may appear.                                                give written notice to the mortgage holder
         c. The mortgage holder has the right to receive                                      at least 10 days before the expiration date of
                loss payment even if the mortgage holder                                      this policy.
                has started foreclosure or similar action on                            h. If we suspend coverage, it will also be
                the “covered property.”                                                       suspended as respects the mortgage holder.
         d. If we deny your claim because of your acts                                        We will give written notice of the
                or because you have failed to comply with                                     suspension to the mortgage holder.
                the terms of this Equipment Breakdown                               10. Other Insurance
                Coverage, the mortgage holder will still                                If there is other insurance that applies to the
                have the right to receive loss payment,                                 same loss, damage or expense, this Equipment


                              Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                    Page 10 of 13
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 41 of 121


          Breakdown Coverage shall apply only as excess                                   b.    After an “accident” only if, at time of the
          insurance after all other applicable insurance has                                    “accident,” that party is one of the
          been exhausted.                                                                       following:
   11.    Policy Period, Coverage Territory                                                     (1)    Someone insured by this Policy; or
          Under this Equipment Breakdown Coverage:                                              (2)    A business firm:
          a. The “accident” must occur during the Policy                                               (a) Owned or controlled by you; or
                Period, but expiration of the policy does not                                          (b) That owns or controls you.
                limit our liability.
          b. The “accident” must occur within the                             G. DEFINITIONS
                following Coverage Territory:
                                                                                 1. “Accident”
                (1)     The United States of America
                                                                                    a. “Accident” is defined in A.1.a.
                        (including its territories and
                        possessions);                                               b. None of the following is an “accident,”
                                                                                          however caused and without regard to
                (2)     Puerto Rico; and
                                                                                          whether such condition or event is normal
                (3)     Canada.                                                           and expected or unusual and unexpected:
   12.    P rivilege to Adjust with Owner                                                 (1) Depletion, deterioration, rust,
          In the event of loss, damage or expense involving                                     corrosion, erosion, settling or wear and
          property of others in your care, custody or                                           tear;
          control, we have the right to settle the loss,                                  (2) Any gradually developing condition;
          damage or expense with respect to such property                                 (3) Any defect, programming error,
          with the owner of the property. Settlement with
                                                                                                programming limitation, computer
          owners of that property will satisfy any claim of
                                                                                                virus, malicious code, loss of “data,”
          yours.
                                                                                                loss of access, loss of use, loss of
    13.   Suspension                                                                            functionality or other condition within
          Whenever “covered equipment” is found to be in,                                       or involving “data” or “media” of any
          or exposed to, a dangerous condition, any of our                                      kind;
          representatives may immediately suspend the                                     (4) Contamination by a “hazardous
          insurance against loss from an “accident” to that                                     substance”; or
          “covered equipment.” This can be done by                                        (5) Misalignment, miscalibration, tripping
          delivering or mailing a written notice of                                             off-line, or any condition which can be
          suspension to:                                                                        corrected by resetting, tightening,
          a. Your last known address; or                                                        adjusting or cleaning, or by the
          b. The address where the “covered equipment”                                          performance of maintenance.
                is located.                                                      2. “Building Utilities” means “covered equipment”
           Once suspended in this way, your insurance can                            permanently mounted on or in a building and used
           be reinstated only by an endorsement for that                             to provide any of the following services within the
           “covered equipment.”                                                      building: heating, ventilating, air conditioning,
          If we suspend your insurance, you will get a pro                           electrical power, hot water, elevator or escalator
          rata refund of premium for that “covered                                   services, natural gas service or communications.
          equipment” for the period of suspension. But the                           “Building utilities” does not include personal
          suspension will be effective even if we have not                           property or equipment used in manufacturing or
          yet made or offered a refund.                                              processing.
   14.    Transfer of Rights of Recovery Against                                 3. “Buried Vessels or Piping” means any piping
          Others to Us                                                               or vessel buried or encased in the earth, concrete
          If any person or organization to or for whom we                            or other material, whether above or below grade,
          make payment under this Equipment Breakdown                                or in an enclosure which does not allow access
          Coverage has rights to recover damages from                                for inspection and repair.
          another, those rights are transferred to us to the                     4. “Business Income” means the sum of:
          extent of our payment. That person or                                      a. The Net Income (net profit or loss before
          organization must do everything necessary to                                     income taxes) that would have been earned
          secure our rights and must do nothing after loss                                 or incurred; and
          to impair them. But you may waive your rights                              b. Continuing normal and necessary operating
          against another party in writing:                                                expenses incurred, including employee
          a. Prior to an “accident.”                                                       payroll.


                              Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                    Page 11 of 13
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 42 of 121


    5.   “Covered Equipment”                                                                  (2) Fine arts, jewelry, furs or precious
                                                                                                   stones;
         a. “Covered Equipment” is defined in A.1.b.
                                                                                              (3) Precious metal, unless forming a part of
         b. None of the following is “covered
                                                                                                   “covered equipment”;
             equipment”:
                                                                                              (4) Animals;
            (1) Structure, including but not limited to
                 the structural portions of buildings and                                     (5) Contraband, or property in the course of
                 towers, scaffolding, and any air                                                  illegal transportation or trade;
                 supported enclosure;                                                         (6) Land (including land on which the
            (2) Foundation;                                                                        property is located), water, trees,
                                                                                                   growing crops or lawns;
            (3) Cabinet, compartment, conduit or
                 ductwork;                                                                    (7) Shrubs or plants, unless held indoors
                                                                                                   for retail sale; or
            (4) Insulating or refractory material;
                                                                                              (8) Media used in trickle filters or other
            (5) “Buried vessels or piping” and any other
                                                                                                   sewage processing equipment, including
                 equipment located underground or                                                  but not limited to biological or plastic
                 wholly or partly buried underground;
                                                                                                   media.
            (6) Waste, drainage or sewer piping;
                                                                                  7.     “Data” means information or instructions
            (7) Piping, valves or fittings forming a part                                stored in digital code capable of being processed
                 of a sprinkler or fire suppression                                      by machinery.
                 system;
                                                                                  8.    “Extra Expense” means the additional cost you
            (8) Water piping that is not part of a closed                               incur to operate your business over and above
                 loop used to conduct heat or cooling                                   the cost that you normally would have incurred
                 from a boiler or a refrigeration or air                                to operate your business during the same period
                 conditioning system;                                                   had no “accident” occurred.
            (9) “Vehicle” or any equipment mounted                                9.     “Hazardous Substance” means any substance
                 on a “vehicle”, unless the “vehicle” is                                 that is hazardous to health or has been declared
                 parked within the Coverage Territory                                    to be hazardous to health by a governmental
                 and the equipment is in use or                                          agency.
                 connected, ready for use;
                                                                                  10.    “Media” means material on which “data” is
            (10) Satellite, spacecraft or any equipment                                  recorded, such as magnetic tapes, hard disks,
                 mounted on a satellite or spacecraft;                                   optical disks or floppy disks.
            (11) Dragline, excavation or construction                             11.    “One Accident” means all “accidents” occurring
                 equipment;                                                              at the same time from the same event. If an
            (12) Equipment manufactured by you for                                       “accident” causes other “accidents,” all will be
                 sale                                                                    considered “one accident.”
            (13) “Data”;                                                          12.    “Period of Restoration” means the period of
            (14) Rotating biological contactors;                                         time that begins at the time of the “accident” and
            (15) Conveyors, cranes or hoists; or                                         continues until the earlier of:
            (16) Mobile Magnetic Resonance Imaging                                       a. The date the physical damage to “covered
                 equipment (MRI) until it has operated                                         equipment” is repaired or replaced; or
                 for four continuous hours at the                                        b. The date on which such damage could have
                 location where the “accident” occurs.                                         been repaired or replaced with the exercise
    6.   “Covered Property”                                                                    of due diligence and dispatch,
         a. “Covered Property” means property that                                      plus an additional 5 days.
             you own or property that is in your care,                            13.    “Perishable Goods” means any “covered
             custody or control and for which you are                                    property” subject to deterioration or impairment
             legally liable. Such property must be at a                                  as a result of a change of conditions, including
             location described in the Declarations                                      but not limited to temperature, humidity or
             except as provided under Off Premises                                       pressure.
             Property Damage coverage.                                            14.   “Spoilage” means any detrimental change in
         b. None of the following is “covered                                           state. This includes but is not limited to thawing
             property”:                                                                 of frozen goods, warming of refrigerated goods,
            (1) Accounts, bills, currency, deeds or other                               freezing of fresh goods, solidification of liquid
                 evidences of debt, money, notes or                                     or molten material and chemical reactions to
                 securities;

                            Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                                   Page 12 of 13
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 43 of 121


        material in process.
    15. “Vehicle” means any machine or apparatus that
        is used for transportation or moves under its own
        power. “Vehicle” includes, but is not limited to,
        car, truck, bus, trailer, train, aircraft, watercraft,
        forklift, bulldozer, tractor or harvester.
        However, any property that is stationary,
        permanently installed at a covered location and
        that receives electrical power from an external
        power source will not be considered a “vehicle.”




                               Includes copyright material of Insurance Services Office, Inc. with its permission.
EB002(07-15)                                                                                                         Page 13 of 13
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 44 of 121




                                     CHANGES IN COLLAPSE COVERAGE

Your policy is endorsed with a new Collapse Coverage Endorsement

This endorsement clarifies the intent of the Collapse Additional Coverage Provisions. Specifically the meanings of
"collapse", "decay", and "insect or vermin damage" are more clearly described.

With respects to buildings, "collapse" is described as follows:

    1. "Collapse" means an abrupt falling down or caving in of a building or any part of the building with the
       result that the building or part of the building cannot be occupied for its intended purposes.

    2. A building or any part of a building that is in imminent danger of collapse is not considered to be in a
       state of collapse.

    3. A building that is standing or any part of a building that is standing is not considered to be in state of
       collapse even if it:

           a.     Has separated from another part of a building, or

           b.     Shows evidence of decay, insect or vermin damage, cracking, bulging, sagging, bending, leaning,
                  settling, shrinkage or expansion.

In addition, we will pay for damage caused by a collapse, if the collapse is caused by decay or insect or vermin
damage that is hidden from view and unknown to the insured.

The endorsement also provides coverage for personal property that abruptly falls down or caves in and is not the
result of the collapse of the building. This coverage is subject to certain conditions which are listed in the
endorsement.




Collapse
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 45 of 121



                                                Coverage Pack 2019

     The following Summary of Coverage Sub-limits of Liability will apply on a per occurrence basis and considered
     inclusive within the limits of liability set forth in the Declaration page, unless otherwise stated in the Declaration
     page or endorsed hereafter:

         1. Employee Dishonesty – Refer to Form CR0001 10 90                                     $ 2,500 / $500 Ded
         2. Robbery & Safe Burglary – Refer to Form CR0018 10 90                                 $ 2,500 / $500 Ded
         3. Valuable Papers and Records                                                          $ 25,000
         4. Accounts Receivable                                                                  $ 50,000
         5. Professional Fees                                                                    $ 100,000
         6. Emergency Vacating Expense                                                           $ 25,000
         7. Locks and Keys                                                                       $ 5,000
         8. Pollution Cleanup and Removal                                                        $ 25,000
         9. Off Premises Service Interruption                                                    $ 100,000
         10. Electronic Data Processing Equipment                                                $ 25,000
         11. Fine Arts                                                                           $ 25,000
         12. Fire Brigade Charges and Extinguishing Expenses                                     $ 25,000
         13. Mold, Fungi, Wet or Dry Rot                                                         $ 25,000
         14. Water and Sewer Back Up                                                             $ 25,000
         15. A) Newly Acquired Property – Bldgs. (60 days reporting)                             $ 500,000
             B) Newly Acquired Property – Contents (60 days reporting)                           $ 250,000

         16. Ordinance or Law
               Coverage A-Undamaged Portions                                                    Included
               Coverage B-Demolition                                                            10% of Building Limit
               Coverage C-Increased Cost of Construction                                        10% of Building Limit
         17. Unintentional Errors and Omissions                                                 $ 50,000

         18. Debris Removal                                                                     $ 250,000
         19. Civil Authority                                                                    $ 250,000 or 60 days,
                                                                                                whichever is greater
         20. Ingress/Egress                                                                     45 days
         21. Personal Effects and Property of Others                                            $ 15,000
         22. Outdoor Property                                                                    $   25,000
             1. Tree, Shrubs, Plants (subject to max $1,000 for any one plant)                   $    5,000
         23. Signs                                                                               $   15,000
         24. Fire Protection Equipment Refill                                                    $   10,000
         25. Spoilage                                                                            $   25,000




         $2,500 Deductible for all coverages unless otherwise specified



         $400.00 Premium




COVERAGE PACK 2019                                                                                                PAGE 1
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 46 of 121



In consideration of the premium paid and subject to the EXCLUSIONS, CONDITIONS AND LIMITATIONS
of the Policy to which this endorsement is attached:


     1. Employee Dishonesty
       a. Refer to Form CR0001 10 90 Employee Dishonesty Coverage Form
       b. The most we will reimburse you for this extension is the limit specified in the
          Summary of Coverage Sub-Limits.

     2.   Robbery & Safe Burglary
       a. Refer to Form CR0018 10 90 Robbery and Safe Burglary Coverage Form
       b. The most we will reimburse you for this extension is the limit specified in the
            Summary of Coverage Sub-Limits.

      3. Valuable Papers
       This insurance is extended to cover Valuable Papers as defined below:
       a. The term "Valuable Papers" shall include but not be limited to written, printed or otherwise inscribed
           documents and records including books, maps, film, drawings, abstracts, deeds, mortgages,
           manuscripts,
       b. The term "Valuable Papers" shall not mean money or securities.
           Notwithstanding the limit of insurance stated elsewhere in this Policy, the limit of Underwriters Liability for
           loss shall not exceed the actual cash value of the property at the time of loss nor what it would then cost
           to repair or replace the property with other of like kind and quality.
       c. The limit of Liability will not exceed the applicable limit of insurance shown in the sub-limits.

      4. Accounts Receivable
       This insurance is extended to cover Accounts Receivable as defined below:
       a. Insures against loss of sums owed to the insured by its customers that are uncollectible because of
           damage by an insured peril to accounts receivable records
       b. All Sums due to the Named Insured from customers, provided the Named Insured is unable to effect
           collections thereof as direct result of loss or damage to records of accounts receivable
       c. Collection expense in excess of normal collection cost and made necessary because of such loss
           or damage
       d. Other expenses, when reasonably incurred by the Named Insured in re-establishing records of
           accounts receivable following such loss or damage.
       e. The limit of Liability will not exceed the applicable limit of insurance shown in the sub-limits.


      5. Professional Fees
       This insurance is extended to cover reasonable claims administration and loss data preparation fees
       and expenses to: Auditors, Accountants, Appraisers, Architects, Engineers, Construction consultants for
       producing and certifying particulars or details of the Named Insured’s business in order to determine the
       amount of loss. Expenses must be incurred by the Named Insured in order to establish the amount of the loss
       a. The Company will not be liable for fees or expenses to: attorneys, public adjusters, or the Named Insureds
           own employees or agents.
       b. The limit of Liability will not exceed the applicable limit of insurance shown in the sub-limits.

      6. Emergency Vacating Expense
       This insurance is extended to cover the reasonable expenses incurred by the Insured to evacuate occupants
       when an authorized governmental agency or other similar authority orders the emergency evacuation of an
       insured building as a result of an impending insured peril that threatens imminent physical danger or loss of
       life to the occupants of the building. The limit of Liability will not exceed the applicable limit of insurance
       shown in the sub-limits.



COVERAGE PACK 2019                                                                                                 PAGE 2
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 47 of 121



     7. Locks and Keys
      This insurance is extended to provide indemnity to the insured for cost of damage to locks or misplaced keys.
      The limit of Liability will not exceed the applicable limit of insurance shown in the sub-limits.

     8. Pollution Cleanup and Removal
      This Insurance is extended to provide indemnity to the Insured for the cost of Clean up and/or Removal of
      any Pollution directly resulting from physical loss or damage insured by this Policy that occurs during the
      Period of Insurance stated in the Schedule.

      Provided always that the maximum payable in respect of the indemnity available under this Extension shall
      not exceed the amount stated in the Program Sub-limits in respect of Pollutant Clean Up and Removal.

     9. Off Premises Service Interruption
      This insurance is extended to cover the actual loss sustained and necessary Extra Expense incurred during the
      period of time when, as direct result of physical damage within five miles of the premises by a peril insured
      against, electrical, steam, gas, water or telephone services to the described premises are interrupted. The limit
      of Liability will not exceed the applicable limit of insurance shown in the sub-limits.

     10. Electronic Data Processing Equipment
      1) You may extend the insurance that applies to Your Business Personal Property to apply at the
      described premises in the Declarations for direct physical loss or damage to “electronic data processing
      hardware”, “telecommunications equipment”, “electronic data” and “media”:

      (a) Owned by you (other than your “stock”);
      (b) Owned by others, but leased to you; or
      (c) Owned by others but in your care, custody or control (other than your “stock”).

     2. Under this Additional Coverage the following additional Causes of Loss are covered:

      (a) Changes in your electrical power supply, including interruption, power surge, blackout or brownout;
      (b) Dampness or dryness of atmosphere or changes in or extremes of temperature caused by direct physical
      damage from a Covered Cause of Loss to an air conditioning unit or system, including equipment and parts,
      which is part of or used with an electronic data processing system .
      (c) Short circuit, blowout, or other electrical disturbance within the “electronic data processing hardware”;

      (d) Electrical or magnetic injury, disturbance, or erasure of electronic recordings;

      (e) Floods, surface water, waves, tides, tidal waves, overflow of any body of water, or their spray, all
      whether driven by wind or not;

      (f) Earth movement, such as an earthquake, landslide or earth sinking, rising or shifting; and

      (g) A virus, harmful code or similar instruction introduced into or enacted on a computer system or network
      to which it is connected, designed to damage or destroy any part of the system or disrupt its normal
      operation but only for the limits outlined in 9. Limits of Insurance below.

      The additional Causes of Loss provided in this Additional Coverage are not applicable to Business
      Income and/or Extra Expense other than that provided in the Business Income or Extra Expense form(s).

      3 . The following additional exclusions apply only to the Electronic Data Processing Hardware,
      Electronic Data and Media Additional Coverage in this endorsement:

      We will not cover loss resulting directly or indirectly from:

      (a) Errors, omissions or incorrect instructions in programming or processing “electronic data”;
      (b) Errors or deficiency in design, installation, maintenance, repair or modification of your computer
      system or any computer system or network to which your system is connected or on which your system
      depends (including “electronic data”);

COVERAGE PACK 2019                                                                                               PAGE 3
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 48 of 121



      (c) Manipulation of your computer system, including “electronic data”, by an employee, volunteer worker or
      contractor, for the purpose of diverting “electronic data” or causing fraudulent or illegal transfer of any
      property;

      (d) Unauthorized viewing, copying or use of “electronic data” (or any proprietary or confidential information or
      intellectual property in any form) by any person, even if such activity is characterized as theft.


     11. Fine Arts Extension:
      This insurance is extended to cover Fine Arts against Direct Physical Loss or Damage and is defined as
      follows:
      a. Paintings; etchings; pictures; tapestries; rare or art glass; art glass windows; valuable rugs; statuary;
           sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and similar property of rarity,
           historical value, or artistic merit excluding automobiles, coins, stamps, furs, jewelry, precious stones,
           precious metals, watercraft, aircraft, money, securities.
      b. This Policy covers insured physical loss or damage to Fine Arts articles while anywhere within this
            Policy's territory, including while in transit

      This additional coverage excludes loss or damage if the Fine Arts cannot be replaced with other of like kind
      and quality, unless it is specifically declared to the Insurer.

      This Policy does not insure against:
      a. Deterioration, wear and tear or inherent vice;
      b. Loss or damage from any repairing, restoration or retouching process.
      The limit of Liability will not exceed the applicable limit of insurance shown in the sub-limits.

     12. Fire Brigade Charges and Extinguishing Expenses
      This insurance is extended to cover the following expenses resulting from a covered loss:
      c. fire brigade charges and any extinguishing expenses which the Assured incurs
      d. loss and disposal of fire extinguishing materials expended.
      Limit is as stated in the Program Sub limits
      e. The limit of Liability will not exceed the applicable limit of insurance shown in the sub-limits.

     13. Mold, Fungi, Wet or Dry Rot or Bacteria
      This insurance is extended to cover direct physical loss, damage or destruction to insured property resulting
      from Fungus, Mold, Wet or Dry Rot which is a direct result of physical loss, damage or destruction from a
      covered peril insured against under this policy that occurs to covered property under this policy, during the
      policy term. This coverage includes the cost or expense to test for remove and remediate;
      a. any Fungus, Mold, Wet or Dry Rot from insured property caused by insured direct physical loss, damage
          or destruction. The cost to tear out and replace any part of the building or other property as needed to gain
          access to the Fungus, Mold, Wet or Dry Rot is also insured.
      b. any and all other damage of the type not otherwise excluded by this policy resulting from Fungus, Mold,
          Wet or Dry Rot.
      c. The limit of Liability will not exceed the applicable limit of insurance shown in the sub-limits.

      The cost of testing performed after removal and remediation of such Fungus, Mold, Wet or Dry Rot from
      insured property is also insured provided there is reason to believe that such Fungus, Mold, Wet or Dry Rot is
      still present.

      It is agreed that the Insured shall give notice to the Company of intent to claim for the costs or expenses
      described above no later than 12 months after the date of direct physical loss, damage or destruction giving
      rise to the Fungus, Mold, Wet or Dry Rot.




COVERAGE PACK 2019                                                                                             PAGE 4
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 49 of 121



      Fungus means any of the plants or organisms belonging to the major group fungi, lacking chlorophyll, and
      including mold(s), rusts, mildews, yeasts, smuts and mushrooms. Mold means any superficial growth
      produced on damp or decaying organic matter or on living organisms, and fungi that produce mold(s). Both
      definitions include any
      spores or toxins created or produced by or emanating from such Fungus or Mold. Spores mean any dormant
      or reproductive body produced by or arising or emanating out of Fungus or Mold.

      14. Water and Sewer Backup
      This insurance is extended to cover direct physical loss to covered property caused by
          a. water that backs up through a sewer or drain; or
          b. water below the surface of the ground, including but not limited to water that exerts pressure on or
              flows, seeps, or leaks through or into a covered building or structure.


      15. Newly Acquired Property
      This insurance is extended to cover direct physical loss or damage to buildings or personal property at newly
      acquired premises, and caused by or resulting from a peril not otherwise exclude, not to exceed the Limit of
      Liability for Building or Personal Property shown in the Declarations under Newly Acquired Premises.

      This coverage applies until the first of the following occurs:
       a. You report the value of the building or personal property at the newly acquired premises to us,
       b. 60 days passes from the date you acquire the premises or
       c. This policy expires

      We will charge you the additional premium for the reported values from the date you acquired the premises or
      construction begins on the building.

     16. Ordinance or Law
      If there is an ordinance or law in effect at the time of loss or damage that regulates zoning, land use or
      construction of a building or personal property, and if that ordinance or law affects the repair or replacement
      of the lost or damaged building or personal property, this insurance is extended to cover:
      a. the costs to demolish and clear the site of the undamaged portion of the building or personal property, not
           to exceed the applicable Limit Of Insurance for Demolition Cost shown in the Schedule above for the
           premises where such costs are incurred; and
      b. the increased cost to repair or replace the building to the same general size or personal property for the
           same general use, to the minimum standards of such ordinance or law, but only if you repair or replace
           the building or personal property as soon as reasonably possible:
                     ii. not to exceed the applicable Limit Of Insurance for Increased Cost of Construction shown in
                         the Schedule above for the premises where such increased costs are incurred; and
                   iii. excluding any costs:
                                     a. for land, water or air, either inside or outside of a building;
                                     b. for paved or concrete surfaces, retaining walls, foundations or supports below
                                         the surface of the lowest floor or basement, unless specifically covered by this
                                         policy, or outdoor trees, shrubs, plants or lawns;
                                     c. incurred outside the legal property boundary of the premises shown in the
                                          Declarations;
                                     d. if building or personal property is valued on an actual cash value basis; or
                                     e. for any ordinance or law that you were required to, but failed to, comply with
                                         before the loss.

      When direct physical loss or damage is caused by or results from both:
      a. peril not otherwise excluded; and
      b. an excluded peril,



COVERAGE PACK 2019                                                                                          PAGE 5
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 50 of 121



      Ordinance Or Law Coverage will not include costs attributable to the excluded peril.
      Instead, the most we pay will be based on that portion of such costs equal to the proportion that the covered
      direct physical loss or damage bears to the total direct physical loss or damage, not including Ordinance Or
      Law costs, unless the Ordinance Or Law applies solely to that portion of the building or personal property
      which suffered the covered direct physical loss or damage.

      This Coverage will not include any costs associated with the enforcement of any ordinance or law which
      requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in
      any way respond to, or assess the effects of pollutants.

     17. Unintentional Errors or Omissions
      If physical loss or damage is not payable under this Policy solely due to an unintentional error or omission:
           a. in the description of where an insured property is physically located;
           b. to include any Location:
                          i. owned, rented or leased by the Insured on the effective date of this Policy; or
                       i.    purchased, rented or leased by the Insured during the Period of Insurance of this Policy;
                             or
           c. that results in cancellation of the property insured under this Policy;

      this policy is extended to cover such physical loss or damage, to the extent it would have provided coverage
      had such unintentional error or omission not been made and subject to the amount shown under the Sub-
      limits section above.

      It is a further condition of this Coverage Enhancement that any error or unintentional omission be reported by
      the Insured to Underwriters when discovered and corrected.

     18. Debris Removal
      This insurance is extended to cover the following expenses resulting from a covered loss:
      a. the cost of removal of debris of property covered hereunder;
      b. the cost of removal of debris of property not covered hereunder from the premises of the Insured;
      c. the cost of recycling debris of property insured hereunder including the reasonable cost of cleaning,
          sorting, separating, segregating and transporting such debris to recycling centers.
     19. Civil or Military Authority

       This insurance is extended to cover the actual loss sustained and necessary Extra Expense incurred during
       the period of time when, as direct result of physical damage within five miles of the premises by a peril insured
       against, access to the described premises is prohibited by order of civil or military authority the. The
       maximum period of indemnity in respect to this extension shall not exceed 30 consecutive days from the date
       of that order.

     20. Ingress/Egress
      This policy is extended to cover the actual loss sustained and necessary Extra Expense during the period of
      time when as direct result of physical damage within five miles of the premises by a peril insured against,
      ingress to or egress from the described premises is thereby prevented. The maximum period of indemnity in
      respect to this extension shall not exceed 30 consecutive days.

     21. Personal Effects and Property of Others is replaced by the following:

      You may extend the insurance that applies to Your Business Personal Property to apply to:




COVERAGE PACK 2019                                                                                             PAGE 6
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 51 of 121



       1. Personal Effects owned by you, your officers, your partners or members, your managers or your
          employees. This includes tools owned by your employees that are used in your business while such
          tools are located in or on building(s) described in the Declarations or in the open (or in a vehicle)
          within one hundred feet of the described premises,

       2. “Personal Property of Others” in your care, custody or control. This includes property that you have sold
          which is awaiting delivery or installation.

           However, this Extension does not apply if the “loss” is covered by other insurance, whether collectible or
           not.

           For “Personal Property of Others”, Extension Of Replacement Cost To Personal Property Of Others
           in the Optional Coverages Section, is applicable.

           Additional Definition:

           “Personal Property of Others” means personal property that you do not own. It does not include:

           1. Personal property that belongs you, your officers, your partners or members, your managers or your
              employees; or
           2. Business Personal Property leased from others.

           The most we will pay for loss or damage under this Coverage Extension is $15,000 at each described
           premises. Our payment for loss of or damage to “personal property of others” will only be for the
           account of the owner of the property.

     22. Outdoor Property

           You may extend the insurance provided by this Coverage Form to apply to your outdoor fences, radio
           and television antennas (including satellite dishes), trees, shrubs and plants (other than "stock" of trees,
           shrubs or plants), including debris removal expense, caused by or resulting from any of the following
           causes of loss if they are Covered Causes of Loss:

           1. Fire;
           2. Lightning;
           3. Explosion;
           4. Riot or Civil Commotion;
           5. Aircraft;

           The most we will pay for loss or damage to trees, shrubs, or plants (including debris removal expense)
           under this Coverage Extension is $5,000, but not more than $1,000 for any one tree, shrub or plant.
           The most we will pay for other property under this Coverage Extension is $25,000. These limits
           apply to any one occurrence, regardless of the types or number of items lost or damaged in that
           occurrence

           A $500 deductible applies to this Coverage Extension. The amount payable under this Coverage
           Extension is additional insurance. The Additional Condition, Coinsurance, does not apply to this
           Coverage Extension.

     23. Signs

      Coverage is extended as follows:

      1. We will pay for loss or damage caused by a Covered Cause of Loss to signs at the premises described
      in the Declarations:



COVERAGE PACK 2019                                                                                           PAGE 7
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 52 of 121



      (a) Owned by you; or
      (b) Owned by others in your care, custody or control.

      2. The Exclusions and Limitations Section does not apply to this Coverage Extension for Signs,
      except for:

      (a) Governmental Action;
      (b) Nuclear Hazard; and
      (c) War and Military Action.
      (d) Delay, loss of use or loss of market;
      (e) Smoke, vapor or gas from agricultural smudging or industrial operations.
      (f) Wear and tear; rust or other corrosion, decay, deterioration, hidden or latent defects or any quality in
      property that causes it to damage or destroy itself; smog; settling, cracking, shrinking or expansion;
      nesting or infestation, or discharge of release of waste products or secretions, by insects, birds, rodents or
      other animals; mechanical breakdown, including rupture or bursting caused by centrifugal force. But if
      mechanical breakdown results in elevator collision, we will pay for the loss or damage caused by
      that elevator collision;
      (g) Neglect of an insured to use all reasonable means to save and preserve property from further
      damage at and after the time of loss.

      3. We will also not pay for loss or damage caused by or resulting from any of the following:
            (a) Dampness or dryness of atmosphere;
            (b) Changes in extremes of temperature
            (c) Marring or scratching; or
            (d) Rain, snow, ice or sleet.

      4. The most we will pay under this Coverage Extension is $15,000 any one occurrence.

      5. A $500 deductible applies to this Coverage Extension.

      The amount payable under this Coverage Extension is additional insurance. The Additional
      Condition, Coinsurance, does not apply to this Coverage Extension.


     24. Fire Protection Equipment Refill

       We will pay:

       1. Expenses you incur for the recharging or refilling of your automatic fire extinguishing equipment
          after such equipment is discharged as a result of a fire to your Covered Property; or

       2. For loss or damage to Covered Property if caused by the accidental discharge of fire suppressant
          chemicals from your automatic fire extinguishing system. This limit may be used to cover the additional
          expense you incur to recharge such systems following a covered accidental discharge; or

       3. The cost you incur to recharge or refill portable fire extinguishing equipment after being used to fight a
          fire to your Covered Property.


       The most we will pay under this Additional Coverage is $10,000 for each occurrence at your described
       premises. No deductible applies to this Additional Coverage. The amount payable under this
       Additional Coverage is additional insurance. The Additional Condition, Coinsurance, does not apply to
       this Additional Coverage.




COVERAGE PACK 2019                                                                                            PAGE 8
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 53 of 121




     25. Spoilage
       Coverage is provided as follows:

       1. You may extend the insurance that applies to Your Business Personal Property to apply to direct
       physical loss or damage to “perishable stock” caused by or resulting from:

       (a) A change in temperature or humidity resulting from mechanical breakdown or failure of refrigerating,
       cooling, heating, or humidity control equipment, but only while such equipment is at the premises
       described in the Declarations;

       (b) Contamination by the refrigerant resulting from the failure or mechanical breakdown of refrigerating or
       cooling equipment at the premises described in the Declarations; or,

       (c) Complete or partial interruption or failure of power or other utility service either on or off the
       premises described in the Declarations, due to conditions beyond your control.

       2. We will determine the value of “perishable stock” in the event of loss or damage at:

       (a) The selling price, as if no loss or damage had occurred;

       (b) Less discounts and expenses that you otherwise would have had.

       3. We will not pay for loss or damage caused by or resulting from:

       (a) The disconnection of any refrigerating, cooling, heating, or humidity control equipment or systems
       from the source of power;

       (b) The deactivation of electrical power caused by the manipulation of any switch or other device used to
       control the flow of electric power or current or other utility service;

       (c) The inability of an electric power company or other utility service to provide sufficient power of
       service due to lack of fuel or Governmental order; or

       (d) The inability of a power source or other utility at the premises described in the Declarations to provide
       sufficient power or service due to lack of generating or operating capacity to meet demand, or

       (e) Breaking of any glass that is a permanent part of any refrigerating, cooling, heating or humidity
       control unit.
       4. Coverage provided by this Coverage Extension does not apply if the loss or damage is covered by any
       other insurance, whether collectible or not.

       5. The most we will pay for loss or damage under this Coverage Extension is $15,000 per occurrence at
       each premises described in the Declarations.

       6. A $250 deductible applies to this Coverage Extension. This Coverage Extension is additional
       insurance. The Additional Condition, Coinsurance, does not apply to this Coverage Extension.

       7. The following “Definitions” is added for this Coverage Extension:

       “Perishable Stock” means personal property:

       (a) Maintained under controlled conditions for its preservation; and
       (b) Susceptible to loss or damage if the controlled conditions change.

COVERAGE PACK 2019                                                                                              PAGE 9
        Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 54 of 121



  The most we will pay for other property under this Coverage Extension is $25,000. These limits apply to
  any one occurrence, regardless of the types or number of items lost or damaged in that occurrence

  A $500 deductible applies to this Coverage Extension. The amount payable under this Coverage Extension
  is additional insurance. The Additional Condition, Coinsurance, does not apply to this Coverage Extension.




COVERAGE PACK 2019                                                                            PAGE 10
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 55 of 121


                                                                                         COMMERCIAL PROPERTY
                                                                                                 CP 00 10 10 12

                   BUILDING AND PERSONAL PROPERTY
                           COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.
A. Coverage                                                    b. Your Business Personal Property consists
   We will pay for direct physical loss of or damage to           of the following property located in or on the
   Covered Property at the premises described in the              building or structure described in the
   Declarations caused by or resulting from any                   Declarations or in the open (or in a vehicle)
   Covered Cause of Loss.                                         within 100 feet of the building or structure or
                                                                  within 100 feet of the premises described in
   1. Covered Property                                            the Declarations, whichever distance is
      Covered Property, as used in this Coverage                  greater:
      Part, means the type of property described in               (1) Furniture and fixtures;
      this section, A.1., and limited in A.2. Property
      Not Covered, if a Limit Of Insurance is shown               (2) Machinery and equipment;
      in the Declarations for that type of property.              (3) "Stock";
      a. Building, meaning the building or structure              (4) All other personal property owned by you
         described in the Declarations, including:                     and used in your business;
         (1) Completed additions;                                 (5) Labor, materials or services furnished or
         (2) Fixtures, including outdoor fixtures;                     arranged by you on personal property of
                                                                       others;
         (3) Permanently installed:
                                                                  (6) Your use interest as tenant in
               (a) Machinery; and                                      improvements and         betterments.
               (b) Equipment;                                          Improvements and betterments are
         (4) Personal property owned by you that is                    fixtures, alterations, installations or
               used to maintain or service the building                additions:
               or structure or its premises, including:                (a) Made a part of the building or
                                                                           structure you occupy but do not own;
               (a) Fire-extinguishing equipment;
                                                                           and
               (b) Outdoor furniture;
                                                                       (b) You acquired or made at your
               (c) Floor coverings; and                                    expense but cannot legally remove;
               (d) Appliances used for refrigerating,             (7) Leased personal property for which you
                   ventilating, cooking, dishwashing or                have a contractual responsibility to
                   laundering;                                         insure, unless otherwise provided for
         (5) If not covered by other insurance:                        under Personal Property Of Others.
             (a) Additions under construction,                       c. Personal Property Of Others that is:
                 alterations and repairs to the building                (1) In your care, custody or control; and
                 or structure;
                                                                        (2) Located in or on the building or structure
             (b) Materials, equipment, supplies and                         described in the Declarations or in the
                 temporary structures, on or within                         open (or in a vehicle) within 100 feet of
                 100 feet of the described premises,                        the building or structure or within 100
                 used      for    making      additions,                    feet of the premises described in the
                 alterations or repairs to the building                     Declarations, whichever distance is
                 or structure.                                              greater.




   CP 00 10 10 12                    © Insurance Services Office, Inc., 2011                     Page 1 of 16
        Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 56 of 121



      However, our payment for loss of or                    n. Electronic data, except as provided under
      damage to personal property of others will                the Additional Coverage, Electronic Data.
      only be for the account of the owner of the               Electronic data means information, facts or
      property.                                                 computer programs stored as or on, created
2. Property Not Covered                                         or used on, or transmitted to or from
                                                                computer software (including systems and
   Covered Property does not include:                           applications software), on hard or floppy
   a. Accounts, bills, currency, food stamps or                 disks, CD-ROMs, tapes, drives, cells, data
      other evidences of debt, money, notes or                  processing devices or any other repositories
      securities. Lottery tickets held for sale are             of computer software which are used with
      not securities;                                           electronically controlled equipment. The
                                                                term computer programs, referred to in the
   b. Animals, unless owned by others and
                                                                foregoing description of electronic data,
      boarded by you, or if owned by you, only as
                                                                means a set of related electronic
      "stock" while inside of buildings;
                                                                instructions which direct the operations and
   c. Automobiles held for sale;                                functions of a computer or device
   d. Bridges, roadways, walks, patios or other                 connected to it, which enable the computer
      paved surfaces;                                           or device to receive, process, store, retrieve
                                                                or send data. This paragraph, n., does not
   e. Contraband, or property in the course of                  apply to your "stock" of prepackaged
      illegal transportation or trade;                          software, or to electronic data which is
   f. The cost of excavations, grading, backfilling             integrated in and operates or controls the
      or filling;                                               building's    elevator,    lighting,    heating,
   g. Foundations of buildings,       structures,               ventilation, air conditioning or security
      machinery or boilers if their foundations are             system;
      below:                                                 o. The cost to replace or restore the
      (1) The lowest basement floor; or                         information on valuable papers and records,
                                                                including those which exist as electronic
      (2) The surface of the ground, if there is no             data. Valuable papers and records include
          basement;                                             but are not limited to proprietary
   h. Land (including land on which the property                information, books of account, deeds,
      is located), water, growing crops or lawns                manuscripts, abstracts, drawings and card
      (other than lawns which are part of a                     index systems. Refer to the Coverage
      vegetated roof);                                          Extension for Valuable Papers And Records
   i. Personal property while airborne or                       (Other Than Electronic Data) for limited
      waterborne;                                               coverage for valuable papers and records
                                                                other than those which exist as electronic
   j. Bulkheads, pilings, piers, wharves or docks;              data;
   k. Property that is covered under another                 p. Vehicles or self-propelled      machines
      coverage form of this or any other policy in              (including aircraft or watercraft) that:
      which it is more specifically described,
      except for the excess of the amount due                   (1) Are licensed for use on public roads; or
      (whether you can collect on it or not) from               (2) Are operated principally away from the
      that other insurance;                                         described premises.
   l. Retaining walls that are not part of a                    This paragraph does not apply to:
      building;                                                     (a) Vehicles or self-propelled machines
  m. Underground pipes, flues or drains;                               or autos you manufacture, process or
                                                                       warehouse;




 Page 2 of 16                    © Insurance Services Office, Inc., 2011                  CP 00 10 10 12
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 57 of 121



          (b) Vehicles or self-propelled machines,                  (d) Remove property of others of a type
               other than autos, you hold for sale;                     that would not be Covered Property
          (c) Rowboats or canoes out of water at                        under this Coverage Form;
               the described premises; or                           (e) Remove deposits of mud or earth
          (d) Trailers, but only to the extent                          from the grounds of the described
               provided for in the Coverage                             premises;
               Extension for Non-owned Detached                     (f) Extract "pollutants" from land or
               Trailers; or                                             water; or
   q. The following property while outside of                       (g) Remove, restore or replace polluted
      buildings:                                                        land or water.
      (1) Grain, hay, straw or other crops;                     (3) Subject to the exceptions in Paragraph
      (2) Fences, radio or television antennas                      (4), the following provisions apply:
          (including satellite dishes) and their                    (a) The most we will pay for the total of
          lead-in wiring, masts or towers, trees,                       direct physical loss or damage plus
          shrubs or plants (other than trees,                           debris removal expense is the Limit
          shrubs or plants which are "stock" or are                     of Insurance applicable to the
          part of a vegetated roof), all except as                      Covered Property that has sustained
          provided in the Coverage Extensions.                          loss or damage.
3. Covered Causes Of Loss                                           (b) Subject to (a) above, the amount we
   See applicable Causes Of Loss form as shown                          will pay for debris removal expense
   in the Declarations.                                                 is limited to 25% of the sum of the
4. Additional Coverages                                                 deductible plus the amount that we
                                                                        pay for direct physical loss or
   a. Debris Removal                                                    damage to the Covered Property that
                                                                        has sustained loss or damage.
     (1) Subject to Paragraphs (2), (3) and (4),
                                                                        However, if no Covered Property has
         we will pay your expense to remove
                                                                        sustained direct physical loss or
         debris of Covered Property and other
                                                                        damage, the most we will pay for
         debris that is on the described premises,
                                                                        removal of debris of other property (if
         when such debris is caused by or results
                                                                        such removal is covered under this
         from a Covered Cause of Loss that
                                                                        Additional Coverage) is $5,000 at
         occurs during the policy period. The
                                                                        each location.
         expenses will be paid only if they are
         reported to us in writing within 180 days              (4) We will pay up to an additional $25,000
         of the date of direct physical loss or                     for debris removal expense, for each
         damage.                                                    location, in any one occurrence of
                                                                    physical loss or damage to Covered
     (2) Debris Removal does not apply to costs
                                                                    Property, if one or both of the following
         to:
                                                                    circumstances apply:
         (a) Remove debris of property of yours
                                                                    (a) The total of the actual debris removal
             that is not insured under this policy,
                                                                        expense plus the amount we pay for
             or property in your possession that
                                                                        direct physical loss or damage
             is not Covered Property;
                                                                        exceeds the Limit of Insurance on
         (b) Remove debris of property owned by                         the Covered Property that has
             or leased to the landlord of the                           sustained loss or damage.
             building where your described
                                                                    (b) The actual debris removal expense
             premises are located, unless you
                                                                        exceeds 25% of the sum of the
             have a contractual responsibility to
                                                                        deductible plus the amount that we
             insure such property and it is insured
                                                                        pay for direct physical loss or
             under this policy;
                                                                        damage to the Covered Property that
         (c) Remove any property that is                                has sustained loss or damage.
             Property Not Covered, including
             property addressed under the
             Outdoor          Property
             Coverage
             Extension;



 CP 00 10 10 12                  © Insurance Services Office, Inc., 2011                  Page 3 of 16
               Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 58 of 121



                Therefore, if (4)(a) and/or (4)(b) applies,   The additional amount payable for debris removal
                our total payment for direct physical loss    expense is provided in accordance with the terms of
                or damage and debris removal expense          Paragraph (4), because the debris removal expense
                may reach but will never exceed the           ($40,000) exceeds 25% of the loss payable plus the
                Limit of Insurance on the Covered             deductible ($40,000 is 50% of $80,000), and because
                Property that has sustained loss or           the sum of the loss payable and debris removal
                damage, plus $25,000.                         expense ($79,500 + $40,000 = $119,500) would
            (5) Examples                                      exceed the Limit of Insurance ($90,000). The
                                                              additional amount of covered debris removal expense
                The following examples assume that            is $25,000, the maximum payable under Paragraph
                there is no Coinsurance penalty.              (4). Thus, the total payable for debris removal
Example 1                                                     expense in this example is $35,500; $4,500 of the
                                                              debris removal expense is not covered.
Limit of Insurance:                 $ 90,000
                                                                    b. Preservation Of Property
Amount of Deductible:               $ 500
                                                                        If it is necessary to move Covered Property
Amount of Loss:                     $ 50,000
                                                                        from the described premises to preserve it
Amount of Loss Payable:             $ 49,500                            from loss or damage by a Covered Cause of
                            ($50,000 – $500)                            Loss, we will pay for any direct physical loss
Debris Removal Expense:             $ 10,000                            or damage to that property:
Debris Removal Expense Payable:     $ 10,000                            (1) While it is being moved or while
  ($10,000 is 20% of $50,000.)                                                temporarily stored at another location;
                                                                              and
  The debris removal expense is less than 25% of the
  sum of the loss payable plus the deductible. The sum                  (2) Only if the loss or damage occurs within
  of the loss payable and the debris removal expense                        30 days after the property is first moved.
  ($49,500 + $10,000 = $59,500) is less than the Limit              c. Fire Department Service Charge
  of Insurance. Therefore, the full amount of debris                    When the fire department is called to save
  removal expense is payable in accordance with the                     or protect Covered Property from a Covered
  terms of Paragraph (3).                                               Cause of Loss, we will pay up to $1,000 for
Example 2                                                               service at each premises described in the
Limit of Insurance:              $     90,000                           Declarations, unless a higher limit is shown
                                                                        in the Declarations. Such limit is the most
Amount of Deductible:                   $       500
                                                                        we will pay regardless of the number of
Amount of Loss:                  $     80,000                           responding fire departments or fire units,
Amount of Loss Payable:          $     79,500                           and regardless of the number or type of
                                 ($80,000 – $500)                       services performed.
  Debris Removal Expense:                 $ 40,000                      This Additional Coverage applies to your
  Debris Removal Expense Payable                                        liability for fire department service charges:
                       Basic Amount: $ 10,500                           (1) Assumed by contract or agreement prior
                       Additional Amount: $ 25,000                           to loss; or
                                                                        (2) Required by local ordinance.
  The basic amount payable for debris removal expense
  under the terms of Paragraph (3) is calculated as                     No Deductible applies to this Additional
  follows: $80,000 ($79,500 + $500) x .25 = $20,000,                    Coverage.
  capped at $10,500. The cap applies because the sum
  of the loss payable ($79,500) and the basic amount
  payable for debris removal expense ($10,500) cannot
  exceed the Limit of Insurance ($90,000).




   Page 4 of 16                      © Insurance Services Office, Inc., 2011                 CP 00 10 10 12
       Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 59 of 121



d.        Pollutant Clean-up And Removal                       (5) Under this Additional Coverage, we will not
   We will pay your expense to extract                             pay for:
   "pollutants" from land or water at the                          (a) The enforcement of or compliance with
   described premises if the discharge,                                any ordinance or law which
   dispersal, seepage, migration, release or                           requires          demolition,     repair,
   escape of the "pollutants" is caused by or                          replacement, reconstruction,
   results from a Covered Cause of Loss that                           remodeling or remediation of property
   occurs during the policy period. The                                due to contamination by "pollutants" or
   expenses will be paid only if they are                              due     to    the    presence,     growth,
   reported to us in writing within 180 days of                        proliferation, spread or any activity of
   the date on which the Covered Cause of                              "fungus", wet or dry rot or bacteria; or
   Loss occurs.                                                    (b) Any costs associated with the
   This Additional Coverage does not apply to                          enforcement of or compliance with an
   costs to test for, monitor or assess the                            ordinance or law which requires any
   existence, concentration or effects of                              insured or others to test for, monitor,
   "pollutants". But we will pay for testing                           clean up, remove, contain, treat,
   which is performed in the course of                                 detoxify or neutralize, or in any way
   extracting the "pollutants" from the land or                        respond to, or assess the effects of
   water.                                                              "pollutants", "fungus", wet or dry rot or
   The most we will pay under this Additional                          bacteria.
   Coverage for each described premises is                     (6) The most we will pay under this Additional
   $10,000 for the sum of all covered                              Coverage, for each described building
   expenses arising out of Covered Causes                          insured under this Coverage Form, is
   of Loss occurring during each separate                          $10,000 or 5% of the Limit of Insurance
   12-month period of this policy.                                 applicable to that building, whichever is
e.      Increased Cost Of Construction                             less. If a damaged building is covered
                                                                   under a blanket Limit of Insurance which
     (1) This Additional Coverage applies only                     applies to more than one building or item of
         to buildings to which the Replacement                     property, then the most we will pay under
         Cost Optional Coverage applies.                           this Additional Coverage, for that damaged
     (2) In the event of damage by a Covered                       building, is the lesser of $10,000 or 5%
         Cause of Loss to a building that is                       times the value of the damaged building as
         Covered Property, we will pay the                         of the time of loss times the applicable
         increased costs incurred to comply with                   Coinsurance percentage.
         the minimum standards of an ordinance                     The amount payable under this Additional
         or law in the course of repair, rebuilding                Coverage is additional insurance.
         or replacement of damaged parts of
         that property, subject to the limitations             (7) Withrespect to this Additional
         stated in e.(3) through e.(9) of this                     Coverage:
         Additional Coverage.                                      (a) We will not pay for the Increased Cost
     (3) The ordinance or law referred to in e.(2)                     of Construction:
         of this Additional Coverage is an                             (i) Until the property is actually
         ordinance or law that regulates the                                repaired or replaced at the same or
         construction or repair of buildings or                             another premises; and
         establishes zoning or land use                                (ii) Unless the repair or replacement is
         requirements at the described premises                             made as soon as reasonably
         and is in force at the time of loss.                               possible after the loss or damage,
     (4) Under this Additional Coverage, we will                            not to exceed two years. We may
         not pay any costs due to an ordinance                              extend this period in writing during
         or law that:                                                       the two years.
         (a) You were required to comply with
              before the loss, even when the
              building was undamaged; and
         (b) You failed to comply with.




     CP 00 10 10 12                    © Insurance Services Office, Inc., 2011                  Page 5 of 16
     Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 60 of 121



       (b) If the building is repaired or replaced              (3)      The Covered Causes of Loss
           at the same premises, or if you elect                  applicable to Your Business Personal
           to rebuild at another premises, the                    Property apply to this Additional
           most we will pay for the Increased                     Coverage, Electronic Data, subject to the
           Cost of Construction, subject to the                   following:
           provisions of e.(6) of this Additional                 (a) If the Causes Of Loss – Special
           Coverage, is the increased cost of                          Form applies, coverage under this
           construction at the same premises.                          Additional Coverage, Electronic
       (c) If the ordinance or law requires                            Data, is limited to the "specified
           relocation to another premises, the                         causes of loss" as defined in that
           most we will pay for the Increased                          form and Collapse as set forth in
           Cost of Construction, subject to the                        that form.
           provisions of e.(6) of this Additional                 (b) If the Causes Of Loss – Broad Form
           Coverage, is the increased cost of                          applies,    coverage      under    this
           construction at the new premises.                           Additional Coverage, Electronic
   (8) This Additional Coverage is not subject                         Data, includes Collapse as set forth
       to the terms of the Ordinance Or Law                            in that form.
       Exclusion to the extent that such                          (c) If the Causes Of Loss form is
       Exclusion would conflict with the                               endorsed to add a Covered Cause
       provisions of this Additional Coverage.                         of Loss, the additional Covered
   (9) The costs addressed in the Loss                                 Cause of Loss does not apply to the
       Payment and Valuation Conditions and                            coverage provided under this
       the      Replacement      Cost     Optional                     Additional Coverage, Electronic
       Coverage, in this Coverage Form, do not                         Data.
       include the increased cost attributable to                 (d) The Covered Causes of Loss
       enforcement of or compliance with an                            include a virus, harmful code or
       ordinance or law. The amount payable                            similar instruction introduced into or
       under this Additional Coverage, as                              enacted on a computer system
       stated in e.(6) of this Additional                              (including electronic data) or a
       Coverage, is not subject to such                                network to which it is connected,
       limitation.                                                     designed to damage or destroy any
f. Electronic Data                                                     part of the system or disrupt its
  (1) Under this Additional         Coverage,                          normal operation. But there is no
      electronic data has the meaning                                  coverage for loss or damage caused
      described under Property Not Covered,                            by or resulting from manipulation of
      Electronic     Data.    This      Additional                     a
      Coverage does not apply to your "stock"                          computer          system (including
      of prepackaged software, or to electronic                        electronic data) by any employee,
      data which is integrated in and operates                         including a temporary or leased
      or controls the building's elevator,                             employee, or by an entity retained
      lighting,    heating,    ventilation,    air                     by you or for you to inspect, design,
      conditioning or security system.                                 install, modify, maintain, repair or
                                                                       replace that system.
  (2) Subject to the provisions of this
      Additional Coverage, we will pay for the
      cost to replace or restore electronic data
      which has been destroyed or corrupted
      by a Covered Cause of Loss. To the
      extent that electronic data is not
      replaced or restored, the loss will be
      valued at the cost of replacement of the
      media on which the electronic data was
      stored, with blank media of substantially
      identical type.




    Page 6 of 16                      © Insurance Services Office, Inc., 2011                  CP 00 10 10 12
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 61 of 121



     (4) The most we will pay under this Additional     (2) Your Business Personal Property
         Coverage, Electronic Data, is $2,500               (a) If this policy covers Your Business Personal
         (unless a higher limit is shown in the                 Property, you may extend that insurance to
         Declarations) for all loss or damage                   apply to:
         sustained in any one policy year,
         regardless of the number of occurrences of             (i) Business        personal       property,
         loss or damage or the number of premises,                   including such property that you newly
         locations or computer systems involved. If                  acquire, at any location you acquire other
         loss payment on the first occurrence does                   than at fairs, trade shows or exhibitions; or
         not exhaust this amount, then the balance              (ii) Business       personal       property,
         is available for subsequent loss or damage                  including such property that you newly
         sustained in but not after that policy year.                acquire, located at your newly constructed
         With respect to an occurrence which                         or acquired buildings at the location
         begins in one policy year and continues or                  described in the Declarations.
         results in additional loss or damage in a              The most we will pay for loss or damage
         subsequent policy year(s), all loss or                 under this Extension is $100,000 at each
         damage is deemed to be sustained in the                building.
         policy year in which the occurrence began.
                                                                  (b) This Extension does not apply to:
5. Coverage Extensions
                                                                (i) Personal property of others that is
   Except as otherwise provided, the following                       temporarily in your possession in the
   Extensions apply to property located in or on the                 course of installing or performing work on
   building described in the Declarations or in the                  such property; or
   open (or in a vehicle) within 100 feet of the
   described premises.                                          (ii) Personal property of others that is
                                                                     temporarily in your possession in the
   If a Coinsurance percentage of 80% or more, or a                  course of your manufacturing or
   Value Reporting period symbol, is shown in the                    wholesaling activities.
   Declarations, you may extend the insurance
   provided by this Coverage Part as follows:           (3) Period Of Coverage
   a. Newly Acquired Or Constructed Property               With respect to insurance provided under this
                                                           Coverage Extension for Newly Acquired Or
      (1) Buildings
                                                           Constructed Property, coverage will end when
         If this policy covers Building, you may           any of the following first occurs:
         extend that insurance to apply to:
                                                            (a) This policy expires;
         (a) Your new buildings while being built on        (b) 30 days expire after you acquire the property
             the described premises; and                        or begin construction of that part of the
         (b) Buildings you acquire at locations,                building that would qualify as covered
             other than the described premises,                 property; or
             intended for:
                                                            (c) You report values to us.
             (i) Similar use as the building               We will charge you additional premium for values
                  described in the Declarations; or        reported from the date you acquire the property
             (ii) Use as a warehouse.                      or begin construction of that part of the building
         The most we will pay for loss or damage           that would qualify as covered property.
         under this Extension is $250,000 at each
         building.




      CP 00 10 10 12                  © Insurance Services Office, Inc., 2011                     Page 7 of 16
      Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 62 of 121



b. Personal Effects And Property Of Others                   d. Property Off-premises
    You may extend the insurance that applies                   (1) You may extend the insurance provided
    to Your Business Personal Property to apply                     by this Coverage Form to apply to your
    to:                                                             Covered Property while it is away from
    (1) Personal effects owned by you, your                         the described premises, if it is:
        officers, your partners or members, your                    (a) Temporarily at a location you do not
        managers or your employees. This                                own, lease or operate;
        Extension does not apply to loss or                         (b) In storage at a location you lease,
        damage by theft.                                                provided the lease was executed after
    (2) Personal property of others in your care,                       the beginning of the current policy
        custody or control.                                             term; or
    The most we will pay for loss or damage                         (c) At any fair, trade show or exhibition.
    under this Extension is $2,500 at each                      (2) This Extension does not apply to
    described premises. Our payment for loss of                     property:
    or damage to personal property of others
    will only be for the account of the owner of                    (a) In or on a vehicle; or
    the property.                                                   (b) In the care, custody or control of your
c. Valuable Papers And Records (Other Than                              salespersons, unless the property is
    Electronic Data)                                                    in such care, custody or control at a
                                                                        fair, trade show or exhibition.
    (1) You may extend the insurance that
        applies to Your Business Personal                       (3) The most we will pay for loss or damage
        Property to apply to the cost to replace                    under this Extension is $10,000.
        or restore the lost information on                   e. Outdoor Property
        valuable papers and records for which
                                                                You may extend the insurance provided by
        duplicates do not exist. But this
                                                                this Coverage Form to apply to your outdoor
        Extension does not apply to valuable
                                                                fences, radio and television antennas
        papers and records which exist as
                                                                (including satellite dishes), trees, shrubs and
        electronic data. Electronic data has the
                                                                plants (other than trees, shrubs or plants
        meaning described under Property Not
                                                                which are "stock" or are part of a vegetated
        Covered, Electronic Data.
                                                                roof), including debris removal expense,
    (2) If the Causes Of Loss – Special Form                    caused by or resulting from any of the
        applies, coverage under this Extension is               following causes of loss if they are Covered
        limited to the "specified causes of loss"               Causes of Loss:
        as defined in that form and Collapse as                 (1)      Fire;
        set forth in that form.
                                                                (2)      Lightning;
    (3) If the Causes Of Loss – Broad Form
        applies, coverage under this Extension                  (3)      Explosion;
        includes Collapse as set forth in that                  (4)      Riot or Civil Commotion; or
        form.
                                                                (5)      Aircraft.
    (4) Under this Extension, the most we will
        pay to replace or restore the lost                      The most we will pay for loss or damage
        information is $2,500 at each described                 under this Extension is $1,000, but not more
        premises, unless a higher limit is shown                than $250 for any one tree, shrub or plant.
        in the Declarations. Such amount is                     These limits apply to any one occurrence,
        additional insurance. We will also pay for              regardless of the types or number of items
        the cost of blank material for reproducing              lost or damaged in that occurrence.
        the records (whether or not duplicates
        exist) and (when there is a duplicate) for
        the cost of labor to transcribe or copy the
        records. The costs of blank material and
        labor are subject to the applicable Limit
        of Insurance on Your Business Personal
        Property and, therefore, coverage of
        such costs is not additional insurance.



    Page 8 of 16                      © Insurance Services Office, Inc., 2011                  CP 00 10 10 12
      Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 63 of 121



   Subject to all aforementioned terms and                       (2) If the applicable Covered Causes of Loss
   limitations of coverage, this Coverage                             form or endorsement contains a
   Extension includes the expense of removing                         limitation or exclusion concerning loss or
   from the described premises the debris of                          damage from sand, dust, sleet, snow, ice
   trees, shrubs and plants which are the                             or rain to property in a structure, such
   property of others, except in the situation in                     limitation or exclusion also applies to
   which you are a tenant and such property is                        property in a portable storage unit.
   owned by the landlord of the described                        (3) Coverage under this Extension:
   premises.
                                                                      (a) Will end 90 days after the business
f. Non-owned Detached Trailers
                                                                           personal property has been placed in
   (1) You may extend the insurance that                                   the storage unit;
       applies to Your Business Personal                              (b) Does not apply if the storage unit
       Property to apply to loss or damage to                              itself has been in use at the
       trailers that you do not own, provided                              described premises for more than 90
       that:                                                               consecutive days, even if the
       (a) The trailer is used in your business;                           business personal property has been
       (b) The trailer is in your care, custody or                         stored there for 90 or fewer days as
            control at the premises described in                           of the time of loss or damage.
            the Declarations; and                                (4) Under this Extension, the most we will
       (c) You have a contractual responsibility                      pay for the total of all loss or damage to
            to pay for loss or damage to the                          business personal property is $10,000
            trailer.                                                  (unless a higher limit is indicated in the
                                                                      Declarations      for    such     Extension)
   (2) We will not pay for any loss or damage                         regardless of the number of storage
       that occurs:                                                   units. Such limit is part of, not in addition
       (a) While the trailer is attached to any                       to, the applicable Limit of Insurance on
            motor      vehicle    or     motorized                    Your Business Personal Property.
            conveyance, whether or not the                            Therefore, payment under this Extension
            motor      vehicle    or     motorized                    will not increase the applicable Limit of
            conveyance is in motion;                                  Insurance on Your Business Personal
       (b) During hitching or           unhitching                    Property.
            operations, or when a trailer                        (5) This Extension does not apply to loss or
            becomes accidentally unhitched                            damage otherwise covered under this
            from a motor vehicle or motorized                         Coverage Form or any endorsement to
            conveyance.                                               this Coverage Form or policy, and does
   (3) The most we will pay for loss or damage                        not apply to loss or damage to the
       under this Extension is $5,000, unless a                       storage unit itself.
       higher limit is shown in the Declarations.             Each of these Extensions is additional
   (4) This insurance is excess over the                      insurance unless otherwise indicated. The
       amount due (whether you can collect on                 Additional Condition, Coinsurance, does not
       it or not) from any other insurance                    apply to these Extensions.
       covering such property.                        B.        Exclusions And Limitations
g. Business Personal Property Temporarily                See applicable Causes Of Loss form as shown in
   In Portable Storage Units                             the Declarations.
   (1) You may extend the insurance that              C.      Limits Of Insurance
       applies to Your Business Personal                   The most we will pay for loss or damage in any
       Property to apply to such property while            one occurrence is the applicable Limit Of
       temporarily stored in a portable storage            Insurance shown in the Declarations.
       unit (including a detached trailer) located
       within 100 feet of the building or                  The most we will pay for loss or damage to
       structure described in the Declarations             outdoor signs, whether or not the sign is attached
       or within 100 feet of the premises                  to a building, is $2,500 per sign in any one
       described in the Declarations, whichever            occurrence.
       distance is greater.



CP 00 10 10 12                     © Insurance Services Office, Inc., 2011                      Page 9 of 16
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 64 of 121



   The amounts of insurance stated in the following          Total amount of loss payable:
   Additional Coverages apply in accordance with the         $59,850 + $80,000 = $139,850
   terms of such coverages and are separate from             Example 2
   the Limit(s) Of Insurance shown in the
   Declarations for any other coverage:                      (This example, too, assumes there is no Coinsurance
   1.      Fire Department Service Charge;                   penalty.)
   2.      Pollutant Clean-up And Removal;                   The Deductible and Limits of Insurance are the same
                                                             as those in Example 1.
   3.      Increased Cost Of Construction; and
   4.      Electronic Data.                                  Loss to Building 1:                    $ 70,000
   Payments under the Preservation Of Property                 (Exceeds Limit of Insurance plus Deductible)
   Additional Coverage will not increase the                 Loss to Building 2:                    $ 90,000
   applicable Limit of Insurance.                              (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                Loss Payable – Building 1:             $60,000
   In any one occurrence of loss or damage                     (Limit of Insurance)
   (hereinafter referred to as loss), we will first reduce   Loss Payable – Building 2:             $80,000
   the amount of loss if required by the Coinsurance           (Limit of Insurance)
   Condition or the Agreed Value Optional Coverage.
   If the adjusted amount of loss is less than or equal      Total amount of loss payable:          $140,000
   to the Deductible, we will not pay for that loss. If      E. Loss Conditions
   the adjusted amount of loss exceeds the
   Deductible, we will then subtract the Deductible            The following conditions apply in addition to the
   from the adjusted amount of loss and will pay the           Common Policy Conditions and the Commercial
   resulting amount or the Limit of Insurance,                 Property Conditions:
   whichever is less.                                          1. Abandonment
   When the occurrence involves loss to more than                   There can be no abandonment of any property
   one item of Covered Property and separate Limits                 to us.
   of Insurance apply, the losses will not be combined
                                                               2. Appraisal
   in determining application of the Deductible. But
   the Deductible will be applied only once per                    If we and you disagree on the value of the
   occurrence.                                                     property or the amount of loss, either may
                                                                   make written demand for an appraisal of the
Example 1                                                          loss. In this event, each party will select a
(This example assumes there is no Coinsurance                      competent and impartial appraiser. The two
penalty.)                                                          appraisers will select an umpire. If they cannot
Deductible:                       $   250                          agree, either may request that selection be
                                                                   made by a judge of a court having jurisdiction.
Limit of Insurance – Building 1:  $   60,000                       The appraisers will state separately the value
Limit of Insurance – Building 2:  $   80,000                       of the property and amount of loss. If they fail
Loss to Building 1:               $   60,100                       to agree, they will submit their differences to
Loss to Building 2:               $   90,000                       the umpire. A decision agreed to by any two
                                                                   will be binding. Each party will:
The amount of loss to Building 1     ($60,100) is less
                                                                   a. Pay its chosen appraiser; and
than the sum ($60,250) of the Limit of Insurance
applicable to Building 1 plus the Deductible.                       b. Bear the other expenses of the appraisal
                                                                        and umpire equally.
The Deductible will be subtracted from the amount of
loss in calculating the loss payable for Building 1:                If there is an appraisal, we will still retain our
                                                                    right to deny the claim.
   $ 60,100
                                                                 3. Duties In The Event Of Loss Or Damage
   – 250
                                                                   a. You must see that the following are done in
   $ 59,850 Loss Payable – Building 1                                  the event of loss or damage to Covered
The Deductible applies once per occurrence and                         Property:
therefore is not subtracted in determining the amount                  (1) Notify the police if a law may have been
of loss payable for Building 2. Loss payable for                           broken.
Building 2 is the Limit of Insurance of $80,000.


  Page 10 of 16                     © Insurance Services Office, Inc., 2011                   CP 00 10 10 12
     Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 65 of 121



   (2) Give us prompt notice of the loss or             4. Loss Payment
       damage. Include a description of the                a. In the event of loss or damage covered by
       property involved.                                      this Coverage Form, at our option, we will
   (3) As soon as possible, give us a                          either:
       description of how, when and where the                  (1) Pay the value of lost or damaged
       loss or damage occurred.                                    property;
   (4) Take all reasonable steps to protect the                (2) Pay the cost of repairing or replacing the
       Covered Property from further damage,                       lost or damaged property, subject to b.
       and keep a record of your expenses                          below;
       necessary to protect the Covered
       Property, for consideration in the                      (3) Take all or any part of the property at an
       settlement of the claim. This will not                      agreed or appraised value; or
       increase the Limit of Insurance.                        (4) Repair, rebuild or replace the property
       However, we will not pay for any                            with other property of like kind and
       subsequent loss or damage resulting                         quality, subject to b. below.
       from a cause of loss that is not a
                                                               We will determine the value of lost or
       Covered Cause of Loss. Also, if feasible,
                                                               damaged property, or the cost of its repair
       set the damaged property aside and in
                                                               or replacement, in accordance with the
       the best possible order for examination.
                                                               applicable terms of the Valuation Condition
   (5) At our request, give us complete                        in this Coverage Form or any applicable
       inventories of the damaged and                          provision which amends or supersedes the
       undamaged property. Include quantities,                 Valuation Condition.
       costs, values and amount of loss
       claimed.                                            b. The cost to repair, rebuild or replace does
                                                               not include the increased cost attributable to
   (6) As often as may be reasonably required,                 enforcement of or compliance with any
       permit us to inspect the property proving               ordinance or law regulating the construction,
       the loss or damage and examine your                     use or repair of any property.
       books and records.
                                                           c. We will give notice of our intentions within 30
       Also, permit us to take samples of                      days after we receive the sworn proof of
       damaged and undamaged property for                      loss.
       inspection, testing and analysis, and
                                                           d. We will not pay you more than your financial
       permit us to make copies from your
                                                               interest in the Covered Property.
       books and records.
                                                           e. We may adjust losses with the owners of
   (7) Send us a signed, sworn proof of loss
                                                               lost or damaged property if other than you.
       containing the information we request to
                                                               If we pay the owners, such payments will
       investigate the claim. You must do this
                                                               satisfy your claims against us for the
       within 60 days after our request. We will
                                                               owners' property. We will not pay the
       supply you with the necessary forms.
                                                               owners more than their financial interest in
   (8) Cooperate with us in the investigation or               the Covered Property.
       settlement of the claim.
                                                           f. We may elect to defend you against suits
b. We may examine any insured under oath,                      arising from claims of owners of property.
   while not in the presence of any other                      We will do this at our expense.
   insured and at such times as may be
                                                           g. We will pay for covered loss or damage
   reasonably required, about any matter
                                                               within 30 days after we receive the sworn
   relating to this insurance or the claim,
                                                               proof of loss, if you have complied with all of
   including an insured's books and records. In
                                                               the terms of this Coverage Part, and:
   the event of an examination, an insured's
   answers must be signed.                                     (1) We have reached agreement with you
                                                                   on the amount of loss; or
                                                               (2) An appraisal award has been made.




  CP 00 10 10 12                   © Insurance Services Office, Inc., 2011                   Page 11 of 16
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 66 of 121



   h. A party wall is a wall that separates and is                   (b) When this policy is issued to the owner
      common to adjoining buildings that are                              or general lessee of a building,
      owned by different parties. In settling covered                     building means the entire building.
      losses involving a party wall, we will pay a                        Such building is vacant unless at least
      proportion of the loss to the party wall based                      31% of its total square footage is:
      on your interest in the wall in proportion to the                   (i) Rented to a lessee or sublessee
      interest of the owner of the adjoining building.                         and used by the lessee or
      However, if you elect to repair or replace your                          sublessee     to    conduct     its
      building and the owner of the adjoining                                  customary operations; and/or
      building elects not to repair or replace that
      building, we will pay you the full value of the                     (ii) Used by the building owner to
      loss to the party wall, subject to all applicable                        conduct customary operations.
      policy provisions including Limits of                       (2) Buildings     under construction       or
      Insurance, the Valuation and Coinsurance                        renovation are not considered vacant.
      Conditions and all other provisions of this
      Loss Payment Condition. Our payment under                b. Vacancy Provisions
      the provisions of this paragraph does not                    If the building where loss or damage occurs
      alter any right of subrogation we may have                   has been vacant for more than 60 consecutive
      against any entity, including the owner or                   days before that loss or damage occurs:
      insurer of the adjoining building, and does not              (1) We will not pay for any loss or damage
      alter the terms of the Transfer Of Rights Of                     caused by any of the following, even if
      Recovery Against Others To Us Condition in                       they are Covered Causes of Loss:
      this policy.
                                                                       (a) Vandalism;
5. Recovered Property
                                                                       (b) Sprinkler leakage, unless you have
   If either you or we recover any property after                          protected the system against freezing;
   loss settlement, that party must give the other
   prompt notice. At your option, the property will                    (c) Building glass breakage;
   be returned to you. You must then return to us                      (d) Water damage;
   the amount we paid to you for the property. We                      (e) Theft; or
   will pay recovery expenses and the expenses to
   repair the recovered property, subject to the                       (f) Attempted theft.
   Limit of Insurance.                                            (2) With respect to Covered Causes        of Loss
6. Vacancy                                                            other than those listed in b.(1)(a)   through
                                                                      b.(1)(f) above, we will reduce the    amount
   a. Description Of Terms                                            we would otherwise pay for the        loss or
      (1) As used in this Vacancy Condition, the                      damage by 15%.
         term building and the term vacant have             7. Valuation
         the meanings set forth in (1)(a) and (1)(b)
         below:                                                We will determine the value of Covered
                                                               Property in the event of loss or damage as
          (a) When this policy is issued to a tenant,          follows:
              and with respect to that tenant's
              interest in Covered Property, building           a. At actual cash value as of the time of loss or
              means the unit or suite rented or                    damage, except as provided in b., c., d. and
              leased to the tenant. Such building is               e. below.
              vacant when it does not contain                  b. If the Limit of Insurance for Building
              enough business personal property to                 Satisfies the Additional     Condition,
              conduct customary operations.                        Coinsurance, and the cost to repair or
                                                                   replace the damaged building property is
                                                                   $2,500 or less, we will pay the cost of
                                                                   building repairs or replacement.




   Page 12 of 16                     © Insurance Services Office, Inc., 2011                 CP 00 10 10 12
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 67 of 121



        The cost of building repairs or replacement                 Instead, we will determine the most we will
        does not include the increased cost                         pay using the following steps:
        attributable to enforcement of or compliance                (1) Multiply the value of Covered Property
        with any ordinance or law regulating the                        at the time of loss by the Coinsurance
        construction, use or repair of any property.                    percentage;
        However, the following property will be                     (2) Divide the Limit of Insurance of the
        valued at the actual cash value, even when                       property by the figure determined in
        attached to the building:                                        Step (1);
        (1) Awnings or floor coverings;                             (3) Multiply the total amount of loss, before
        (2) Appliances for refrigerating, ventilating,                   the application of any deductible, by the
            cooking, dishwashing or laundering; or                       figure determined in Step (2); and
        (3) Outdoor equipment or furniture.                         (4) Subtract the deductible from the figure
      c. "Stock" you have sold but not delivered at                      determined in Step (3).
         the selling price less discounts and                       We will pay the amount determined in Step
         expenses you otherwise would have had.                     (4) or the Limit of Insurance, whichever is
      d. Glass at the cost of replacement with                      less. For the remainder, you will either have
         safety-glazing material if required by law.                to rely on other insurance or absorb the loss
                                                                    yourself.
      e. Tenants' Improvements and Betterments at:
                                                           Example 1 (Underinsurance)
        (1) Actual cash value of the lost or damaged
            property if you make repairs promptly.         When: The value of the property is:      $ 250,000
        (2) A proportion of your original cost if you              The Coinsurance percentage
           do not make repairs promptly. We will                   for it is:                80%
           determine the proportionate value as                    The Limit of Insurance for it is: $ 100,000
           follows:
                                                                   The Deductible is:                 $250
           (a) Multiply the original cost by the                   The amount of loss is:           $ 40,000
               number of days from the loss or
                                                           Step (1): $250,000 x 80% = $200,000
               damage to the expiration of the
               lease; and                                            (the minimum amount of insurance to meet
           (b) Divide the amount determined in (a)                   your Coinsurance requirements)
               above by the number of days from            Step (2): $100,000 ¸ $200,000 = .50
               the installation of improvements to         Step (3): $40,000 x .50 = $20,000
               the expiration of the lease.                Step (4): $20,000 – $250 = $19,750
           If your lease contains a renewal option,
           the expiration of the renewal option            We will pay no more than $19,750. The remaining
           period will replace the expiration of the       $20,250 is not covered.
           lease in this procedure.                        Example 2 (Adequate Insurance)
          (3) Nothing if others pay for repairs or         When: The value of the property is:      $ 250,000
             replacement.
                                                                   The Coinsurance percentage
F. Additional Conditions                                           for it is:                80%
  The following conditions apply in addition to the                The Limit of Insurance for it is: $ 200,000
  Common Policy Conditions and the Commercial
  Property Conditions:                                             The Deductible is:                 $250
                                                                   The amount of loss is:             $ 40,000
  1. Coinsurance
      If a Coinsurance percentage is shown in the          The minimum amount of insurance to meet your
      Declarations, the following condition applies:       Coinsurance requirement is $200,000 ($250,000 x
                                                           80%). Therefore, the Limit of Insurance in this
      a. We will not pay the full amount of any loss if    example is adequate, and no penalty applies. We will
         the value of Covered Property at the time of      pay no more than $39,750 ($40,000 amount of loss
         loss times the Coinsurance percentage             minus the deductible of $250).
         shown for it in the Declarations is greater
         than the Limit of Insurance for the property.



    CP 00 10 10 12                   © Insurance Services Office, Inc., 2011                 Page 13 of 16
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 68 of 121



       b. If one Limit of Insurance applies to two or                 (2) Submits a signed, sworn proof of loss
         more separate items, this condition will                         within 60 days after receiving notice
         apply to the total of all property to which the                  from us of your failure to do so; and
         limit applies.                                               (3) Has notified us of any change in
Example 3                                                                 ownership, occupancy or substantial
                                                                          change in risk known to the
When: The value of the property is:                                       mortgageholder.
        Building at Location 1:            $ 75,000                   All of the terms of this Coverage Part will
        Building at Location 2:            $ 100,000                  then apply directly to the mortgageholder.
        Personal Property                                          e. If we pay the mortgageholder for any loss or
        at Location 2:                     $ 75,000                    damage and deny payment to you because
                                        $ 250,000                      of your acts or because you have failed to
                                                                       comply with the terms of this Coverage Part:
          The Coinsurance percentage
          for it is:                      90%                         (1) The mortgageholder's rights under the
                                                                          mortgage will be transferred to us to the
          The Limit of Insurance for
                                                                          extent of the amount we pay; and
          Buildings and Personal Property
          at Locations 1 and 2 is: $ 180,000                          (2) The mortgageholder's right to recover
          The Deductible is:              $ 1,000                         the full amount of the mortgageholder's
                                                                          claim will not be impaired.
          The amount of loss is:
                                                                      At our option, we may pay to the
          Building at Location 2:         $ 30,000                    mortgageholder the whole principal on the
          Personal Property                                           mortgage plus any accrued interest. In this
          at Location 2:                  $ 20,000                    event, your mortgage and note will be
                                        $ 50,000                      transferred to us and you will pay your
                                                                      remaining mortgage debt to us.
Step (1): $250,000 x 90% = $225,000
          (the minimum amount of insurance to meet               f. If we cancel this policy, we will give written
          your Coinsurance requirements and to                       notice to the mortgageholder at least:
          avoid the penalty shown below)                             (1) 10 days before the effective date of
Step (2): $180,000 ¸ $225,000 = .80                                       cancellation if we cancel for your
Step (3): $50,000 x .80 = $40,000                                         nonpayment of premium; or
Step (4): $40,000 – $1,000 = $39,000                                 (2) 30 days before the effective date of
                                                                          cancellation if we cancel for any other
We will pay no more than $39,000. The remaining                           reason.
$11,000 is not covered.                                          g. If we elect not to renew this policy, we will
   2. Mortgageholders                                                give written notice to the mortgageholder at
       a. The term mortgageholder includes trustee.                  least 10 days before the expiration date of
                                                                     this policy.
       b. We will pay for covered loss of or damage to
          buildings     or     structures    to   each      G. Optional Coverages
          mortgageholder shown in the Declarations in          If shown as applicable in the Declarations, the
          their order of precedence, as interests may          following Optional Coverages apply separately to
          appear.                                              each item:
       c. The mortgageholder has the right to receive          1. Agreed Value
          loss payment even if the mortgageholder                  a. The Additional Condition, Coinsurance, does
          has started foreclosure or similar action on                not apply to Covered Property to which this
          the building or structure.                                  Optional Coverage applies. We will pay no
       d. If we deny your claim because of your acts                  more for loss of or damage to that property
          or because you have failed to comply with                   than the proportion that the Limit of
          the terms of this Coverage Part, the                        Insurance under this Coverage Part for the
          mortgageholder will still have the right to                 property bears to the Agreed Value shown
          receive loss payment if the mortgageholder:                 for it in the Declarations.
         (1) Pays any premium due under this
            Coverage Part at our request if you have
            failed to do so;


    Page 14 of 16 ©                   Insurance Services Office, Inc., 2011                   CP 00 10 10 12
               Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 69 of 121



          b. If the expiration date for this Optional                       (4) "Stock", unless the Including "Stock"
             Coverage shown in the Declarations is not                     option is shown in the Declarations.
             extended,      the   Additional   Condition,              Under the terms of this Replacement Cost
             Coinsurance, is reinstated and this Optional              Optional Coverage, tenants' improvements
             Coverage expires.                                         and betterments are not considered to be
          c. The terms of this Optional Coverage apply                 the personal property of others.
             only to loss or damage that occurs:
                                                                    c. You may make a claim for loss or damage
             (1) On or after the effective date of this                covered by this insurance on an actual cash
                 Optional Coverage; and                                value basis instead of on a replacement cost
             (2) Before the Agreed Value expiration date               basis. In the event you elect to have loss or
                 shown in the Declarations or the policy               damage settled on an actual cash value
                 expiration date, whichever occurs first.              basis, you may still make a claim for the
                                                                       additional coverage this Optional Coverage
      2. Inflation Guard                                               provides if you notify us of your intent to do
    a. The Limit of Insurance for property to which                    so within 180 days after the loss or damage.
        this Optional Coverage applies will                         d. We will not pay on a replacement cost basis
        automatically increase by the annual                           for any loss or damage:
        percentage shown in the Declarations.
                                                                       (1) Until the lost or damaged property is
    b. The amount of increase will be:                                      actually repaired or replaced; and
        (1) The Limit of Insurance that applied on                     (2) Unless the repair or replacement is
            the most recent of the policy inception                         made as soon as reasonably possible
            date, the policy anniversary date, or any                       after the loss or damage.
            other policy change amending the Limit
            of Insurance, times                                        With respect to tenants' improvements and
                                                                       betterments, the following also apply:
        (2) The percentage of annual increase
            shown in the Declarations, expressed                       (3) If the conditions in d.(1) and d.(2) above
            as a decimal (example: 8% is .08),                              are not met, the value of tenants'
            times                                                           improvements and betterments will be
                                                                            determined as a proportion of your
        (3) The number of days since the beginning                          original cost, as set forth in the Valuation
            of the current policy year or the                               Loss Condition of this Coverage Form;
            effective date of the most recent policy                        and
            change amending the Limit of
            Insurance, divided by 365.                                 (4) We will not pay for loss or damage to
                                                                            tenants' improvements and betterments
Example                                                                     if others pay for repairs or replacement.
If:      The applicable Limit of Insurance is: $ 100,000            e. We will not pay more for loss or damage on
       The annual percentage increase is:            8%                a replacement cost basis than the least of
       The number of days since the                                    (1), (2) or (3), subject to f. below:
       beginning of the policy year                                    (1) The Limit of Insurance applicable to the
       (or last policy change) is:                   146                    lost or damaged property;
       The amount of increase is:                                      (2) The cost to replace the lost or damaged
       $100,000 x .08 x 146 ¸ 365 =              $ 3,200                    property with other property:
      3. Replacement Cost                                                   (a) Of comparable material and quality;
                                                                                 and
         a. Replacement Cost (without deduction for
            depreciation) replaces Actual Cash Value in                     (b) Used for the same purpose; or
            the Valuation Loss Condition of this                       (3) The amount actually spent that is
            Coverage Form.                                                  necessary to repair or replace the lost or
         b. This Optional Coverage does not apply to:                       damaged property.
            (1) Personal property of others;                           If a building is rebuilt at a new premises, the
                                                                       cost described in e.(2) above is limited to the
            (2) Contents of a residence;                               cost which would have been incurred if the
            (3) Works of art, antiques or rare articles,               building had been rebuilt at the original
                including etchings, pictures, statuary,                premises.
                marbles, bronzes, porcelains and
                bric-a-brac; or




CP 00 10 10 12                          © Insurance Services Office, Inc., 2011                         Page 15 of 16
         Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 70 of 121



   f. The cost of repair or replacement does not         H. Definitions
       include the increased cost attributable to            1. "Fungus" means any type or form of fungus,
       enforcement of or compliance with any                    including mold or mildew, and any mycotoxins,
       ordinance or law regulating the construction,            spores, scents or by-products produced or
       use or repair of any property.                           released by fungi.
4. Extension Of Replacement Cost To Personal                 2. "Pollutants" means any solid, liquid, gaseous or
   Property Of Others                                           thermal irritant or contaminant, including
   a. If the Replacement Cost Optional Coverage                 smoke, vapor, soot, fumes, acids, alkalis,
       is shown as applicable in the Declarations,              chemicals and waste. Waste includes materials
       then this Extension may also be shown as                 to be recycled, reconditioned or reclaimed.
       applicable. If the Declarations show this             3. "Stock" means merchandise held in storage or
       Extension as applicable, then Paragraph                  for sale, raw materials and in-process or
       3.b.(1) of the Replacement Cost Optional                 finished goods, including supplies used in their
       Coverage is deleted and all other provisions             packing or shipping.
       of the Replacement Cost Optional Coverage
       apply to replacement cost on personal
       property of others.
   b. With respect to replacement cost on the
       personal property of others, the following
       limitation applies:
       If an item(s) of personal property of others is
       subject to a written contract which governs
       your liability for loss or damage to that
       item(s), then valuation of that item(s) will be
       based on the amount for which you are
       liable under such contract, but not to exceed
       the lesser of the replacement cost of the
       property or the applicable Limit of Insurance.




   Page 16 of 16                     © Insurance Services Office, Inc., 2011                 CP 00 10 10 12
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 71 of 121


                                                                                         COMMERCIAL PROPERTY
                                                                                                 CP 00 30 10 12

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.
A. Coverage                                                          With respect to the requirements set forth in
   1. Business Income                                                the preceding paragraph, if you occupy only
                                                                     part of a building, your premises means:
       Business Income means the:
                                                                            (a) The portion of the building which you
       a. Net Income (Net Profit or Loss before                                 rent, lease or occupy;
            income taxes) that would have been
            earned or incurred; and                                         (b) The area within 100 feet of the
                                                                                building or within 100 feet of the
       b. Continuing normal operating expenses                                  premises       described      in    the
            incurred, including payroll.                                        Declarations, whichever distance is
       For manufacturing risks, Net Income includes                             greater (with respect to loss of or
       the net sales value of production.                                       damage to personal property in the
                                                                                open or personal property in a
       Coverage is provided as described and limited
                                                                                vehicle); and
       below for one or more of the following options
       for which a Limit Of Insurance is shown in the                       (c) Any  area within the building or at the
       Declarations:                                                            described    premises, if that area
                                                                                services, or is used to gain access to,
            (1) Business Income Including "Rental                               the portion of the building which you
                Value".                                                         rent, lease or occupy.
            (2) Business Income Other Than "Rental               2. Extra Expense
                Value".
                                                                     a. Extra Expense Coverage is provided at the
            (3) "Rental Value".                                          premises described in the Declarations only
       If option (1) above is selected, the term                         if the Declarations show that Business
       Business Income will include "Rental Value". If                   Income Coverage applies at that premises.
       option (3) above is selected, the term Business               b. Extra Expense means necessary expenses
       Income will mean "Rental Value" only.                             you incur during the "period of restoration"
       If Limits of Insurance are shown under more                       that you would not have incurred if there
       than one of the above options, the provisions of                  had been no direct physical loss or damage
       this Coverage Part apply separately to each.                      to property caused by or resulting from a
       We will pay for the actual loss of Business                       Covered Cause of Loss.
       Income you sustain due to the necessary                           We will pay Extra Expense (other than the
       "suspension" of your "operations" during the                      expense to repair or replace property) to:
       "period of restoration". The "suspension" must
                                                                         (1) Avoid or minimize the "suspension" of
       be caused by direct physical loss of or damage
                                                                            business and to continue operations at
       to property at premises which are described in
                                                                            the     described     premises       or  at
       the Declarations and for which a Business
                                                                            replacement premises or temporary
       Income Limit Of Insurance is shown in the
                                                                            locations, including relocation expenses
       Declarations. The loss or damage must be
                                                                            and costs to equip and operate the
       caused by or result from a Covered Cause of
                                                                            replacement location or temporary
       Loss. With respect to loss of or damage to
                                                                            location.
       personal property in the open or personal
       property in a vehicle, the described premises
       include the area within 100 feet of such
       premises.



CP 00 30 10 12                   © Insurance Services Office, Inc., 2011                     Page 1 of 9
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 72 of 121


       (2) Minimize the "suspension" of business if        5. Additional Coverages
           you cannot continue "operations".                  a. Civil Authority
       We will also pay Extra Expense to repair or                In this Additional Coverage, Civil Authority,
       replace property, but only to the extent it                the described premises are premises to
       reduces the amount of loss that otherwise                  which this Coverage Form applies, as
       would have been payable under this                         shown in the Declarations.
       Coverage Form.
                                                                  When a Covered Cause of Loss causes
3. Covered Causes Of Loss, Exclusions And                         damage to property other than property at
   Limitations                                                    the described premises, we will pay for the
   See applicable Causes Of Loss form as shown                    actual loss of Business Income you sustain
   in the Declarations.                                           and necessary Extra Expense caused by
4. Additional Limitation – Interruption Of                        action of civil authority that prohibits access
   Computer Operations                                            to the described premises, provided that
                                                                  both of the following apply:
   a. Coverage for Business Income does not
       apply when a "suspension" of "operations"                  (1) Access to the area immediately
       is caused by destruction or corruption of                      surrounding the damaged property is
       electronic data, or any loss or damage to                      prohibited by civil authority as a result of
       electronic data, except as provided under                      the damage, and the described premises
       the Additional Coverage, Interruption Of                       are within that area but are not more
       Computer Operations.                                           than one mile from the damaged
                                                                      property; and
   b. Coverage for Extra Expense does not apply
       when action is taken to avoid or minimize a                (2) The action of civil authority is taken in
       "suspension" of "operations" caused by                         response      to      dangerous      physical
       destruction or corruption of electronic data,                  conditions resulting from the damage or
       or any loss or damage to electronic data,                      continuation of the Covered Cause of
       except as provided under the Additional                        Loss that caused the damage, or the
       Coverage,      Interruption Of       Computer                  action is taken to enable a civil authority
       Operations.                                                    to have unimpeded access to the
                                                                      damaged property.
   c. Electronic data means information, facts or
       computer programs stored as or on, created                 Civil Authority Coverage for Business
       or used on, or transmitted to or from                      Income will begin 72 hours after the time of
       computer software (including systems and                   the first action of civil authority that prohibits
       applications software), on hard or floppy                  access to the described premises and will
       disks, CD-ROMs, tapes, drives, cells, data                 apply for a period of up to four consecutive
       processing devices or any other repositories               weeks from the date on which such
       of computer software which are used with                   coverage began.
       electronically controlled equipment. The                   Civil Authority Coverage for Extra Expense
       term computer programs, referred to in the                 will begin immediately after the time of the
       foregoing description of electronic data,                  first action of civil authority that prohibits
       means a set of related electronic                          access to the described premises and will
       instructions which direct the operations and               end:
       functions of a computer or device                          (1) Four consecutive weeks after the date of
       connected to it, which enable the computer                     that action; or
       or device to receive, process, store, retrieve
       or send data.                                              (2) When your Civil Authority Coverage for
                                                                      Business Income ends;
   d. This Additional Limitation does not apply
       when loss or damage to electronic data                     whichever is later.
       involves only electronic data which is
       integrated in and operates or controls a
       building's    elevator,    lighting,  heating,
       ventilation, air conditioning or security
       system.




Page 2 of 9                      © Insurance Services Office, Inc., 2011                    CP 00 30 10 12
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 73 of 121


 b. Alterations And New Buildings                                   However, Extended Business Income
                                                                    does not apply to loss of Business
    We will pay for the actual loss of Business
                                                                    Income incurred as a result of
    Income you sustain and necessary Extra
                                                                    unfavorable business conditions caused
    Expense you incur due to direct physical
                                                                    by the impact of the Covered Cause of
    loss or damage at the described premises
                                                                    Loss in the area where the described
    caused by or resulting from any Covered
                                                                    premises are located.
    Cause of Loss to:
    (1) New buildings or structures, whether                        Loss of Business Income must be
        complete or under construction;                             caused by direct physical loss or
                                                                    damage at the described premises
    (2) Alterations or additions to existing                        caused by or resulting from any Covered
        buildings or structures; and                                Cause of Loss.
    (3) Machinery, equipment, supplies or                      (2) "Rental Value"
        building materials located on or within
                                                                   If the necessary "suspension" of your
        100 feet of the described premises and:
                                                                   "operations" produces a "Rental Value"
       (a) Used in the construction, alterations                   loss payable under this policy, we will
            or additions; or                                       pay for the actual loss of "Rental Value"
       (b) Incidental to the occupancy of new                      you incur during the period that:
            buildings.                                              (a) Begins on the date property is actually
    If such direct physical loss or damage                              repaired, rebuilt or replaced and
    delays the start of "operations", the "period                       tenantability is restored; and
    of restoration" for Business Income                             (b) Ends on the earlier of:
    Coverage will begin on the date
    "operations" would have begun if the direct                         (i) The date you could restore
    physical loss or damage had not occurred.                                tenant       occupancy,       with
                                                                             reasonable speed, to the level
 c. Extended Business Income                                                 which would generate the "Rental
    (1) Business Income Other Than                                           Value" that would have existed if
        "Rental Value"                                                       no direct physical loss or damage
                                                                             had occurred; or
        If the necessary "suspension" of your
        "operations" produces a Business                                (ii) 60 consecutive days after the date
        Income loss payable under this policy,                               determined in (2)(a) above.
        we will pay for the actual loss of                          However, Extended Business Income
        Business Income you incur during the                        does not apply to loss of "Rental Value"
        period that:                                                incurred as a result of unfavorable
        (a) Begins on the date property (except                     business conditions caused by the
             "finished stock") is actually repaired,                impact of the Covered Cause of Loss in
             rebuilt or replaced and "operations"                   the area where the described premises
             are resumed; and                                       are located.
        (b) Ends on the earlier of:                                 Loss of "Rental Value" must be caused
                                                                    by direct physical loss or damage at the
             (i) The date you could restore your                    described premises caused by or
                  "operations", with reasonable                     resulting from any Covered Cause of
                  speed, to the level which would                   Loss.
                  generate the business income
                  amount that would have existed if          d. Interruption Of Computer Operations
                  no direct physical loss or damage            (1) Under this AdditionalCoverage,
                  had occurred; or                                 electronic data has the meaning described
             (ii) 60 consecutive days after the date               under Additional Limitation – Interruption
                  determined in (1)(a) above.                      Of Computer Operations.




CP 00 30 10 12                   © Insurance Services Office, Inc., 2011                 Page 3 of 9
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 74 of 121


(2) Subject to all provisions of this                       (4) The most we will pay under this
    Additional Coverage, you may extend                         Additional Coverage, Interruption Of
    the insurance that applies to Business                      Computer Operations, is $2,500 (unless
    Income and Extra Expense to apply to a                      a higher limit is shown in the
    "suspension" of "operations" caused by                      Declarations) for all loss sustained and
    an interruption in computer operations                      expense incurred in any one policy year,
    due to destruction or corruption of                         regardless of the number of interruptions
    electronic data due to a Covered Cause                      or the number of premises, locations or
    of Loss. However, we will not provide                       computer systems involved. If loss
    coverage under this Additional Coverage                     payment relating to the first interruption
    when the Additional Limitation –                            does not exhaust this amount, then the
    Interruption Of Computer Operations                         balance is available for loss or expense
    does not apply based on Paragraph                           sustained or incurred as a result of
    A.4.d. therein.                                             subsequent interruptions in that policy
(3) With respect to the coverage provided                       year. A balance remaining at the end of
    under this Additional Coverage, the                         a policy year does not increase the
    Covered Causes of Loss are subject to                       amount of insurance in the next policy
    the following:                                              year. With respect to any interruption
                                                                which begins in one policy year and
   (a) If the Causes Of Loss – Special                          continues or results in additional loss or
        Form applies, coverage under this                       expense in a subsequent policy year(s),
        Additional Coverage, Interruption Of                    all loss and expense is deemed to be
        Computer Operations, is limited to                      sustained or incurred in the policy year
        the "specified causes of loss" as                       in which the interruption began.
        defined in that form and Collapse as
        set forth in that form.                             (5) This Additional Coverage, Interruption Of
                                                                Computer Operations, does not apply to
   (b) If the Causes Of Loss – Broad Form                       loss sustained or expense incurred after
        applies,     coverage     under     this                the end of the "period of restoration",
        Additional Coverage, Interruption Of                    even if the amount of insurance stated in
        Computer        Operations,    includes                 (4) above has not been exhausted.
        Collapse as set forth in that form.
                                                      6. Coverage Extension
   (c) If the Causes Of Loss form is
        endorsed to add a Covered Cause of                If a Coinsurance percentage of 50% or more is
        Loss, the additional Covered Cause                shown in the Declarations, you may extend the
        of Loss does not apply to the                     insurance provided by this Coverage Part as
        coverage       provided   under     this          follows:
        Additional Coverage, Interruption Of              Newly Acquired Locations
        Computer Operations.                              a. You may extend your Business Income and
   (d) The Covered Causes of Loss include                    Extra Expense Coverages to apply to
        a virus, harmful code or similar                     property at any location you acquire other
        instruction introduced into or enacted               than fairs or exhibitions.
        on a computer system (including                   b. The most we will pay under this Extension,
        electronic data) or a network to which               for the sum of Business Income loss and
        it is connected, designed to damage                  Extra Expense incurred, is $100,000 at
        or destroy any part of the system or                 each location, unless a higher limit is shown
        disrupt its normal operation. But                    in the Declarations.
        there is no coverage for an
        interruption related to manipulation of           c. Insurance under this Extension for each
        a computer system (including                         newly acquired location will end when any
        electronic data) by any employee,                    of the following first occurs:
        including a temporary or leased                      (1) This policy expires;
        employee, or by an entity retained by
        you or for you to inspect, design,
        install, maintain, repair or replace
        that system.




Page 4 of 9                       © Insurance Services Office, Inc., 2011                 CP 00 30 10 12
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 75 of 121


         (2) 30 days expire after you acquire or begin         2. Duties In The Event Of Loss
             to construct the property; or                        a. You must see that the following are done in
         (3) You report values to us.                                the event of loss:
         We will charge you additional premium for                   (1) Notify the police if a law may have been
         values reported from the date you acquire                        broken.
         the property.                                               (2) Give us prompt notice of the direct
      The Additional Condition, Coinsurance, does                         physical loss or damage. Include a
      not apply to this Extension.                                        description of the property involved.
B. Limits Of Insurance                                               (3) As soon as possible, give us a
   The most we will pay for loss in any one                               description of how, when and where the
   occurrence is the applicable Limit Of Insurance                        direct physical loss or damage occurred.
   shown in the Declarations.                                        (4) Take all reasonable steps to protect the
   Payments under the following coverages will not                        Covered Property from further damage,
   increase the applicable Limit of Insurance:                            and keep a record of your expenses
                                                                          necessary to protect the Covered
   1.       Alterations And New Buildings;                                Property, for consideration in the
   2.       Civil Authority;                                              settlement of the claim. This will not
   3.      Extra Expense; or                                              increase the Limit of Insurance.
                                                                          However, we will not pay for any
   4.      Extended Business Income.                                      subsequent loss or damage resulting
   The amounts of insurance stated in the                                 from a cause of loss that is not a
   Interruption Of Computer Operations Additional                         Covered Cause of Loss. Also, if feasible,
   Coverage and the Newly Acquired Locations                              set the damaged property aside and in
   Coverage Extension apply in accordance with the                        the best possible order for examination.
   terms of those coverages and are separate from                    (5) As often as may be reasonably required,
   the Limit(s) Of Insurance shown in the                                 permit us to inspect the property proving
   Declarations for any other coverage.                                   the loss or damage and examine your
C. Loss Conditions                                                        books and records.
   The following conditions apply in addition to the                      Also permit us to take samples of
   Common Policy Conditions and the Commercial                            damaged and undamaged property for
   Property Conditions:                                                   inspection, testing and analysis, and
   1. Appraisal                                                           permit us to make copies from your
                                                                          books and records.
      If we and you disagree on the amount of Net
                                                                     (6) Send us a signed, sworn proof of loss
      Income and operating expense or the amount
                                                                          containing the information we request to
      of loss, either may make written demand for an
                                                                          investigate the claim. You must do this
      appraisal of the loss. In this event, each party
                                                                          within 60 days after our request. We will
      will select a competent and impartial appraiser.
                                                                          supply you with the necessary forms.
      The two appraisers will select an umpire. If they
                                                                     (7) Cooperate with us in the investigation or
      cannot agree, either may request that selection
                                                                          settlement of the claim.
      be made by a judge of a court having
      jurisdiction. The appraisers will state separately             (8) If you intend to continue your business,
      the amount of Net Income and operating                              you must resume all or part of your
      expense or amount of loss. If they fail to agree,                   "operations" as quickly as possible.
      they will submit their differences to the umpire.           b. We may examine any insured under oath,
      A decision agreed to by any two will be binding.               while not in the presence of any other
      Each party will:                                               insured and at such times as may be
      a. Pay its chosen appraiser; and                               reasonably required, about any matter
                                                                     relating to this insurance or the claim,
      b. Bear the other expenses of the appraisal
                                                                     including an insured's books and records. In
          and umpire equally.
                                                                     the event of an examination, an insured's
      If there is an appraisal, we will still retain our             answers must be signed.
      right to deny the claim.




CP 00 30 10 12                   © Insurance Services Office, Inc., 2011                 Page 5 of 9
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 76 of 121


 3. Loss Determination                                         c. Resumption Of Operations
    a. The amount of Business Income loss will be                 We will reduce the amount of your:
       determined based on:                                       (1) Business Income loss, other than Extra
       (1) The Net Income of the business before                      Expense, to the extent you can resume
           the direct physical loss or damage                         your "operations", in whole or in part, by
           occurred;                                                  using damaged or undamaged property
       (2) The likely Net Income of the business if                   (including merchandise or stock) at the
           no physical loss or damage had                             described premises or elsewhere.
           occurred, but not including any Net                       (2) Extra Expense loss to the extent you
           Income that would likely have been                            can return "operations" to normal and
           earned as a result of an increase in the                      discontinue such Extra Expense.
           volume of business due to favorable                  d. If you do not resume "operations", or do not
           business conditions caused by the                         resume "operations" as quickly as possible,
           impact of the Covered Cause of Loss on                    we will pay based on the length of time it
           customers or on other businesses;                         would have taken to resume "operations"
       (3) The operating expenses, including                         as quickly as possible.
           payroll expenses, necessary to resume            4. Loss Payment
           "operations" with the same quality of
           service that existed just before the direct        We will pay for covered loss within 30 days
           physical loss or damage; and                       after we receive the sworn proof of loss, if you
                                                              have complied with all of the terms of this
       (4) Other relevant sources of information,             Coverage Part, and:
           including:
                                                              a. We have reached agreement with you on
           (a) Your          financial       records               the amount of loss; or
                and
                accounting procedures;                        b. An appraisal award has been made.
           (b) Bills, invoices and other vouchers;       D. Additional Condition
                and                                         COINSURANCE
           (c) Deeds, liens or contracts.                   If a Coinsurance percentage is shown in the
    b. The amount of Extra Expense will be                  Declarations, the following condition applies in
       determined based on:                                 addition to the Common Policy Conditions and the
                                                            Commercial Property Conditions.
       (1) All expenses that exceed the normal
           operating expenses that would have               We will not pay the full amount of any Business
           been incurred by "operations" during the         Income loss if the Limit of Insurance for Business
           "period of restoration" if no direct             Income is less than:
           physical loss or damage had occurred.            1. The Coinsurance percentage shown for
           We will deduct from the total of such               Business Income in the Declarations; times
           expenses:                                        2. The sum of:
           (a) The salvage value that remains of               a. The Net Income (Net Profit or Loss before
                any property bought for temporary                   income taxes), and
                use     during    the    "period    of
                restoration", once "operations" are            b. Operating expenses, including payroll
                resumed; and                                        expenses,
           (b) Any Extra Expense that is paid for              that would have been earned or incurred (had
                by other insurance, except for                 no loss occurred) by your "operations" at the
                insurance that is written subject to           described premises for the 12 months following
                the same plan, terms, conditions and           the inception, or last previous anniversary date,
                provisions as this insurance; and              of this policy (whichever is later).
       (2) Necessary expenses that reduce the
           Business Income loss that otherwise
           would have been incurred.




Page 6 of 9                     © Insurance Services Office, Inc., 2011                 CP 00 30 10 12
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 77 of 121


 Instead, we will determine the most we will pay        Example 1 (Underinsurance)
 using the following steps:
                                                        When: The Net Income and operating
 Step (1): Multiply the Net Income and operating                  expenses for the 12 months
            expense for the 12 months following the               following the inception, or last
            inception, or last previous anniversary               previous anniversary date, of
            date, of this policy by the Coinsurance               this policy at the described
            percentage;                                           premises would have been:        $ 400,000
 Step (2): Divide the Limit of Insurance for the                  The Coinsurance percentage is: 50%
            described premises by the figure
            determined in Step (1); and                           The Limit of Insurance is:       $ 150,000
 Step (3): Multiply the total amount of loss by the               The amount of loss is: $ 80,000
            figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
 We will pay the amount determined in Step (3) or                  (the minimum amount of insurance to
 the limit of insurance, whichever is less. For the               meet your Coinsurance requirements)
 remainder, you will either have to rely on other       Step (2): $150,000 ¸ $200,000 = .75
 insurance or absorb the loss yourself.                 Step (3): $80,000 x .75 = $60,000
 In determining operating expenses for the purpose
 of applying the Coinsurance condition, the             We will pay no more than $60,000. The remaining
 following expenses, if applicable, shall be            $20,000 is not covered.
 deducted from the total of all operating expenses:     Example 2 (Adequate Insurance)
        (1) Prepaid freight – outgoing;
                                                        When: The Net Income and operating
        (2) Returns and allowances;                             expenses for the 12 months
        (3) Discounts;                                          following the inception, or last
                                                                previous anniversary date, of
        (4) Bad debts;                                          this policy at the described
        (5) Collection expenses;                                premises would have been:        $ 400,000
       (6) Cost of raw stock and factory supplies               The Coinsurance percentage is: 50%
           consumed (including transportation                   The Limit of Insurance is:       $ 200,000
           charges);                                            The amount of loss is: $ 80,000
       (7) Cost of merchandise sold (including
           transportation charges);                     The minimum amount of insurance to meet your
                                                        Coinsurance requirement is $200,000 ($400,000 x
       (8) Cost of other supplies consumed              50%). Therefore, the Limit of Insurance in this
           (including transportation charges);          example is adequate and no penalty applies. We will
       (9) Cost of services purchased from              pay no more than $80,000 (amount of loss).
           outsiders (not employees) to resell, that    This condition does not apply to Extra Expense
           do not continue under contract;              Coverage.
       (10)Power, heat and refrigeration expenses       E. Optional Coverages
           that do not continue under contract (if
           Form CP 15 11 is attached);                     If shown as applicable in the Declarations, the
                                                           following Optional Coverages apply separately to
       (11)All payroll expenses or the amount of           each item.
           payroll expense excluded (if Form CP
           15 10 is attached); and                         1. Maximum Period Of Indemnity
       (12)Special deductions for mining properties           a. The Additional Condition, Coinsurance, does
           (royalties unless specifically included in            not apply to this Coverage Form at the
           coverage; actual depletion commonly                   described premises to which this Optional
           known as unit or cost depletion – not                 Coverage applies.
           percentage depletion; welfare and
           retirement fund charges based on
           tonnage; hired trucks).




CP 00 30 10 12                 © Insurance Services Office, Inc., 2011                 Page 7 of 9
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 78 of 121


      b. The most we will pay for the total of                           (b)  Estimated for the 12 months
        Business Income loss and Extra Expense is                           immediately following the inception
        the lesser of:                                                      of this Optional Coverage.
        (1) The amount of loss sustained and                      (2) The Declarations must indicate that the
             expenses incurred during the 120 days                      Business Income Agreed Value Optional
             immediately following the beginning of                     Coverage applies, and an Agreed Value
             the "period of restoration"; or                            must be shown in the Declarations. The
        (2) The Limit Of Insurance shown in the                         Agreed Value should be at least equal
             Declarations.                                              to:
   2. Monthly Limit Of Indemnity                                        (a) The Coinsurance percentage shown
                                                                            in the Declarations; multiplied by
       a. The Additional Condition, Coinsurance, does
          not apply to this Coverage Form at the                        (b) The amount of Net Income and
          described premises to which this Optional                         operating expenses for the following
          Coverage applies.                                                 12 months you report on the Work
                                                                            Sheet.
       b. The most we will pay for loss of Business
          Income in each period of 30 consecutive               b. The Additional Condition, Coinsurance, is
          days after the beginning of the "period of               suspended until:
          restoration" is:                                         (1) 12 months after the effective date of this
         (1) The Limit of Insurance, multiplied by                      Optional Coverage; or
                                                                   (2)       The expiration date of this
       (2) The fraction shown in the Declarations
           for this Optional Coverage.                             policy; whichever occurs first.
Example                                                         c. We will reinstate the Additional Condition,
                                                                   Coinsurance, automatically if you do not
When: The Limit of Insurance is:$ 120,000                          submit a new Work Sheet and Agreed
       The fraction shown in the                                   Value:
       Declarations for this Optional
                                                                   (1) Within 12 months of the effective date of
       Coverage is:      1/4
                                                                       this Optional Coverage; or
       The most we will pay for loss in
       each period of 30 consecutive                               (2) When you request a change in your
       days is: $ 30,000                                               Business Income Limit of Insurance.
       ($120,000 x 1/4 = $30,000)                            d. If the Business Income Limit of Insurance is
                                                                 less than the Agreed Value, we will not pay
       If, in this example, the actual                           more of any loss than the amount of loss
       amount of loss is:                                        multiplied by:
       Days 1–30:        $ 40,000
                                                                 (1) The Business Income Limit of
       Days 31–60:       $ 20,000                                    Insurance; divided by
       Days 61–90:       $ 30,000                                (2)    The Agreed Value.
                                            $ 90,000     Example
        We will pay:
                                                         When: The Limit of Insurance is:       $ 100,000
        Days 1–30:      $ 30,000
                                                                   The Agreed Value is: $ 200,000
        Days 31–60:     $ 20,000
                                                                   The amount of loss is: $ 80,000
        Days 61–90:     $ 30,000                         Step (1): $100,000 ¸ $200,000 = .50
                                           $ 80,000      Step (2): .50 x $80,000 = $40,000
        The remaining $10,000 is not covered.
   3. Business Income Agreed Value a. To                 We will pay $40,000. The remaining $40,000 is not
                                                         covered.
      activate this Optional Coverage:
                                                            4. Extended Period Of Indemnity
        (1) A Business Income Report/Work Sheet
             must be submitted to us and must show              Under Paragraph A.5.c., Extended Business
             financial data for your "operations":              Income, the number 60 in Subparagraphs
                                                                (1)(b) and (2)(b) is replaced by the number
             (a) During the 12 months prior to the              shown in the Declarations for this Optional
                 date of the Work Sheet; and                    Coverage.




Page 8 of 9                    © Insurance Services Office, Inc., 2011                 CP 00 30 10 12
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 79 of 121


F. Definitions                                                      (2) Requires any insured or others to test for,
   1. "Finished stock" means stock you have                              monitor, clean up, remove, contain,
       manufactured.                                                     treat, detoxify or neutralize, or in any
                                                                         way respond to, or assess the effects of
       "Finished stock" also includes whiskey and                        "pollutants".
       alcoholic products being aged, unless there is a
       Coinsurance percentage shown for Business                  The expiration date of this policy will not cut
       Income in the Declarations.                                short the "period of restoration".
       "Finished stock" does not include stock you            4. "Pollutants" means any solid, liquid, gaseous or
       have manufactured that is held for sale on the             thermal irritant or contaminant, including
       premises of any retail outlet insured under this           smoke, vapor, soot, fumes, acids, alkalis,
       Coverage Part.                                             chemicals and waste. Waste includes
                                                                  materials to be recycled, reconditioned or
   2. "Operations" means:                                         reclaimed.
       a. Your business activities occurring at the           5. "Rental Value" means Business Income that
          described premises; and                                 consists of:
       b. The tenantability of the described premises,            a. Net Income (Net Profit or Loss before
          if coverage for Business Income Including                   income taxes) that would have been earned
          "Rental Value" or "Rental Value" applies.                   or incurred as rental income from tenant
   3. "Period of restoration" means the period of time                occupancy of the premises described in the
       that:                                                          Declarations as furnished and equipped by
                                                                      you, including fair rental value of any
       a. Begins:
                                                                      portion of the described premises which is
           (1) 72 hours after the time of direct physical             occupied by you; and
               loss or damage for Business Income
                                                                   b. Continuing normal operating expenses
               Coverage; or
                                                                      incurred in connection with that premises,
           (2) Immediately after the time of direct                   including:
               physical loss or damage for Extra
                                                                      (1) Payroll; and
               Expense Coverage;
                                                                      (2) The amount of charges which are the
           caused by or resulting from any Covered
                                                                          legal obligation of the tenant(s) but
           Cause of Loss at the described premises;
                                                                          would otherwise be your obligations.
           and
       b. Ends on the earlier of:                             6. "Suspension" means:
           (1) The date when the property at the                  a. The slowdown or cessation of your
               described premises should be repaired,                business activities; or
               rebuilt or replaced with reasonable speed          b. That a part or all of the described premises
               and similar quality; or                               is rendered untenantable, if coverage for
                                                                     Business Income Including "Rental Value"
           (2) The date when business is resumed at a
                                                                     or "Rental Value" applies.
               new permanent location.
       "Period of restoration" does not include any
       increased period required due to the
       enforcement of or compliance with any
       ordinance or law that:
           (1) Regulates the construction, use or
               repair, or requires the tearing down, of
               any property; or




CP 00 30 10 12                   © Insurance Services Office, Inc., 2011                 Page 9 of 9
                 Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 80 of 121
                                                       CP 00 90 07 88
                           COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following                                same plan, terms, conditions and provisions
conditions, the Common Policy Conditions and                                  as the insurance under this Coverage Part. If
applicable Loss Conditions and Additional Conditions                          you do, we will pay our share of the covered
in Commercial Property Coverage Forms.                                        loss or damage. Our share is the proportion
A. CONCEALMENT, MISREPRESENTATION OR                                          that the applicable Limit of Insurance under
    FRAUD                                                                     this Coverage Part bears to the Limits Of
                                                                              Insurance of all insurance covering on the
    This Coverage Part is void in any case of fraud by                        same basis.
    you as it relates to this Coverage Part at any time.
    It is also void if you or any other insured, at any                  2. If there is other insurance covering the same
    time, intentionally conceal or misrepresent a                             loss or damage, other than that described in
    material fact concerning:                                                 1. above, we will pay only for the amount of
                                                                              covered loss or damage in excess of the
    1. This Coverage Part;                                                    amount due from that other insurance,
    2. The Covered Property;                                                  whether you can collect on it or not. But we
    3. Your interest in the Covered Property; or                              will not pay more than the applicable Limit of
    4. A claim under this Coverage Part.                                      Insurance.
B. CONTROL OF PROPERTY                                                H. POLICY PERIOD, COVERAGE TERRITORY
    Any act or neglect of any person other than you                      Under this Coverage Part:
    beyond your direction or control will not affect                     1. We cover loss or damage commencing:
    this insurance.                                                           a. During the policy period shown in the
    The breach of any condition of this Coverage Part                              Declarations; and
    at any one or more locations will not affect                              b. Within the coverage territory.
    coverage at any location where, at the time of                       2. The coverage territory is:
    loss or damage, the breach of condition does not
    exist.                                                                    a. The United States of America (including
                                                                                   its territories and possessions);
C. INSURANCE UNDER TWO OR MORE
    COVERAGES                                                                 b. Puerto Rico; and
    If two or more of this policy's coverages apply to                        c. Canada.
    the same loss or damage, we will not pay more                     I. TRANSFER OF RIGHTS OF RECOVERY
    than the actual amount of the loss or damage.                        AGAINST OTHERS TO US
D. LEGAL ACTION AGAINST US                                               If any person or organization to or for whom we
    No one may bring a legal action against us under                     make payment under this Coverage Part has
    this Coverage Part unless:                                           rights to recover damages from another, those
                                                                         rights are transferred to us to the extent of our
    1. There has been full compliance with all of the                    payment. That person or organization must do
          terms of this Coverage Part; and                               everything necessary to secure our rights and
    2. The action is brought within 2 years after the                    must do nothing after loss to impair them. But
          date on which the direct physical loss or                      you may waive your rights against another party
          damage occurred.                                               in writing:
E. LIBERALIZATION                                                        1. Prior to a loss to your Covered Property or
    If we adopt any revision that would broaden the                           Covered Income.
    coverage under this Coverage Part without addi-                      2. After a loss to your Covered Property or Cov-
    tional premium within 45 days prior to or during                          ered Income only if, at time of loss, that party
    the policy period, the broadened coverage will                            is one of the following:
    immediately apply to this Coverage Part.                                  a. Someone insured by this insurance;
F. NO BENEFIT TO BAILEE                                                       b. A business firm:
    No person or organization, other than you, hav-                                (1) Owned or controlled by you; or
    ing custody of Covered Property will benefit from
    this insurance.                                                                (2) That owns or controls you; or
G. OTHER INSURANCE                                                            c. Your tenant.
    1. You may have other insurance subject to the                       This will not restrict your insurance.




CF 189 (7-88)
CP 00 90 07 88                     Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                       Page 1 of 1
                 Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 81 of 121

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       CP 01 86 04 86

                                      CHANGES - POLLUTANTS
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART

A. The changes below apply to the following forms:                            or dispersal of the "pollutants" is caused by or
   BUILDING AND PERSONAL PROPERTY COV-                                        results from a Covered Cause of Loss that
   ERAGE FORM                                                                 occurs during the policy period. The expenses
                                                                              will be paid only if they are reported to us
   CONDOMINIUM ASSOCIATION COVERAGE
                                                                              within 180 days of the earlier of:
   FORM
                                                                              a. The date of direct physical loss or damage;
   CONDOMINIUM              COMMERCIAL           UNIT-
                                                                                   or
   OWNERS COVERAGE FORM
                                                                              b. The end of the policy period.
   BUILDERS' RISK COVERAGE FORM
                                                                              The most we will pay for each location under
   TOBACCO SALES WAREHOUSES COVERAGE
                                                                              this Additional Coverage is $10,000 for the sum
   FORM
                                                                              of all such expenses arising out of Covered
   1. Under PROPERTY NOT COVERED, the                                         Causes of Loss occurring during each separate
       following is added:                                                    12 month period of this policy. This limit is in
       Covered Property does not include water.                               addition to the Limits of Insurance.
   2. The DEBRIS REMOVAL Additional Coverage                             4. Paragraph 2. of the LIMITS OF INSURANCE
       is replaced by the following:                                          Section is replaced by the following:
       Debris Removal                                                         2. Debris Removal; but if:
       a. We will pay your expense to remove debris                                a. The sum of loss or damage and debris
            of Covered Property caused by or resulting                                 removal expense exceeds the Limit of
            from a Covered Cause of Loss that occurs                                   Insurance; or
            during the policy period. The expenses will                            b. The debris removal expense exceeds
            be paid only if they are reported to us                                    the amount payable under the 25%
            within 180 days of the earlier of:                                         Debris Removal coverage limitation in
            (1) The date of direct physical loss or                                    paragraph 2.b. above;
                 damage; or                                                        we will pay up to an additional $5,000 for
            (2) The end of the policy period.                                      each location in any one occurrence under
       b. The most we will pay under this Additional                               the Debris Removal Additional Coverage.
            Coverage is 25% of:                                          5. The following DEFINITION is added.
            (1) The amount we pay for the direct loss                         "Pollutants" means any solid, liquid, gaseous
                 or damage; plus                                              or thermal irritant or contaminant, including
            (2) The deductible in this policy appli-                          smoke, vapor, soot, fumes, acids, alkalis,
                 cable to that loss or damage.                                chemicals and waste. Waste includes materials
                                                                              to be recycled, reconditioned or reclaimed.
            But this limitation does not apply to any
            additional debris removal limit provided in               B. The PERIOD OF RESTORATION definition is
            the Limit Of Insurance section.                              revised to include the following in the:
       c. This Additional Coverage does not apply to                     BUSINESS INCOME COVERAGE FORM
            costs to:                                                    EXTRA EXPENSE COVERAGE FORM
            (1) Extract "pollutants" from land or water;                 BUSINESS INCOME FROM DEPENDENT PROP-
                 or                                                      ERTIES - BROAD FORM
            (2) Remove, restore or replace polluted                      BUSINESS INCOME FROM DEPENDENT PROP-
                 land or water.                                          ERTIES - LIMITED FORM
   3. The following Additional Coverage is added:                        EXTRA EXPENSE FROM DEPENDENT PROP-
       Pollutant Clean Up and Removal                                    ERTIES FORM
       We will pay your expense to extract "pollutants"                  "Period of restoration" does not include any
       from land or water at the described premises if                   increased period required due to the enforcement
       the release, discharge

CF 325 (4-86)
CP 01 86 04 86                        Copyright, ISO Commercial Risk Services, Inc., 1986                           Page 1 of 2
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 82 of 121
   of any law that:                                                        2. The following Exclusion is added:
   (1) Regulates the construction, use or repair or                           We will not pay for loss or damage caused by or
        requires the tearing down of any property; or                         resulting from the release, discharge or dispersal
   (2) Regulates the prevention, control, repair,                             of "pollutants" unless the release, discharge or
        cleanup or restoration of environmental damage.                       dispersal is itself caused by any of the "specified
                                                                              causes of loss." But if loss or damage by the
C. The CAUSES OF LOSS - SPECIAL FORM is                                       "specified causes of loss" results, we will pay
   revised as follows:                                                        for the resulting damage caused by the "speci-
1. The exclusion of, "Release, discharge or dispersal of                      fied cause of loss."
   contaminants or pollutants" in paragraph B.2.(4) is
   deleted.




                                                                                                                    CF 325 (4-86)
Page 2 of 2                           Copyright, ISO Commercial Risk Services, Inc., 1986                          CP 01 86 04 86
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 83 of 121


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 10 30 10 12
                      CAUSES OF LOSS – SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


A. Covered Causes Of Loss                                             (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                              collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                            conditions which cause settling, cracking
   loss unless the loss is excluded or limited in this                     or other disarrangement of foundations
   policy.                                                                 or other parts of realty. Soil conditions
                                                                           include contraction, expansion, freezing,
B. Exclusions                                                              thawing, erosion, improperly compacted
    1. We will not pay for loss or damage caused                           soil and the action of water under the
       directly or indirectly by any of the following.                     ground surface.
       Such loss or damage is excluded regardless of                   But if Earth Movement, as described in
       any other cause or event that contributes                       b.(1) through (4) above, results in fire or
       concurrently or in any sequence to the loss.                    explosion, we will pay for the loss or
       a. Ordinance Or Law                                             damage caused by that fire or explosion.
           The enforcement of or compliance with any                  (5) Volcanic eruption, explosion or effusion.
           ordinance or law:                                               But if volcanic eruption, explosion or
                                                                           effusion results in fire, building glass
          (1) Regulating the construction, use or
                                                                           breakage or Volcanic Action, we will pay
               repair of any property; or
                                                                           for the loss or damage caused by that
          (2) Requiring the tearing down of any                            fire, building glass breakage or Volcanic
               property, including the cost of removing                    Action.
               its debris.
                                                                           Volcanic Action means direct loss or
           This exclusion, Ordinance Or Law, applies                       damage resulting from the eruption of a
           whether the loss results from:                                  volcano when the loss or damage is
              (a) An ordinance or law that is enforced                     caused by:
                   even if the property has not been                      (a) Airborne volcanic blast or airborne
                   damaged; or                                                 shock waves;
              (b) The increased costs incurred to                         (b) Ash, dust or particulate matter; or
                   comply with an ordinance or law in
                                                                          (c) Lava flow.
                   the course of construction, repair,
                   renovation, remodeling or demolition                    With respect to coverage for Volcanic
                   of property, or removal of its debris,                  Action as set forth in (5)(a), (5)(b) and
                   following a physical loss to that                       (5)(c), all volcanic eruptions that occur
                   property.                                               within any 168-hour period will constitute
                                                                           a single occurrence.
       b. Earth Movement
                                                                           Volcanic Action does not include the
          (1) Earthquake, including tremors and
                                                                           cost to remove ash, dust or particulate
               aftershocks and any earth sinking, rising
                                                                           matter that does not cause direct
               or shifting related to such event;
                                                                           physical loss or damage to the
          (2) Landslide, including any earth sinking,                      described property.
               rising or shifting related to such event;
                                                                       This exclusion applies regardless of
          (3) Mine subsidence, meaning subsidence                      whether any of the above, in Paragraphs
               of a man-made mine, whether or not                      (1) through (5), is caused by an act of
               mining activity has ceased;                             nature or is otherwise caused.




CP 10 30 10 12                         © Insurance Services Office, Inc., 2011                        Page 1 of 10
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 84 of 121




     c. Governmental Action                                        (3) Insurrection,      rebellion,    revolution,
        Seizure or destruction of property by order                      usurped power, or action taken by
        of governmental authority.                                       governmental authority in hindering or
                                                                         defending against any of these.
        But we will pay for loss or damage caused
        by or resulting from acts of destruction                 g. Water
        ordered by governmental authority and                      (1) Flood, surface water, waves (including
        taken at the time of a fire to prevent its                       tidal wave and tsunami), tides, tidal
        spread, if the fire would be covered under                       water, overflow of any body of water, or
        this Coverage Part.                                              spray from any of these, all whether or
     d. Nuclear Hazard                                                   not driven by wind (including storm
                                                                         surge);
        Nuclear reaction or radiation, or radioactive
        contamination, however caused.                             (2) Mudslide or mudflow;
        But if nuclear reaction or radiation, or                   (3) Water that backs up or overflows or is
        radioactive contamination, results in fire, we                   otherwise discharged from a sewer,
        will pay for the loss or damage caused by                        drain, sump, sump pump or related
        that fire.                                                       equipment;
     e. Utility Services                                           (4) Water under the ground surface
                                                                         pressing on, or flowing or seeping
        The failure of power, communication, water                       through:
        or other utility service supplied to the
        described premises, however caused, if the                      (a) Foundations, walls, floors or paved
        failure:                                                             surfaces;
       (1) Originates away from the described                           (b) Basements, whether paved or not; or
             premises; or                                               (c) Doors, windows or other openings;
       (2) Originates at the described premises,                             or
             but only if such failure involves                     (5) Waterborne        material    carried     or
             equipment used to supply the utility                        otherwise moved by any of the water
             service to the described premises from                      referred to in Paragraph (1), (3) or (4),
             a source away from the described                            or material carried or otherwise moved
             premises.                                                   by mudslide or mudflow.
        Failure of any utility service includes lack of             This exclusion applies regardless of
        sufficient capacity and reduction in supply.                whether any of the above, in Paragraphs
        Loss or damage caused by a surge of                         (1) through (5), is caused by an act of
        power is also excluded, if the surge would                  nature or is otherwise caused. An example
        not have occurred but for an event causing                  of a situation to which this exclusion applies
        a failure of power.                                         is the situation where a dam, levee, seawall
                                                                    or other boundary or containment system
        But if the failure or surge of power, or the                fails in whole or in part, for any reason, to
        failure of communication, water or other                    contain the water.
        utility service, results in a Covered Cause of
        Loss, we will pay for the loss or damage                    But if any of the above, in Paragraphs (1)
        caused by that Covered Cause of Loss.                       through (5), results in fire, explosion or
                                                                    sprinkler leakage, we will pay for the loss or
        Communication services include but are not                  damage caused by that fire, explosion or
        limited to service relating to Internet access              sprinkler leakage (if sprinkler leakage is a
        or access to any electronic, cellular or                    Covered Cause of Loss).
        satellite network.
                                                                 h. "Fungus", Wet Rot, Dry Rot And Bacteria
     f. War And Military Action
                                                                    Presence, growth, proliferation, spread or
       (1) War, including undeclared or civil war;                  any activity of "fungus", wet or dry rot or
       (2) Warlike action by a military force,                      bacteria.
             including action in hindering or                       But if "fungus", wet or dry rot or bacteria
             defending against an actual or expected                result in a "specified cause of loss", we will
             attack, by any government, sovereign or                pay for the loss or damage caused by that
             other authority using military personnel               "specified cause of loss".
             or other agents; or



Page 2 of 10                         © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 85 of 121




         This exclusion does not apply:                               (5) Nesting or infestation, or discharge or
        (1) When "fungus", wet or dry rot or                                release of waste products or secretions,
             bacteria result from fire or lightning; or                     by insects, birds, rodents or other
                                                                            animals.
        (2) To the extent that coverage is provided
             in the Additional Coverage, Limited                      (6) Mechanical         breakdown,      including
             Coverage For "Fungus", Wet Rot, Dry                            rupture or bursting caused by centrifugal
             Rot And Bacteria, with respect to loss or                      force. But if mechanical breakdown
             damage by a cause of loss other than                           results in elevator collision, we will pay
             fire or lightning.                                             for the loss or damage caused by that
                                                                            elevator collision.
     Exclusions B.1.a. through B.1.h. apply whether
     or not the loss event results in widespread                      (7) The following causes of loss to personal
     damage or affects a substantial area.                                  property:
  2. We will not pay for loss or damage caused by                          (a) Dampness         or      dryness     of
     or resulting from any of the following:                                    atmosphere;
     a. Artificially generated electrical, magnetic or                     (b) Changes in or extremes of
         electromagnetic energy that damages,                                   temperature; or
         disturbs, disrupts or otherwise interferes                        (c) Marring or scratching.
         with any:                                                     But if an excluded cause of loss that is
        (1) Electrical or electronic wire, device,                     listed in 2.d.(1) through (7) results in a
             appliance, system or network; or                          "specified cause of loss" or building glass
        (2) Device, appliance, system or network                       breakage, we will pay for the loss or
             utilizing cellular or satellite technology.               damage caused by that "specified cause of
                                                                       loss" or building glass breakage.
         For the purpose of this exclusion, electrical,
         magnetic or electromagnetic energy                         e. Explosion of steam boilers, steam pipes,
         includes but is not limited to:                               steam engines or steam turbines owned or
                                                                       leased by you, or operated under your
            (a) Electrical current, including arcing;                  control. But if explosion of steam boilers,
            (b) Electrical charge produced or                          steam pipes, steam engines or steam
                  conducted by a magnetic or                           turbines results in fire or combustion
                  electromagnetic field;                               explosion, we will pay for the loss or
            (c) Pulse of electromagnetic energy; or                    damage caused by that fire or combustion
                                                                       explosion. We will also pay for loss or
            (d) Electromagnetic             waves        or            damage caused by or resulting from the
                  microwaves.                                          explosion of gases or fuel within the furnace
         But if fire results, we will pay for the loss or              of any fired vessel or within the flues or
         damage caused by that fire.                                   passages through which the gases of
                                                                       combustion pass.
     b. Delay, loss of use or loss of market.
                                                                    f. Continuous or repeated seepage or leakage
     c. Smoke, vapor or gas from agricultural
                                                                       of water, or the presence or condensation
         smudging or industrial operations.
                                                                       of humidity, moisture or vapor, that occurs
      d.(1) Wear and tear;                                             over a period of 14 days or more.
        (2) Rust or other corrosion, decay,                         g. Water, other liquids, powder or molten
             deterioration, hidden or latent defect or                 material that leaks or flows from plumbing,
             any quality in property that causes it to                 heating, air conditioning or other equipment
             damage or destroy itself;                                 (except fire protective systems) caused by
        (3) Smog;                                                      or resulting from freezing, unless:
        (4) Settling,       cracking,      shrinking     or           (1) You do your best to maintain heat in the
             expansion;                                                     building or structure; or




CP 10 30 10 12                          © Insurance Services Office, Inc., 2011                       Page 3 of 10
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 86 of 121




        (2) You drain the equipment and shut off                        (b) To collapse caused by one or more
             the supply if the heat is not maintained.                       of the following:
     h. Dishonest or criminal act (including theft) by                       (i) The "specified causes of loss";
         you, any of your partners, members,                                (ii) Breakage of building glass;
         officers, managers, employees (including
         temporary employees and leased workers),                          (iii) Weight of rain that collects on a
         directors,     trustees      or     authorized                          roof; or
         representatives, whether acting alone or in                       (iv) Weight of people or personal
         collusion with each other or with any other                             property.
         party; or theft by any person to whom you                l. Discharge, dispersal, seepage, migration,
         entrust the property for any purpose,                       release or escape of "pollutants" unless the
         whether acting alone or in collusion with                   discharge, dispersal, seepage, migration,
         any other party.                                            release or escape is itself caused by any of
         This exclusion:                                             the "specified causes of loss". But if the
        (1) Applies whether or not an act occurs                     discharge, dispersal, seepage, migration,
             during your normal hours of operation;                  release or escape of "pollutants" results in a
                                                                     "specified cause of loss", we will pay for the
        (2) Does not apply to acts of destruction by                 loss or damage caused by that "specified
             your employees (including temporary                     cause of loss".
             employees and leased workers) or
             authorized representatives; but theft by                This exclusion, I., does not apply to
             your employees (including temporary                     damage to glass caused by chemicals
             employees and leased workers) or                        applied to the glass.
             authorized representatives is not                   m. Neglect of an insured to use all reasonable
             covered.                                                means to save and preserve property from
      i. Voluntary parting with any property by you                  further damage at and after the time of loss.
         or anyone else to whom you have entrusted            3. We will not pay for loss or damage caused by
         the property if induced to do so by any                 or resulting from any of the following, 3.a.
         fraudulent scheme, trick, device or false               through 3.c. But if an excluded cause of loss
         pretense.                                               that is listed in 3.a. through 3.c. results in a
      j. Rain, snow, ice or sleet to personal                    Covered Cause of Loss, we will pay for the
         property in the open.                                   loss or damage caused by that Covered Cause
                                                                 of Loss.
     k. Collapse, including any of the following
         conditions of property or any part of the                a. Weather conditions. But this exclusion only
         property:                                                   applies if weather conditions contribute in
                                                                     any way with a cause or event excluded in
        (1) An abrupt falling down or caving in;                     Paragraph 1. above to produce the loss or
        (2) Loss of structural integrity, including                  damage.
             separation of parts of the property or              b. Acts or decisions, including the failure to act
             property in danger of falling down or                   or decide, of any person, group,
             caving in; or                                           organization or governmental body.
        (3) Any cracking, bulging, sagging, bending,              c. Faulty, inadequate or defective:
             leaning, settling, shrinkage or expansion
             as such condition relates to (1) or (2)                (1) Planning,         zoning,    development,
             above.                                                      surveying, siting;
         But if collapse results in a Covered Cause                 (2) Design, specifications, workmanship,
         of Loss at the described premises, we will                      repair,      construction,     renovation,
         pay for the loss or damage caused by that                       remodeling, grading, compaction;
         Covered Cause of Loss.                                     (3) Materials used in repair, construction,
         This exclusion, k., does not apply:                             renovation or remodeling; or
            (a) To the extent that coverage is                      (4) Maintenance;
                 provided under the Additional                       of part or all of any property on or off the
                 Coverage, Collapse; or                              described premises.




Page 4 of 10                         © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 87 of 121




  4. Special Exclusions                                             (5) Any other consequential loss.
     The following provisions apply only to the                   b. Leasehold Interest Coverage Form
     specified Coverage Forms:                                      (1) Paragraph B.1.a., Ordinance Or Law,
     a. Business Income (And Extra Expense)                             does not apply to insurance under this
         Coverage Form, Business Income                                 Coverage Form.
         (Without Extra Expense) Coverage Form,                     (2) We will not pay for any loss caused by:
         Or Extra Expense Coverage Form
                                                                       (a) Your cancelling the lease;
         We will not pay for:
                                                                       (b) The        suspension,       lapse    or
       (1) Any loss caused by or resulting from:                            cancellation of any license; or
            (a) Damage or destruction of "finished                     (c) Any other consequential loss.
                 stock"; or
                                                                  c. Legal Liability Coverage Form
           (b) The time required to reproduce
                 "finished stock".                                  (1) The following exclusions do not apply to
                                                                        insurance under this Coverage Form:
             This exclusion does not apply to Extra
             Expense.                                                  (a) Paragraph B.1.a. Ordinance Or Law;
       (2) Any loss caused by or resulting from                        (b) Paragraph B.1.c. Governmental
             direct physical loss or damage to radio                        Action;
             or television antennas (including satellite               (c) Paragraph B.1.d. Nuclear Hazard;
             dishes) and their lead-in wiring, masts or                (d) Paragraph B.1.e. Utility Services;
             towers.                                                        and
       (3) Any increase of loss caused by or                           (e) Paragraph B.1.f. War And Military
             resulting from:                                                Action.
            (a) Delay in rebuilding, repairing or                   (2) The following additional exclusions apply
                 replacing the property or resuming                     to insurance under this Coverage Form:
                 "operations", due to interference at
                 the location of the rebuilding, repair                (a) Contractual Liability
                 or replacement by strikers or other                        We will not defend any claim or
                 persons; or                                                "suit", or pay damages that you are
           (b) Suspension, lapse or cancellation of                         legally liable to pay, solely by reason
                 any license, lease or contract. But if                     of your assumption of liability in a
                 the suspension, lapse or cancellation                      contract or agreement. But this
                 is     directly   caused     by    the                     exclusion does not apply to a written
                 "suspension" of "operations", we will                      lease agreement in which you have
                 cover such loss that affects your                          assumed liability for building damage
                 Business Income during the "period                         resulting from an actual or attempted
                 of restoration" and any extension of                       burglary or robbery, provided that:
                 the "period of restoration" in                             (i) Your assumption of liability was
                 accordance with the terms of the                               executed prior to the accident;
                 Extended         Business      Income                          and
                 Additional      Coverage    and    the
                 Extended Period Of Indemnity                              (ii) The building is Covered Property
                 Optional Coverage or any variation                             under this Coverage Form.
                 of these.                                             (b) Nuclear Hazard
        (4) Any Extra Expense caused by or                                  We will not defend any claim or
             resulting from suspension, lapse or                            "suit", or pay any damages, loss,
             cancellation of any license, lease or                          expense or obligation, resulting from
             contract beyond the "period of                                 nuclear reaction or radiation, or
             restoration".                                                  radioactive contamination, however
                                                                            caused.




CP 10 30 10 12                        © Insurance Services Office, Inc., 2011                      Page 5 of 10
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 88 of 121




   5. Additional Exclusion                                         d. Building materials and supplies not
      The following provisions apply only to the                        attached as part of the building or structure,
      specified property:                                               caused by or resulting from theft.
      Loss Or Damage To Products                                        However, this limitation does not apply to:
      We will not pay for loss or damage to any                        (1) Building materials and supplies held for
      merchandise, goods or other product caused                            sale by you, unless they are insured
      by or resulting from error or omission by any                         under the Builders Risk Coverage Form;
      person or entity (including those having                              or
      possession under an arrangement where work                       (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                        Expense Coverage.
      stage of the development, production or use of               e. Property that is missing, where the only
      the product, including planning, testing,                         evidence of the loss or damage is a
      processing,         packaging,         installation,              shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies                     other instances where there is no physical
      to any effect that compromises the form,                          evidence to show what happened to the
      substance or quality of the product. But if such                  property.
      error or omission results in a Covered Cause of
      Loss, we will pay for the loss or damage                      f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                             person or to a place outside the described
                                                                        premises on the basis of unauthorized
C. Limitations                                                          instructions.
   The following limitations apply to all policy forms             g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                           part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                          resulting from:
      property, as described and limited in this                       (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss                    of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                           (2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines                     (3) Disease;
          or steam turbines caused by or resulting                     (4) Frost or hail; or
          from any condition or event inside such                      (5) Rain, snow, ice or sleet.
          equipment. But we will pay for loss of or
          damage to such equipment caused by or                 2. We will not pay for loss of or damage to the
          resulting from an explosion of gases or fuel             following types of property unless caused by
          within the furnace of any fired vessel or                the "specified causes of loss" or building glass
          within the flues or passages through which               breakage:
          the gases of combustion pass.                            a. Animals, and then only if they are killed or
      b. Hot water boilers or other water heating                       their destruction is made necessary.
          equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
          condition or event inside such boilers or                     chinaware and porcelains, if broken. This
          equipment, other than an explosion.                           restriction does not apply to:
      c. The interior of any building or structure, or                 (1) Glass; or
          to personal property in the building or
                                                                       (2) Containers of property held for sale.
          structure, caused by or resulting from rain,
          snow, sleet, ice, sand or dust, whether                  c. Builders' machinery, tools and equipment
          driven by wind or not, unless:                                owned by you or entrusted to you, provided
                                                                        such property is Covered Property.
         (1) The building or structure first sustains
              damage by a Covered Cause of Loss to                      However, this limitation does not apply:
              its roof or walls through which the rain,                (1) If the property is located on or within
              snow, sleet, ice, sand or dust enters; or                     100 feet of the described premises,
         (2) The loss or damage is caused by or                             unless the premises is insured under the
              results from thawing of snow, sleet or                        Builders Risk Coverage Form; or
              ice on the building or structure.                        (2) To Business Income Coverage or to
                                                                            Extra Expense Coverage.




Page 6 of 10                           © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 89 of 121




   3. The special limit shown for each category, a.             2. We will pay for direct physical loss or damage
       through d., is the total limit for loss of or               to Covered Property, caused by abrupt
       damage to all property in that category. The                collapse of a building or any part of a building
       special limit applies to any one occurrence of              that is insured under this Coverage Form or
       theft, regardless of the types or number of                 that contains Covered Property insured under
       articles that are lost or damaged in that                   this Coverage Form, if such collapse is caused
       occurrence. The special limits are (unless a                by one or more of the following:
       higher limit is shown in the Declarations):                 a. Building decay that is hidden from view,
        a. $2,500 for furs, fur garments and garments                  unless the presence of such decay is
            trimmed with fur.                                          known to an insured prior to collapse;
       b. $2,500 for jewelry, watches, watch                       b. Insect or vermin damage that is hidden
            movements, jewels, pearls, precious and                    from view, unless the presence of such
            semiprecious stones, bullion, gold, silver,                damage is known to an insured prior to
            platinum and other precious alloys or                      collapse;
            metals. This limit does not apply to jewelry           c. Use of defective material or methods in
            and watches worth $100 or less per item.                   construction, remodeling or renovation if the
        c. $2,500 for patterns, dies, molds and forms.                 abrupt collapse occurs during the course of
       d. $250 for stamps, tickets, including lottery                  the construction, remodeling or renovation.
            tickets held for sale, and letters of credit.          d. Use of defective material or methods in
       These special limits are part of, not in addition               construction, remodeling or renovation if the
       to, the Limit of Insurance applicable to the                    abrupt      collapse    occurs    after    the
       Covered Property.                                               construction, remodeling or renovation is
                                                                       complete, but only if the collapse is caused
       This limitation, C.3., does not apply to                        in part by:
       Business Income Coverage or to Extra
       Expense Coverage.                                              (1) A cause of loss listed in 2.a. or 2.b.;
   4. We will not pay the cost to repair any defect to                (2) One or more of the "specified causes of
       a system or appliance from which water, other                       loss";
       liquid, powder or molten material escapes. But                 (3) Breakage of building glass;
       we will pay the cost to repair or replace                      (4) Weight of people or personal property;
       damaged parts of fire-extinguishing equipment                       or
       if the damage:
                                                                      (5) Weight of rain that collects on a roof.
        a. Results in discharge of any substance from
            an automatic fire protection system; or             3. This Additional Coverage – Collapse does
                                                                   not apply to:
       b. Is directly caused by freezing.
                                                                   a. A building or any part of a building that is in
       However, this limitation does not apply to                      danger of falling down or caving in;
       Business Income Coverage or to Extra
       Expense Coverage.                                           b. A part of a building that is standing, even if
                                                                       it has separated from another part of the
D. Additional Coverage – Collapse                                      building; or
   The coverage provided under this Additional                     c. A building that is standing or any part of a
   Coverage, Collapse, applies only to an abrupt                       building that is standing, even if it shows
   collapse as described and limited in D.1. through                   evidence of cracking, bulging, sagging,
   D.7.                                                                bending, leaning, settling, shrinkage or
   1. For the purpose of this Additional Coverage,                     expansion.
       Collapse, abrupt collapse means an abrupt                4. With respect to the following property:
       falling down or caving in of a building or any
       part of a building with the result that the                 a. Outdoor radio or television antennas
       building or part of the building cannot be                      (including satellite dishes) and their lead-in
       occupied for its intended purpose.                              wiring, masts or towers;




CP 10 30 10 12                         © Insurance Services Office, Inc., 2011                       Page 7 of 10
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 90 of 121




       b.   Awnings, gutters and downspouts;                 E. Additional Coverage – Limited Coverage For
       c.   Yard fixtures;                                      "Fungus", Wet Rot, Dry Rot And Bacteria
       d.   Outdoor swimming pools;                             1. The coverage described in E.2. and E.6. only
                                                                   applies when the "fungus", wet or dry rot or
       e.   Fences;                                                bacteria are the result of one or more of the
       f.   Piers, wharves and docks;                              following causes that occur during the policy
                                                                   period and only if all reasonable means were
       g.   Beach       or      diving   platforms     or
                                                                   used to save and preserve the property from
            appurtenances;
                                                                   further damage at the time of and after that
       h. Retaining walls; and                                     occurrence:
         i. Walks, roadways and other paved surfaces;               a. A "specified cause of loss" other than fire or
       if an abrupt collapse is caused by a cause of                   lightning; or
       loss listed in 2.a. through 2.d., we will pay for           b. Flood, if the Flood Coverage Endorsement
       loss or damage to that property only if:                        applies to the affected premises.
           (1) Such loss or damage is a direct result of           This Additional Coverage does not apply to
                the abrupt collapse of a building insured          lawns, trees, shrubs or plants which are part of
                under this Coverage Form; and                      a vegetated roof.
           (2) The property is Covered Property under           2. We will pay for loss or damage by "fungus",
                this Coverage Form.                                wet or dry rot or bacteria. As used in this
  5.   If personal property abruptly falls down or                 Limited Coverage, the term loss or damage
       caves in and such collapse is not the result of             means:
       abrupt collapse of a building, we will pay for               a. Direct physical loss or damage to Covered
       loss or damage to Covered Property caused by                    Property caused by "fungus", wet or dry rot
       such collapse of personal property only if:                     or bacteria, including the cost of removal of
        a. The collapse of personal property was                       the "fungus", wet or dry rot or bacteria;
            caused by a cause of loss listed in 2.a.               b. The cost to tear out and replace any part of
            through 2.d.;                                              the building or other property as needed to
       b. The personal property which collapses is                     gain access to the "fungus", wet or dry rot
            inside a building; and                                     or bacteria; and
        c. The property which collapses is not of a                 c. The cost of testing performed after removal,
            kind listed in 4., regardless of whether that              repair, replacement or restoration of the
            kind of property is considered to be                       damaged property is completed, provided
            personal property or real property.                        there is a reason to believe that "fungus",
                                                                       wet or dry rot or bacteria are present.
       The coverage stated in this Paragraph 5. does
       not apply to personal property if marring and/or         3. The coverage described under E.2. of this
       scratching is the only damage to that personal              Limited Coverage is limited to $15,000.
       property caused by the collapse.                            Regardless of the number of claims, this limit is
                                                                   the most we will pay for the total of all loss or
  6.   This Additional Coverage, Collapse, does not                damage arising out of all occurrences of
       apply to personal property that has not abruptly            "specified causes of loss" (other than fire or
       fallen down or caved in, even if the personal               lightning) and Flood which take place in a
       property shows evidence of cracking, bulging,               12-month period (starting with the beginning of
       sagging, bending, leaning, settling, shrinkage              the present annual policy period). With respect
       or expansion.                                               to a particular occurrence of loss which results
  7.   This Additional Coverage, Collapse, will not                in "fungus", wet or dry rot or bacteria, we will
       increase the Limits of Insurance provided in                not pay more than a total of $15,000 even if the
       this Coverage Part.                                         "fungus", wet or dry rot or bacteria continue to
  8.   The term Covered Cause of Loss includes the                 be present or active, or recur, in a later policy
       Additional Coverage, Collapse, as described                 period.
       and limited in D.1. through D.7.




Page 8 of 10                           © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 91 of 121




  4. The coverage provided under this Limited              F. Additional Coverage Extensions
     Coverage does not increase the applicable                1. Property In Transit
     Limit of Insurance on any Covered Property. If
     a particular occurrence results in loss or                  This Extension applies only to your personal
     damage by "fungus", wet or dry rot or bacteria,             property to which this form applies.
     and other loss or damage, we will not pay                   a. You may extend the insurance provided by
     more, for the total of all loss or damage, than                  this Coverage Part to apply to your
     the applicable Limit of Insurance on the                         personal property (other than property in
     affected Covered Property.                                       the care, custody or control of your
     If there is covered loss or damage to Covered                    salespersons) in transit more than 100 feet
     Property, not caused by "fungus", wet or dry                     from the described premises. Property must
     rot or bacteria, loss payment will not be limited                be in or on a motor vehicle you own, lease
     by the terms of this Limited Coverage, except                    or operate while between points in the
     to the extent that "fungus", wet or dry rot or                   coverage territory.
     bacteria cause an increase in the loss. Any                 b. Loss or damage must be caused by or
     such increase in the loss will be subject to the                 result from one of the following causes of
     terms of this Limited Coverage.                                  loss:
  5. The terms of this Limited Coverage do not                       (1) Fire, lightning, explosion, windstorm or
     increase or reduce the coverage provided                             hail, riot or civil commotion, or
     under Paragraph F.2. (Water Damage, Other                            vandalism.
     Liquids, Powder Or Molten Material Damage)                      (2) Vehicle collision, upset or overturn.
     of this Causes Of Loss form or under the                             Collision means accidental contact of
     Additional Coverage, Collapse.                                       your vehicle with another vehicle or
  6. The following, 6.a. or 6.b., applies only if                         object. It does not mean your vehicle's
     Business Income and/or Extra Expense                                 contact with the roadbed.
     Coverage applies to the described premises                      (3) Theft of an entire bale, case or package
     and only if the "suspension" of "operations"                         by forced entry into a securely locked
     satisfies all terms and conditions of the                            body or compartment of the vehicle.
     applicable Business Income and/or Extra                              There must be visible marks of the
     Expense Coverage Form:                                               forced entry.
     a. If the loss which resulted in "fungus", wet or            c. The most we will pay for loss or damage
         dry rot or bacteria does not in itself                       under this Extension is $5,000.
         necessitate a "suspension" of "operations",
         but such "suspension" is necessary due to               This Coverage Extension is additional
         loss or damage to property caused by                    insurance.        The     Additional   Condition,
         "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
         payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
         Extra Expense is limited to the amount of               Molten Material Damage
         loss and/or expense sustained in a period
                                                                 If loss or damage caused by or resulting from
         of not more than 30 days. The days need
                                                                 covered water or other liquid, powder or molten
         not be consecutive.
                                                                 material damage loss occurs, we will also pay
     b. If a covered "suspension" of "operations"                the cost to tear out and replace any part of the
         was caused by loss or damage other than                 building or structure to repair damage to the
         "fungus", wet or dry rot or bacteria but                system or appliance from which the water or
         remediation of "fungus", wet or dry rot or              other substance escapes. This Coverage
         bacteria prolongs the "period of restoration",          Extension does not increase the Limit of
         we will pay for loss and/or expense                     Insurance.
         sustained during the delay (regardless of
                                                              3. Glass
         when such a delay occurs during the
         "period of restoration"), but such coverage              a. We will pay for expenses incurred to put up
         is limited to 30 days. The days need not be                  temporary plates or board up openings if
         consecutive.                                                 repair or replacement of damaged glass is
                                                                      delayed.




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                       Page 9 of 10
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 92 of 121




      b. We will pay for expenses incurred to                      c. Water damage means:
           remove or replace obstructions when                       (1) Accidental discharge or leakage of water
           repairing or replacing glass that is part of a                 or steam as the direct result of the
           building. This does not include removing or                    breaking apart or cracking of a
           replacing window displays.                                     plumbing, heating, air conditioning or
      This Coverage Extension F.3. does not                               other system or appliance (other than a
      increase the Limit of Insurance.                                    sump system including its related
G. Definitions                                                            equipment and parts), that is located on
                                                                          the described premises and contains
   1. "Fungus" means any type or form of fungus,                          water or steam; and
      including mold or mildew, and any mycotoxins,
      spores, scents or by-products produced or                      (2) Accidental discharge or leakage of water
      released by fungi.                                                  or waterborne material as the direct
                                                                          result of the breaking apart or cracking
   2. "Specified causes of loss" means the following:                     of a water or sewer pipe that is located
      fire; lightning; explosion; windstorm or hail;                      off the described premises and is part of
      smoke; aircraft or vehicles; riot or civil                          a municipal potable water supply system
      commotion;          vandalism;     leakage    from                  or municipal sanitary sewer system, if
      fire-extinguishing equipment; sinkhole collapse;                    the breakage or cracking is caused by
      volcanic action; falling objects; weight of snow,                   wear and tear.
      ice or sleet; water damage.
                                                                      But water damage does not include loss or
       a. Sinkhole collapse means the sudden                          damage otherwise excluded under the
           sinking or collapse of land into underground               terms of the Water Exclusion. Therefore, for
           empty spaces created by the action of                      example, there is no coverage under this
           water on limestone or dolomite. This cause                 policy in the situation in which discharge or
           of loss does not include:                                  leakage of water results from the breaking
          (1) The cost of filling sinkholes; or                       apart or cracking of a pipe which was
                                                                      caused by or related to weather-induced
          (2) Sinking or collapse of land into
                                                                      flooding,    even if       wear and       tear
               man-made underground cavities.
                                                                      contributed to the breakage or cracking. As
      b. Falling objects does not include loss or                     another example, and also in accordance
           damage to:                                                 with the terms of the Water Exclusion, there
          (1) Personal property in the open; or                       is no coverage for loss or damage caused
                                                                      by or related to weather-induced flooding
          (2) The interior of a building or structure, or             which follows or is exacerbated by pipe
               property inside a building or structure,               breakage or cracking attributable to wear
               unless the roof or an outside wall of the              and tear.
               building or structure is first damaged by
               a falling object.                                      To the extent that accidental discharge or
                                                                      leakage of water falls within the criteria set
                                                                      forth in c.(1) or c.(2) of this definition of
                                                                      "specified causes of loss," such water is not
                                                                      subject to the provisions of the Water
                                                                      Exclusion which preclude coverage for
                                                                      surface water or water under the surface of
                                                                      the ground.




Page 10 of 10                          © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 93 of 121


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 10 35 06 95

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                              WATERCRAFT EXCLUSION
This endorsement modifies insurance provided under the following:
   CAUSES OF LOSS – SPECIAL FORM

The following is added to the EXCLUSIONS section:
   We will not pay for loss or damage to the following property caused by or resulting from watercraft:
   A. Retaining walls that are not part of a building;
   B. Bulkheads; or
   C. Pilings, piers, wharves or docks.




CP 10 35 06 95               Copyright, ISO Commercial Risk Services, Inc., 1994                      Page 1 of 1
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 94 of 121


 POLICY NUMBER: ARP-74910-20                                                        COMMERCIAL PROPERTY
                                                                                            CP 10 54 06 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       WINDSTORM OR HAIL EXCLUSION
Coverage This endorsement modifies insurance provided under the following:

   CAUSES OF LOSS – BASIC FORM
   CAUSES OF LOSS – BROAD FORM
   CAUSES OF LOSS – SPECIAL FORM
   STANDARD PROPERTY POLICY

                                                   SCHEDULE

                    Premises Number                                         Building Number

                           1                                                        1




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


With respect to the location(s) indicated in the Sched-    B. The terms of the Windstorm Or Hail exclusion, or
ule, the following provisions apply.                          the inapplicability of this exclusion to a particular
A. The following is added to the Exclusions section           loss, do not serve to create coverage for any loss
   and is therefore not a Covered Cause of Loss:              that would otherwise be excluded under this poli-
                                                              cy.
   WINDSTORM OR HAIL
                                                           C. Under Additional Coverage – Collapse, in the
   We will not pay for loss or damage:                        Causes Of Loss – Broad Form, Windstorm or Hail
    1. Caused directly or indirectly by Windstorm or          is deleted from Paragraph 2.a.
        Hail, regardless of any other cause or event       D. In the Causes Of Loss – Special Form, Windstorm
        that contributes concurrently or in any se-           or Hail is deleted from the "specified causes of
        quence to the loss or damage; or                      loss".
    2. Caused by rain, snow, sand or dust, whether         E. Under Additional Coverage Extensions – Prop-
        driven by wind or not, if that loss or damage         erty In Transit, in the Causes Of Loss – Special
        would not have occurred but for the Windstorm         Form, Windstorm or Hail is deleted from Para-
        or Hail.                                              graph b.(1).
        But if Windstorm or Hail results in a cause of
        loss other than rain, snow, sand or dust, and
        that resulting cause of loss is a Covered Cause
        of Loss, we will pay for the loss or damage
       caused by such Covered Cause of Loss. For
       example, if the Windstorm or Hail damages a
       heating system and fire results, the loss or
       damage attributable to the fire is covered sub-
       ject to any other applicable policy provisions.




 CP 10 54 06 07                             © ISO Properties, Inc., 2007                            Page 1 of 1
                 Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 95 of 121

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         CP 12 60 10 91
                  LOSS ADJUSTMENT ENDORSEMENT - COMMERCIAL
                              PROPERTY COVERAGE
This endorsement modifies insurance provided under the following:
    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CONDOMINIUM ASSOCIATION COVERAGE FORM
    CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
    BUSINESS INCOME COVERAGE FORM (AND EXTRA EXPENSE)
    BUSINESS INCOME COVERAGE FORM (WITHOUT EXTRA EXPENSE)
    EXTRA EXPENSE COVERAGE FORM
    TOBACCO SALES WAREHOUSES COVERAGE FORM
    STANDARD PROPERTY POLICY

A. This endorsement is intended to facilitate payment                          2. The Boiler and Machinery insuring com-
   of insurance proceeds in the event of loss or                                  pany(s) will pay, after your written request,
   damage to Covered Property from a loss that is                                 the entire amount of loss that they have agreed
   covered by:                                                                    as being covered by the Boiler and Machinery
   1. This Commercial Property coverage; and                                      insurance and one-half (1/2) the amount of
   2. Boiler and Machinery insurance; and                                         loss that is in disagreement.
   there is a disagreement between the insuring                                3. The amount in disagreement to be paid by us
   companies as to the amount of the loss to be paid                              under this endorsement shall not exceed the
   by each company.                                                               amount payable under the equivalent Loss
B. The provisions of item C. of this endorsement                                  Adjustment Endorsement(s) of the Boiler and
   apply only if all of the following requirements are                            Machinery insuring company(s).
   met:                                                                        4. The amount to be paid under this endorsement
   1. The Boiler and Machinery insurance carried                                  shall not exceed the amount we would have
        by the named insured, insuring the Covered                                paid had no Boiler and Machinery insurance
        Property, contains a provision with substan-                              been in effect at the time of loss.
        tially the same requirements, procedures and                           5. Acceptance by you of sums paid under this
        conditions as contained in this endorsement.                              endorsement does not alter, waive or surrender
   2. The damage to the Covered Property was                                      any other rights against us.
        caused by a loss for which both we and the                             6. ADDITIONAL CONDITIONS
        Boiler and Machinery insuring company(s)                                  a. We and the Boiler and Machinery insur-
        admit to some liability for payment under the                                  ing company(s) agree to submit our
        respective policies.                                                           differences to arbitration within 90 days
   3. The total amount of the loss is agreed to by                                     after loss payment made under the terms
        you, us and the Boiler and Machinery insuring                                  of this endorsement.
        company(s).                                                               b. You agree to cooperate with any arbitra-
   4. We and the Boiler and Machinery insuring                                         tion procedures. There will be three arbi-
        company(s) disagree as to the amount of loss                                   trators: one will be appointed by us, and
        that each of us should pay that is attributable                                another will be appointed by us, and
        to:                                                                            another will be appointed by the Boiler
        a. A cause of loss covered under this Com-                                     and Machinery insuring company(s). The
             mercial Property coverage; and                                            two arbitrators will select a third arbitra-
                                                                                       tor. If they cannot agree, either may re-
        b. An "accident" covered under the Boiler                                      quest that selection be made by a judge of
             and Machinery insurance.                                                  a court having jurisdiction. A decision
C. If the requirements listed in B. above are satisfied,                               agreed to by two of the three arbitrators
   we and the Boiler and Machinery insuring com-                                       will be binding on both parties. Judgment
   pany(s) will make payments to the extent, and in                                    on any award can be entered in any court
   the manner, described in the following:                                             that has jurisdiction.
   1. We will pay, after your written request, the
        entire amount of loss that we have agreed as
        being covered by this Commercial Property
        coverage and one-half (1/2) the amount of loss
        that is in disagreement.

CF 449 (10-91)
CP 12 60 10 91                           Copyright, ISO Commercial Risk Services, Inc., 1990                             Page 1 of 1
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 96 of 121




POLICY NUMBER: ARP-74910-20                                                      COMMERCIAL PROPERTY
                                                                                         CP 14 40 06 07

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                           OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                      SCHEDULE

Premises Number:                                          Building Number:
                            1                                                2

Description Of Sign:

Construction Of Sign:                        Entirely Metal              Other

Limit Of Insurance:     $ 18,000 - ACV

Coinsurance Percentage: 90 %

Additional Premium:     $ Included

Premises Number:                                          Building Number:

Description Of Sign:

Construction Of Sign:                        Entirely Metal              Other

Limit Of Insurance:     $

Coinsurance Percentage:         %

Additional Premium:     $ Included




CP 14 40 06 07                           © ISO Properties, Inc., 2006                Page 1 of 2
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 97 of 121




 Premises Number:                                         Building Number:

 Description Of Sign:

 Construction Of Sign:                      Entirely Metal                  Other

 Limit Of Insurance:     $

 Coinsurance Percentage:         %

 Additional Premium:     $

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

With respect to the outdoor signs described in the
Schedule, the provision in the Limits Of Insurance section
which pertains to signs does not apply. The limit applicable
to each sign is shown in the Schedule. The limit applicable
to each sign is the most we will pay for loss or damage to
the sign in any one occurrence.




Page 2 of 2                    © ISO Properties, Inc., 2006                                      CP 14 40 06 07
               Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 98 of 121




                                      PROTECTIVE SAFEGUARDS
        FA ILURE TO COM PLY W ITH THE PROTECTIV E SA FEGUA RD CLA USES SPECIFIED A S
             A PPLICA BLE IN THE SCHEDULE BELOW SHA LL SUSPEND THIS INSURA NCE.

                                      PROTECTIVE SAFEGUARD CLAUSE(S)
In consideration of the premium at w hich this policy is w ritten, based on the protection of the premises by the
protective safeguard system or systems indicated below , it is a condition of this policy that the insured shall
exercise due diligence in maintaining in complete w orking order all equipment and services pertaining to the system
w hich are under the control of the insured, including any special maintenance or service requirements indicated
below . It is also a condition of this insurance that the insured shall give immediate notice to your insurance agent of
any impairment in or suspension of any equipment or service pertaining the the system w ithin the know ledge of the
insured.

   A.          Automatic Sprinkler System.
               In further consideration of the premium at w hich this policy is w ritten, it is a condition of this policy
               that the insured shall have the automatic sprinkler system serviced by an independent contractor
               licensed to service and maintain automatic sprinkler systems in the state in w hich the premises
               are located. It is also a condition of this policy that the insured shall have the automatic sprinkler
               system inspected and tested at least once per year by an independent contractor licensed to
               inspect and test automatic sprinkler systems in the state in w hich the premises are located.
  B.           Automatic Fire Alarm, reporting to a public or private fire alarm station.
  C.i.         Automatic Burglar Alarm, reporting to a public or private fire alarm station.
  C.i.i.       Certified UL (Underwriters Laboratory) approved central station alarm covering all openings in the
               insured' s premises; w ith motion detectors, covering all Contents/Business Personal
               Property covered for burglary.
  D.           Automatic Extinguishing System and Hood and Duct Cleaning.
               It is a condition of this insurance that all ranges, deep-fat fryers, broilers and other cooking
               appliances, including their hoods, are protected by an approved, automatic fire extinguishing
               system, and insofar as such protective equipment is under the control of the insured, due
               diligence shall be used to maintain such system in complete w orking order.
               All automatic extinguishing systems and hoods and duct w ork shall be cleaned and inspected by an
               outside cleaning service no less than tw ice a year.
               It is a condition of this insurance shall all hoods and ducts are equipped w ith approved grease
               filters w hich shall be routinely cleaned.
   E.          24-Hour Professional on Premises Guard Service.
   F.




   All other terms and conditions remain unchanged.
   This endorsement to take effect on 06/01/2019

   Attaching to and forming part of Certificate No. ARP-74910-20          Underwriters at Lloyd's, London,England

   Issued to: GIO Pizzeria & Bar Hospitality, LLC dba
              Nick's New Haven Style Pizzeria & Bar


                                                                             ADVANCED E & S OF FLORIDA


Endt.3
      Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 99 of 121



  POLICY NUMBER: ARP-74910-20                                      COMMERCIAL PROPERTY



              EXISTING DAMAGE EXCLUSION ENDORSEMENT


  It is understood and agreed that this policy is not intended to and does not provide coverage
  for any damages which occurred prior to policy inception regardless of whether such damages
  were apparent at the time of the inception of this policy or occurring at a later date.

  It is also understood and agreed that this policy is not intended to and does not provide
  coverage for any claims or damages arising out of workmanship, repairs and / or lack of
  repairs arising from damage which occurred prior to policy inception.

  It is further understood and agreed that this policy does not provide coverage for any stated
  amount until and unless al structures coverd by your previous policy have been fully and
  completely repaired. Prior to such completion of repairs, coverage will be limited to the
  greater of: (1) the actual cash value of the property at the time of a covered loss occuring
  during this policy period; or (2) the cost of repairing the property to a state at which it existed
  at the time of a covered loss, provided that such repairs have been made.

  This endorsement applies to all coverages under this policy.




EDE
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 100 of 121


                                                                                              COMMERCIAL CRIME
                                                                                                  CR 10 00 04 97

                           CRIME GENERAL PROVISIONS
                                  LOSS SUSTAINED FORM
Various provisions in this policy restrict coverage.            5.        Nuclear
Read the entire policy carefully to determine rights,              Loss resulting from nuclear reaction, nuclear
duties and what is or is not covered.                              radiation or radioactive contamination, or any
Throughout this policy the words "you" and "your"                  related act or incident.
refer to the Named Insured shown in the Declarations.           6.      War And Similar Actions
The words "we", "us" and "our" refer to the Company
providing this insurance.                                          Loss resulting from war, whether or not
                                                                   declared, warlike action, insurrection, rebellion
Words and phrases in quotation marks are defined in                or
the policy.                                                        revolution, or any related act or incident.
Unless stated otherwise in any Crime Coverage Form,          B. General Conditions
Declarations or endorsement, the following General
Exclusions, General Conditions and General                      1. Concealment, Misrepresentation Or Fraud
Definitions apply to all Crime Coverage Forms forming              This insurance is void in any case of fraud by
part of this policy.                                               you as it relates to this insurance at any time. It
A. General Exclusions                                              is also void if you or any other insured, at any
                                                                   time, intentionally conceal or misrepresent a
      We will not pay for loss as specified below:                 material fact concerning:
   1. Acts Committed By You Or Your Partners
                                                                   a. This insurance;
      Loss resulting from any dishonest or criminal                b. The Covered Property;
      act committed by you or any of your partners
      whether acting alone or in collusion with other              c. Your interest in the Covered Property; or
      persons.                                                     d. A claim under this insurance.
   2. Governmental Action                                       2. Consolidation – Merger
       Loss resulting from seizure or destruction of                 If through consolidation or merger with, or
       property by order of governmental authority.                  purchase or acquisition of assets or liabilities of,
   3. Indirect Loss                                                  some other entity:
       Loss that is an indirect result of any act or                 a. Anyadditional          personsbecome
       "occurrence" covered by this insurance                             "employees"; or
       including, but not limited to, loss resulting from:           b. You acquire the use and control of any
        a. Your inability to realize income that you                      additional "premises";
            would have realized had there been no loss               any insurance afforded for "employees" or
            of, or loss from damage to, Covered                      "premises" also applies to those additional
            Property.                                                "employees" and "premises", for a period of 60
        b. Payment of damages of any type for which                  days after the effective date of such
            you are legally liable. But, we will pay                 consolidation, merger, or purchase or
            compensatory damages arising directly                    acquisition of assets or liabilities.
            from a loss covered under this insurance.                You must give us written notice within this 60
        c. Payment of costs, fees or other expenses                  day period and obtain our written consent to
            you incur in establishing either the                     extend this insurance to such additional
            existence or the amount of loss under this               "employees" or "premises". Upon obtaining our
            insurance.                                               written consent, you must pay us an additional
                                                                     premium.
   4. Legal Expenses
                                                                     If you fail to notify us in writing within this 60
        Expenses related to any legal action.                        day period, then this insurance shall
                                                                     automatically terminate as to such additional
                                                                     "employees" or "premises".




CR 10 00 04 97                    Copyright, Insurance Services Office, Inc., 1996                    Page 1 of 4
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 101 of 121


 3. Coverage Extensions                                           b. Until 90 days after you have filed proof of
                                                                     loss with us; and
     Unless stated otherwise in the Coverage Form,
     our liability under any Coverage Extension is                c. Unless brought within 2 years from the date
     part of, not in addition to, the Limit Of Insurance             you discover the loss.
     applying to the Coverage or Coverage Section.            8. Liberalization
 4. Duties In The Event Of Loss                                  If we adopt any revision that would broaden
     After you discover a loss or a situation that may           the coverage under this insurance without
     result in loss of, or loss from damage to,                  additional premium within 45 days prior to or
     Covered Property you must:                                  during the policy period, the broadened
                                                                 coverage will immediately apply to this
     a. Notify us as soon as possible.
                                                                 insurance.
     b. Submit to examination under oath at our
        request and give us a signed statement of            9. Loss Covered Under More Than One
        your answers.                                            Coverage Of This Insurance
                                                                 If two or more coverages of this insurance
     c. Give us a detailed, sworn proof of loss
                                                                 apply to the same loss, we will pay the lesser
        within 120 days.
                                                                 of:
     d. Cooperate with us in the investigation and
                                                                 a. The actual amount of loss; or
        settlement of any claim.
 5. Extended Period To Discover Loss                             b. The sum of the limits of insurance
                                                                     applicable to those coverages.
     We will pay only for covered loss discovered no
                                                            10. Loss Sustained During Prior Insurance
     later than one year from the end of the policy
     period.                                                     a. If you, or any predecessor in interest,
 6. Joint Insured                                                    sustained loss during the period of any prior
                                                                     insurance that you or the predecessor in
     a. If more than one Insured is named in the                     interest could have recovered under that
        Declarations, the first named Insured will act               insurance except that the time within which
        for itself and for every other Insured for all               to discover loss had expired, we will pay for
        purposes of this insurance. If the first named               it under this insurance, provided:
        Insured ceases to be covered, then the next
                                                                     (1) This insurance became effective at the
        named Insured will become the first named
                                                                         time of cancellation or termination of the
        Insured.
                                                                         prior insurance; and
     b. If any Insured or partner or officer of that
        Insured has knowledge of any information                     (2) The loss would have been covered by
        relevant to this insurance, that knowledge is                    this insurance had it been in effect when
        considered knowledge of every Insured.                           the acts or events causing the loss were
                                                                         committed or occurred.
     c. An "employee" of any Insured is considered
                                                                 b. The insurance under this Condition is part
        to be an "employee" of every Insured.
                                                                     of, not in addition to, the Limits Of
     d. If this insurance or any of its coverages is                 Insurance applying to this insurance and is
        cancelled or terminated as to any Insured,                   limited to the lesser of the amount
        loss sustained by that Insured is covered                    recoverable under:
        only if discovered no later than one year
        from the date of that cancellation or                        (1) This insurance as of its effective date; or
        termination.                                                 (2) The prior insurance had it remained in
     e. We will not pay more for loss sustained by                       effect.
        more than one Insured than the amount we            11. Loss Covered Under This Insurance And
        would pay if all the loss had been sustained             Prior Insurance Issued By Us Or Any
        by one Insured.                                          Affiliate
 7. Legal Action Against Us                                      If any loss is covered:
     You may not bring any legal action against us               a. Partly by this insurance; and
     involving loss:                                             b. Partly by any prior cancelled or terminated
     a. Unless you have complied with all the terms                  insurance that we or any affiliate had
        of this insurance; and                                       issued to you or any predecessor in
                                                                     interest;
                                                                 the most we will pay is the larger of the
                                                                 amount recoverable under this insurance or
                                                                 the prior insurance.


Page 2 of 4                      Copyright, Insurance Services Office, Inc., 1996                  CR 10 00 04 97
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 102 of 121


     Regardless of the number of years this                      b. Recoveries do not include any recovery:
     insurance remains in force or the number of                    (1) From         insurance,         suretyship,
     premiums paid, no Limit Of Insurance                               reinsurance, security or indemnity taken
     cumulates from year to year or period to period.                   for our benefit; or
12. Other Insurance
                                                                    (2) Of original "securities" after duplicates of
     This insurance does not apply to loss                              them have been issued.
     recoverable or recovered under other insurance          17. Territory
     or indemnity. However, if the limit of the other
     insurance or indemnity is insufficient to cover             This insurance covers only acts committed or
     the entire amount of the loss, this insurance will          events occurring within the United States of
     apply to that part of the loss, other than that             America, U. S. Virgin Islands, Puerto Rico,
     falling within any deductible amount, not                   Canal Zone, or Canada.
     recoverable or recovered under the other                18. Transfer Of Your Rights Of Recovery
     insurance or indemnity. However, this                       Against Others To Us
     insurance will not apply to the amount of loss
     that is more than the applicable Limit Of                   You must transfer to us all your rights of
     Insurance shown in the Declarations.                        recovery against any person or organization
                                                                 for any loss you sustained and for which we
13. Ownership Of Property; Interests Covered                     have paid or settled. You must also do
     The property covered under this insurance is                everything necessary to secure those rights
     limited to property:                                        and do nothing after loss to impair them.
     a. That you own or hold; or                             19. Valuation – Settlement
     b. For which you are legally liable.                        a. Subject to the applicable Limit Of Insurance
                                                                    provision we will pay for:
     However, this insurance is for your benefit only.
     It provides no rights or benefits to any other                 (1) Loss of "money" but only up to and
     person or organization.                                            including its face value. We may, at our
                                                                        option, pay for loss of "money" issued
14. Policy Period
                                                                        by any country other than the United
     a. The Policy Period is shown in the                               States of America:
        Declarations.                                                   (a) At face value in the "money" issued
     b. Subject to the Loss Sustained During Prior                          by that country; or
        Insurance condition, we will pay only for loss                  (b) In the United States of America
        that you sustain through acts committed or                          dollar equivalent determined by the
        events occurring during the Policy Period.                          rate of exchange on the day the loss
15. Records                                                                 was discovered.
     You must keep records of all Covered Property                  (2) Loss of "securities" but only up to and
     so we can verify the amount of any loss.                           including their value at the close of
16. Recoveries                                                          business on the day the loss was
                                                                        discovered. We may, at our option:
     a. Any recoveries, less the cost of obtaining
        them, made after settlement of loss covered                     (a) Pay the value of such "securities" or
        by this insurance will be distributed as                            replace them in kind, in which event
        follows:                                                            you must assign to us all your rights,
                                                                            title and interest in and to those
        (1) To you, until you are reimbursed for any                        "securities"; or
            loss that you sustain that exceeds the
            Limit of Insurance and the Deductible                       (b) Pay the cost of any Lost Securities
            Amount, if any;                                                 Bond required in connection with
                                                                            issuing duplicates of the "securities".
        (2) Then to us, until we are reimbursed for                         However, we will be liable only for
            the settlement made;                                            the payment of so much of the cost
        (3) Then to you, until you are reimbursed for                       of the bond as would be charged for
            that part of the loss equal to the                              a bond having a penalty not
            Deductible Amount, if any.                                      exceeding the lesser of the:
                                                                            (i) Value of the "securities" at the
                                                                                 close of business on the day the
                                                                                 loss was discovered; or
                                                                            (ii) Limit Of Insurance.


CR 10 00 04 97                   Copyright, Insurance Services Office, Inc., 1996                  Page 3 of 4
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 103 of 121


          (3) Loss of, or loss from damage to,                       (2) Meet seasonal or short-term work load
               "property other than money and                            conditions;
               securities" or loss from damage to the                while that person is subject to your direction
               "premises" for not more than the:                     and control and performing services for you,
               (a) Actual cash value of the property on              excluding, however, any such person while
                   the day the loss was discovered;                  having care and custody of property outside
               (b) Cost of repairing the property or                 the "premises".
                   "premises"; or                                 But "employee" does not mean any:
               (c) Cost of replacing the property with               (1) Agent, broker, person leased to you by a
                   property of like kind and quality.                    labor leasing firm, factor, commission
               We may, at our option, pay the actual                     merchant,     consignee,     independent
               cash value of the property or repair or                   contractor or representative of the same
               replace it.                                               general character; or
               If we cannot agree with you upon the                  (2) Director or trustee except while
               actual cash value or the cost of repair or                performing acts coming within the scope
               replacement, the value or cost will be                    of the usual duties of an employee.
               determined by arbitration.                      2. "Money" means:
       b. We may, at our option, pay for loss of, or               a. Currency, coins and bank notes in current
          loss from damage to, property other than                     use and having a face value; and
          "money":                                                 b. Travelers checks, register checks and
           (1) In the "money" of the country in which                  money orders held for sale to the public.
               the loss occurred; or                           3. "Property Other Than Money And Securities"
           (2) In the United States of America dollar              means any tangible property other than
               equivalent of the "money" of the country            "money" and "securities" that has intrinsic
               in which the loss occurred determined               value but does not include any property listed
               by the rate of exchange on the day the              in any Crime Coverage Form as Property Not
               loss was discovered.                                Covered.
       c. Any property that we pay for or replace              4.     "Securities"     means      negotiable     and
          becomes our property.                                    nonnegotiable      instruments    or    contracts
C. General Definitions                                             representing either "money" or other property
   1. "Employee" means:                                            and includes:
                                                                   a. Tokens, tickets, revenue and other stamps
      a. Any natural person:                                           (whether represented by actual stamps or
          (1) While in your service (and for 30 days                   unused value in a meter) in current use; and
              after termination of service); and                   b. Evidences of debt issued in connection with
          (2) Whom you compensate directly by                          credit or charge cards, which cards are not
              salary, wages or commissions; and                        issued by you;
          (3) Whom you have the right to direct and                but does not include "money".
              control while performing services for
              you; or
      b. Any natural person who is furnished to you
         to:
         (1) Substitute for a permanent "employee"
              on leave; or




Page 4 of 4              Copyright, Insurance Services Office, Inc., 1996                 CR 10 00 04 97
                 Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 104 of 121

                                                                                                                 CR 00 01 10 90

                  EMPLOYEE DISHONESTY COVERAGE FORM
                                         (Coverage Form A - Blanket)

                                                                       2. Additional Conditions Cancellation as to any
    A. COVERAGE                                                           Employee: This insurance is cancelled as to any
       We will pay for loss of and loss from damage to                    “employee”:
       Covered Property resulting directly from the                         a. Immediately upon discovery by:
       Covered Cause of Loss                                                    (1) You or
       1. Covered Property: “Money”, “security”, and                            (2) Any of your partners, officers or directors
          “property other than money and securities                                  not in collusion with the “employee”;
       2. Covered Cause of loss: “Employee dishonesty”.                         of any dishonesty act committed by that
       3. Coverage Extension                                                    “employee” whether before or after becoming
       Employees Temporarily Outside Coverage Territory:                        employed by you.
       We will pay for loss caused by any “employee” while                  b. On the date specified in a notice mailed to you.
          temporarily outside the territory specified in the                    That date will be at least 30 days after the date
          Territory General Condition for a period not                          of mailing.
          more than 90 days.                                                    The mailing of notice to you at the last mailing
                                                                                address known to us will be sufficient proof of
    B. LIMIT OF INSURANCE                                                       notice. Delivery of notice is the same as
       The most we will pay for loss in any one                                 mailing.
       “occurrence” is the applicable Limit of Insurance               3. Additional Definitions:
       shown in the DECLARATIONS.                                           a. “Employee Dishonesty" in paragraph A.2.
    C. DEDUCTIBLE                                                               means only dishonest acts committed by an
       1. We will not pay for loss in any one “occurrence”                      "employee", whether identified or not, acting
            unless the amount of loss exceeds the                               alone or in collusion with other persons, except
            Deductible       Amount       shown     in    the                   you or a partner, with the manifest intent to:
            DECLARATIONS. We will then pay the amount                           (1) Cause you to sustain loss; and also
            of loss in excess of the Deductible Amount, up                      (2) Obtain financial benefit (other than
            to the Limit of Insurance.                                               employee benefits earned in the normal
       2. You must:                                                                  course of employment, including: salaries,
            a. Give us a notice as soon as possible of any                           commissions, fees, bonuses, promotions,
                 loss of the type insured under this                                 awards, profit sharing or pensions) for:
                 Coverage Form even though it falls entirely                          (a)      The “employee”; or
                 within the Deductible Amount.                                        (b)      Any person or organization
            b. Upon our request, give us a statement                                    intended by the "employee" to receive
                 describing the loss.                                                   that benefit.
    D. ADDITIONAL EXCLUSION, CONDITIONS AND                                 b. “Occurrence” means all loss caused by, or
       DEFINITIONS:                                                             involving, one or more "employees", whether
       In additional to the provisions in the Crime General                     the result of a single act or series of acts.
       Provisions, this Coverage Form is subject to the
       following:
      1. Additional Exclusions: We will not pay for loss as
           specified below:
            a. Employee Cancelled Under Prior Insurance:
                 loss caused by any “employee” of yours, or
                 predecessor in interest of
                 yours, for whom similar prior insurance has
                 been cancelled and not reinstated since the
                 last such cancellation.
            b. Inventory Shortages: loss, or that part of
                 any loss, the proof of which as to its
                 existence or amount is dependent upon:
                       (1) An inventory computation; or
                       (2) A profit and loss computation.




CR 00 01 10 90                                 © Insurance Services Office, Inc.                                      Page 1 of 1
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 105 of 121
                                                                                                             CC 139
                                                                                                             (10-90)

                                                  CR 00 18 10 90
   ROBBERY AND SAFE BURGLARY COVERAGE FORM - MONEY & SECURITIES
                                                 (Coverage Form Q)

A. COVERAGE - We w ill pay for loss of, any loss                         Conveyance Of Property By Armored
   from damage to, Coverage Property resulting                           Motor Vehicle Company: We w ill pay for
   directly from the Covered Cause of Loss.                              loss of Covered Property resulting directly
   1. Section 1. - Inside The Premises                                   from the Covered Causes of Loss w hile
                                                                         outside the " premises" in the care and
      a. Robbery Of A Custodian                                          custody of an armored motor vehicle com-
          (1) Covered Property: " Money" and " secu-                     pany.
              rities" inside the " premises" in the care                 But, w e w ill pay only the amount of loss
              and custody of a " custodian" .                            that you cannot recover:
          (2) Covered Causes of Loss: Actual or                          (a) Under your contract w ith the armored
              attempted " robbery" .                                         motor vehicle company; and
          (3) Coverage Extension                                         (b) From any insurance or indemnity
              Premises Damage: We w ill pay for loss                         carried by, or for the benefit of custo-
              from damage to the " premises" or its                          mers of, the armored motor vehicle
              exterior resulting directly from the                           company.
              Covered Cause of Loss if you are the            B. LIMIT OF INSURANCE
              ow ner of the " premises" or are liable
              for damage to it.                                   The most w e w ill pay for loss in any one " occur-
                                                                  rence" is the applicable Limit of Insurance show n
      b. Safe Burglary                                            in the DECLARATIONS.
          (1) Covered Property: " Money and " secu-           C. DEDUCTIBLE
              rities" in a safe or vault w ithin the
              " premises" or " banking premises" .                We w ill not pay for loss in any one " occurrence"
                                                                  unless the amount of loss exceeds the Deductible
          (2) Covered Causes of Loss: Actual or                   Amount show n in the DECLARATIONS. We w ill
              attempted " safe burglary" .                        then pay for the amount of loss in excess of the
          (3) Coverage Extension                                  Deductible Amount up to the Limit of Insurance. In
              Premises, Safe and Vault Damage:                    the event more than one Deductible Amount could
                                                                  apply to the loss, only the highest Deductible
              We w ill pay for loss from damage to:
                                                                  Amount may be applied.
              (a) The " premises" or its exterior; or
                                                              D. ADDITIONAL EXCLUSIONS,           CONDITION     AND
              (b) A locked safe or vault located                 DEFINITIONS
                  inside the " premises" ;
                                                                  In addition to the provisions in the Crime General
              resulting directly from the Covered                 Provisions, this Coverage form is subject to the
              Causes of Loss, if you are the ow ner of            follow ing:
              the property or are liable for damage to
                                                                  1. Additional Exclusions: We w ill not pay for loss
              it.
                                                                     as specified below :
   2. Section 2. - Outside The Premises
                                                                     a. Acts of Employees, Directors, Trustees or
      (1) Covered Property: " Money" and " secu-                        Representatives: Loss resulting from any
          rities" outside the " premises" in the care                   dishonest or criminal act committed by any
          and custody of the " messenger" .                             of your " employees" , directors, trustees or
      (2) Covered Causes of         Loss:   Actual      or              authorized representatives:
          attempted " robbery" .                                         (1) Acting alone or in collusion w ith other
      (3) Coverage Extension                                                 persons; or
                                                                         (2) While performing services for you or
                                                                             otherw ise.
                                                                     b. Fire: Loss resulting from fire, how ever
                                                                        caused, except loss:

                                                         (over)
                                 Copyright, Insurance Services Office, Inc., 1989
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 106 of 121
       (1) Of " money" or " securities" ; or            c. " Messenger" means you, any of your part-
       (2) From damage to a safe or vault from             ners or any " employee" w hile having care
           fire that is incidental to a Covered            and custody of the property outside the
           Cause of Loss.                                  " premises" .
   c. Transfer or Surrender of Property                 d. " Occurrence" means an:
       (1) Loss of, or loss from damage to, prop-            (1) Act or series of related acts involving
           erty after it has been transferred or                 one or more persons; or
           surrendered to a person or place out-             (2) Act or event, or a series of related acts
           side the " premises" or " banking prem-               or events not involving any person.
           ises" :                                      e. " Premises" means the interior of that
           (a) On the basis of unauthorized in-            portion of any building you occupy in con-
               structions; or                              ducting your business.
           (b) As a result of a threat to do:           f.   " Robbery" means the taking of property
                 i.    Bodily harm to any person; or         from the care and custody of a person by
                                                             one w ho has:
                 ii.   Damage to any property.
                                                             (1) Caused or threatened to cause that per-
       (2) But this exclusion does not apply under               son bodily harm; or
           COVERAGE, Section 2. to loss of Cov-
           ered Property w hile outside the " prem-          (2) Committed an obviously unlaw ful act
           ises" or " banking premises" in the care              w itnessed by that person.
           and custody of a " messenger" if you:        g. " Safe burglary" means the taking of:
           i.    Had no know ledge of any threat at          (1) Property from w ithin a locked safe or
                 the time the conveyance began; or               vault by a person unlaw fully entering
           ii.   Had know ledge of a threat at the               the safe or vault as evidenced by marks
                 time the conveyance began, but the              of forcible entry upon its exterior; or
                 loss w as not related to the threat.        (2) A safe or vault from inside the " prem-
   d. Vandalism: Loss from damage to any prop-                   ises" .
      erty by vandalism or malicious mischief.          h. " Watchperson" means any person you re-
2. Additional Condition                                    tain specifically to have care and custody
                                                           of property inside the " premises" and w ho
   Duties in the Event of Loss or Damage: If you           has no other duties.
   have reason to believe that any loss of, or loss
   from damage to, Covered Property involves a
   violation of law , you must notify the police.
3. Additional Definitions
   a. " Banking Premises" means the interior of
      that portion of any building occupied by a
      banking institution or similar safe deposi-
      tory.
   b. " Custodian" means you, any of your part-
      ners or any " employee" w hile having care
      and custody of the property inside the
      " premises" , excluding any person w hile
      acting as a " w atchperson" or janitor.
            Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 107 of 121


                Data Compromise Supplemental Declarations
___________________________________________________________________________________

Named Insured: Nick's New Haven Style Pizzeria & Bar
                  GIO Pizzeria & Bar Hospitality, LLC dba
Policy Number .............................. ARP-74910-20
Identification Number...................
Effective Date................................ 06/01/2019
Issue Date ...................................... 06/11/2019
____________________________________________________________________________________


            Coverages                                                        Limits
_______________________________________                     __________________________________________

SECTION 1 – RESPONSE EXPENSES

Data Compromise
Response Expenses Limit:                                      $ 50,000
                                                              Annual Aggregate
Sublimits
   Named Malware (Sec. 1)                                     $ 5,000
   Forensic IT Review:                                        $ 5,000
   Legal Review:                                              $ 5,000
   PR Services:                                               $ 5,000
                                                               Any one “Personal Data Compromise”



SECTION 2 – DEFENSE AND LIABILITY

Data Compromise
Defense & Liability Limit:                                    $ 50,000
                                                              Annual Aggregate
Sublimits
   Named Malware (Sec. 2)                                     $50,000
                                                               Any one “Personal Data Compromise”



                                    Deductibles
____________________________________________________________________________________

Response Expenses Deductible:                                 $ 2,500
                                                               Any one “Personal Data Compromise”
Defense and Liability Deductible:                             $ 2,500
                                                               Each “Data Compromise Suit”




                                                                                             Page 1 of 1
                Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 108 of 121




                      DATA COMPROMISE COVERAGE FORM
                          RESPONSE EXPENSES AND DEFENSE AND LIABILITY

Throughout this Coverage Form (hereinafter referred to as “Data Compromise Coverage”), the words “you” and “your”
refer to the Named Insured(s) indicated for this Data Compromise Coverage and any other person(s) or organization(s)
qualifying as a Named Insured under this Data Compromise Coverage. The words “we”, “us” and “our” refer to the
company providing this insurance.
Other words and phrases that appear in “quotations” have special meaning. Refer to DEFINITIONS.
The terms and conditions of the Cancellation Clause of the Common Policy Conditions and any amendment to such terms
incorporated by endorsement are hereby incorporated herein and shall apply to coverage as is afforded by this Data
Compromise Coverage, unless specifically stated otherwise in an endorsement(s) attached hereto.


SECTION 1 – RESPONSE EXPENSES

DATA COMPROMISE COVERED CAUSE OF LOSS
Coverage under this Data Compromise Coverage Form applies only if all of the following conditions are met:
1. There has been a “personal data compromise”; and
Such “personal data compromise” is first discovered by you during the policy period for which this Data Compromise
   Coverage Form is applicable; and
2. Such “personal data compromise” is reported to us within 60 days after the date it is first discovered by
    you. COVERAGE – SECTION 1
If the three conditions listed above in DATA COMPROMISE COVERED CAUSE OF LOSS have been met, then we will
provide coverage for the following expenses when they arise directly from the covered cause of loss and are necessary
and reasonable. Coverages 4 and 5 apply only if there has been a notification of the “personal data compromise” to
“affected individuals” as covered under coverage 3.
1. Forensic IT Review
    Professional information technologies review if needed to determine, within the constraints of what is possible and
    reasonable, the nature and extent of the “personal data compromise” and the number and identities of the “affected
    individuals”.
    This does not include costs to analyze, research or determine any of the following:
    a. Vulnerabilities in systems, procedures or physical security;
    b. Compliance with PCI or other industry security standards; or
    The nature or extent of loss or damage to data that is not “personally identifying information” or “personally sensitive
         information”.
    If there is reasonable cause to suspect that a covered “personal data compromise” may have occurred, we will pay for
    costs covered under Forensic IT Review, even if it is eventually determined that there was no covered “personal data
    compromise”. However, once it is determined that there was no covered “personal data compromise”, we will not pay
    for any further costs.
2. Legal Review
    Professional legal counsel review of the “personal data compromise” and how you should best respond to it.
    If there is reasonable cause to suspect that a covered “personal data compromise” may have occurred, we will pay for
    costs covered under Legal Review, even if it is eventually determined that there was no covered “personal data
    compromise”. However, once it is determined that there was no covered “personal data compromise”, we will not pay
    for any further costs.
3. Notification to Affected Individuals
    We will pay your necessary and reasonable costs to provide notification of the “personal data compromise” to
    “affected individuals”.
4. Services to Affected Individuals

DC 001 (06-2016)                                       © 2006, 2009, 2012                                       Page 1 of 8
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission
                 Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 109 of 121


    We will pay your necessary and reasonable costs to provide the following services to “affected individuals”.
    a. The following services apply to any “personal data compromise”.
        1) Informational Materials
            A packet of loss prevention and customer support information.
        1) Help Line
            A toll-free telephone line for “affected individuals” with questions about the “personal data compromise”.
            Where applicable, the line can also be used to request additional services as listed in b. 1) and 2).
    b. The following additional services apply to “personal data compromise” events involving “personally identifying
        information”.
        1) Credit Report and Monitoring
            A credit report and an electronic service automatically monitoring for activities affecting an individual’s credit
            records. This service is subject to the “affected individual” enrolling for this service with the designated service
            provider.
        1) Identity Restoration Case Management
            As respects any “affected individual” who is or appears to be a victim of “identity theft” that may reasonably
            have arisen from the “personal data compromise”, the services of an identity restoration professional who will
            assist that “affected individual” through the process of correcting credit and other records and, within the
            constraints of what is possible and reasonable, restoring control over his or her personal identity.
5. PR Services
    Professional public relations firm review of and response to the potential impact of the “personal data compromise” on
    your business relationships.
    This includes costs to implement public relations recommendations of such firm. This may include advertising and
    special promotions designed to retain your relationship with “affected individuals”. However, we will not pay for
    promotions:
    a. Provided to any of your directors or employees; or;
    b. Costing more than $25 per “affected individual”.
LIMITS – SECTION 1
The most we will pay under Response Expenses coverage is the Data Compromise Response Expenses Limit indicated
for this Coverage Form.
The Data Compromise Response Expenses Limit is an annual aggregate limit. This amount is the most we will pay for the
total of all loss covered under Section 1 arising out of all “personal data compromise” events which are first discovered by
you during the present annual policy period. This limit applies regardless of the number of “personal data compromise”
events discovered by you during that period.
A “personal data compromise” may be first discovered by you in one policy period but cause covered costs in one or more
subsequent policy periods. If so, all covered costs arising from such “personal data compromise” will be subject to the
Data Compromise Response Expenses Limit applicable to the policy period when the “personal data compromise” was
first discovered by you.
The most we will pay under Response Expenses coverage for loss arising from any “malware-related compromise” is the
Named Malware (Sec. 1) sublimit indicated for this Coverage Form. For the purpose of the Named Malware (Sec. 1)
sublimit, all “malware-related compromises” that are caused, enabled or abetted by the same virus or other malicious
code are considered to be a single “personal data compromise”. This sublimit is part of, and not in addition to the Data
Compromise Response Expenses Limit.
The most we will pay under Forensic IT Review, Legal Review and PR Services coverages for loss arising from any one
“personal data compromise” is the applicable sublimit for each of those coverages indicated for this Coverage Form.
These sublimits are part of, and not in addition to, the Data Compromise Response Expenses Limit. PR Services
coverage is also subject to a limit per “affected individual” as described in 5. PR Services.
Coverage for Services to “affected individuals” is limited to costs to provide such services for a period of up to one year
from the date of the notification to the “affected individuals”. Notwithstanding, coverage for Identity Restoration Case
Management services initiated within such one year period may continue for a period of up to one year from the date such
Identity Restoration Case Management services are initiated.
DEDUCTIBLE – SECTION 1


DC 001 (06-2016)                                     © 2006, 2009, 2012                                         Page 2 of 8
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission
                Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 110 of 121


Response Expenses coverage is subject to the Response Expenses Deductible indicated for this Coverage Form. You
shall be responsible for such deductible amount as respects each “personal data compromise” covered under this
Coverage Form.


SECTION 2 – DEFENSE AND LIABILITY

DEFENSE AND LIABILITY COVERED CAUSE OF LOSS
Coverage under this Data Compromise Coverage Form applies only if all three of the conditions in DATA COMPROMISE
COVERED CAUSE OF LOSS are met.
Only with regard to Section 2 – Defense and Liability coverage, the following conditions must also be met:
1. You have provided notifications and services to “affected individuals” in consultation with us pursuant to Response
   Expenses coverage; and
2. You receive notice of a “data compromise suit” brought by one or more “affected individuals” or by a governmental
   entity on behalf of one or more “affected individuals”; and
Notice of such “data compromise suit” is received by you within two years of the date that the “affected individuals” are
    notified of the “personal data compromise”; and
Such “data compromise suit” is reported to us as soon as practicable, but in no event more than 60 days after the date it
   is first received by you.
COVERAGE – SECTION 2
If all of the conditions listed above in DEFENSE AND LIABILITY COVERED CAUSE OF LOSS have been met, then we
will provide coverage for “data compromise defense costs” and “data compromise liability” directly arising from the
covered cause of loss.
LIMITS – SECTION 2
The most we will pay under Defense and Liability coverage (other than post-judgment interest) is the Data Compromise
Defense and Liability Limit indicated for this Coverage Form. If no limit is shown or is shown as Excluded for this
Coverage Form, then the Data Compromise Defense and Liability coverage will be considered to have a limit of $0.
The Data Compromise Defense and Liability Limit is an annual aggregate limit. This amount is the most we will pay for all
loss covered under Section 2 (other than post-judgment interest) arising out of all “personal data compromise” events
which are first discovered by you during the present annual policy period. This limit applies regardless of the number of
“personal data compromise” events discovered by you during that period.
A “personal data compromise” may be first discovered by you in one policy period but cause covered costs in one or more
subsequent policy periods. If so, all covered costs arising from such “personal data compromise” (other than
post-judgment interest) will be subject to the Data Compromise Defense and Liability Limit applicable to the policy period
when the “personal data compromise” was first discovered by you.
The most we will pay under Defense and Liability coverage for loss arising from any “malware-related compromise” is the
Named Malware (Sec. 2) sublimit indicated for this Coverage Form. For the purpose of the Named Malware (Sec. 2)
sublimit, all “malware-related compromises” that are caused, enabled or abetted by the same virus or other malicious
code are considered to be a single “personal data compromise”. This sublimit is part of, and not in addition to, the
Defense and Liability Limit. If no sublimit is shown or is shown as Excluded for this Coverage Form, then the Named
Malware (Sec. 2) coverage will be considered to have a sublimit of $0.
DEDUCTIBLE – SECTION 2
Defense and Liability coverage is subject to the Defense and Liability Deductible indicated for this Coverage Form. You
shall be responsible for such deductible amount as respects each “data compromise suit” covered under this Coverage
Form.


EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS APPLICABLE TO BOTH
SECTION 1 AND SECTION 2

EXCLUSIONS
The following additional exclusions apply to this coverage:

DC 001 (06-2016)                                        © 2006, 2009, 2012                                      Page 3 of 8
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission
                 Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 111 of 121


We will not pay for costs arising from the following:
1. Your intentional or willful complicity in a “personal data compromise”.
Any criminal, fraudulent or dishonest act, error or omission, or any intentional or knowing violation of the law by you.
Any “personal data compromise” occurring prior to the first inception of this Data Compromise Coverage Form or any
  coverage substantially similar to that described in this Form.
Costs to research or correct any deficiency. This includes, but is not limited to, any deficiency in your systems,
  procedures or physical security that may have contributed to a “personal data compromise”.
Any fines or penalties. This includes, but is not limited to, fees or surcharges from affected financial institutions.
Any criminal investigations or proceedings.
Any extortion or blackmail. This includes, but is not limited to, ransom payments and private security assistance.
Any “personal data compromise” involving data that is being transmitted electronically, unless such data is encrypted to
  protect the security of the transmission.
Your reckless disregard for the security of “personally identifying information” or “personally sensitive information” in your
  care, custody or control.
That part of any “data compromise suit” seeking any non-monetary relief.
Seizure or destruction of property by order of governmental authority.
Nuclear reaction or radiation or radioactive contamination, however caused.
War and military action including any of the following and any consequence of any of the following:
   a. War, including undeclared or civil war;
   Warlike action by a military force, including action in hindering or defending against an actual or expected attack, by
      any government, sovereign or other authority using military personnel or other agents; or
   Insurrection, rebellion, revolution, usurped power, political violence, or action taken by governmental authority in
       hindering or defending against any of these.


ADDITIONAL CONDITIONS
The following Additional Conditions apply in addition to the Common Policy Conditions.
A. Abandonment
   There can be no abandonment of any property to us.
A. Concealment or Fraud
   This policy is void if you have intentionally concealed or misrepresented any material fact or circumstance relating to
   this insurance.
A. Coverage Territory
   The First Named Insured with their primary office located in the United States of America or Puerto Rico.
A. Data Compromise Liability Defense
   1. We shall have the right and the duty to assume the defense of any applicable “data compromise suit” against you.
      You shall give us such information and cooperation as we may reasonably require.
   You shall not admit liability for or settle any “data compromise suit” or incur any defense costs without our prior written
      consent.
   If you refuse to consent to any settlement recommended by us and acceptable to the claimant, we may then withdraw
        from your defense by tendering control of the defense to you. From that point forward, you shall, at your own
        expense, negotiate or defend such “data compromise suit” independently of us. Our liability shall not exceed the
        amount for which the claim or suit could have been settled if such recommendation was consented to, plus
        defense costs incurred by us, and defense costs incurred by you with our written consent, prior to the date of such
        refusal.
   We shall not be obligated to pay any damages or defense costs, or to defend or continue to defend any “data
      compromise suit”, after the Data Compromise Defense and Liability Limit has been exhausted.
   We shall pay all interest on that amount of any judgment within the Data Compromise Defense and Liability Limit which
      accrues:
       a. after entry of judgment; and
   DC 001 (06-2016)                                      © 2006, 2009, 2012                                         Page 4 of 8
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission
                Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 112 of 121


       b. before we pay, offer to pay or deposit in court that part of the judgment within the Data Compromise Defense
            and Liability Limit or, in any case, before we pay or offer to pay the entire Data Compromise Defense and
            Liability Limit.
        These interest payments shall be in addition to and not part of the Data Compromise Defense and Liability Limit.
E. Due Diligence
    You agree to use due diligence to prevent and mitigate costs covered under this Data Compromise Coverage Form.
    This includes, but is not limited to, complying with, and requiring your vendors to comply with, reasonable and
    industry-accepted protocols for:
    1. Providing and maintaining appropriate physical security for your premises, computer systems and hard copy files;
    Providing and maintaining appropriate computer and Internet security;
    Maintaining and updating at appropriate intervals backups of computer data;
    2. Protecting transactions, such as processing credit card, debit card and check payments; and
    Appropriate disposal of files containing “personally identifying information,” or “personally sensitive information”,
       including shredding hard copy files and destroying physical media used to store electronic data.
F. Duties in the Event of a “Data Compromise Suit”
    1. If a “data compromise suit” is brought against you, you must:
         a. Immediately record the specifics of the “data compromise suit” and the date received; and
         b. Provide us with written notice, as soon as practicable, but in no event more than 60 days after the date the
              “data compromise suit” is first received by you.
         a. Immediately send us copies of any demands, notices, summonses or legal papers received in connection with
              the “data compromise suit”;
         d. Authorize us to obtain records and other information;
         a. Cooperate with us in the investigation, settlement or defense of the “data compromise suit”;
         Assist us, upon our request, in the enforcement of any right against any person or organization which may be
              liable to you because of loss to which this insurance may also apply; and
         f. Not take any action, or fail to take any required action, that prejudices your rights or our rights with respect to
              such “data compromise suit”.
    2. You may not, except at your own cost, voluntarily make a payment, assume any obligation, or incur any expense
         without our prior written consent.
    3. If you become aware of a claim or complaint that may become a “data compromise suit”, you shall promptly
         inform us of such claim or complaint.
G. Duties in the Event of a “Personal Data Compromise”
    You must see that the following are done in the event of a “personal data compromise”:
    a. Notify the police if a law may have been broken.
    b. Give us prompt notice of the “personal data compromise”. You must report the “personal data compromise” to us
       within 60 days of the date you first discover it.
    As soon as possible, give us a description of how, when and where the “personal data compromise” occurred.
    a. Take all reasonable steps to protect “personally identifying information” or “personally sensitive information”
       remaining in your care, custody or control. If feasible, preserve evidence of the “personal data compromise”.
    Permit us to inspect the property and records proving the “personal data compromise”.
    If requested, permit us to question you under oath at such times as may be reasonably required about any matter
         relating to this insurance or your claim, including your books and records. In such event, your answers must be
         signed.
    Send us a signed, sworn statement containing the information we request to investigate the claim. You must do this
       within 60 days after our request. We will supply you with the necessary forms.
    d. Cooperate with us in the investigation or settlement of the claim.
H. Legal Action Against Us
    a. No person or organization has the right to join us as a party or otherwise bring us into a suit asking for damages
       from a Named Insured.
    You may not bring any legal action against us involving a “personal data compromise” or “data compromise suit”:

   DC 001 (06-2016)                                        © 2006, 2009, 2012                                       Page 5 of 8
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission
                  Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 113 of 121


       (1) Unless you have complied with all the terms of this insurance;
       Until 90 days after you have filed proof of “personal data compromise” or “data compromise suit” with us; and
       Unless brought within 2 years from the date you discovered the “personal data compromise.”
       If any limitation in this condition is prohibited by law, such limitation is amended so as to equal the minimum period
       of limitation provided by such law.
I. Legal Advice
    We are not your legal advisor. Our determination of what is or is not covered under this Data Compromise Coverage
    Form does not represent advice or counsel from us about what you should or should not do.
J. Other Insurance
    If there is other insurance that applies to the same loss, damage or expense, this Data Compromise Coverage shall
    apply only as excess insurance after all other applicable insurance has been exhausted.
K. Policy Period
   This policy applies only to “personal data compromises” that are first discovered by you during the policy period
   shown in the General Declarations. The policy period begins and ends at 12:01 a.m., Standard Time, at your address
   shown in the General Declarations.
L. Pre-Notification Consultation
   You agree to consult with us prior to the issuance of notification to “affected individuals”. We assume no responsibility
   under this Data Compromise Coverage for any services promised to “affected individuals” without our prior
   agreement. If possible, this pre-notification consultation will also include the designated service provider(s) as agreed
   to under Additional Condition M. Service Providers. You must provide the following at our pre-notification consultation
   with you:
   1. The exact list of “affected individuals” to be notified, including contact information.
   Information about the “personal data compromise” that may appropriately be communicated with “affected
       individuals”.
   The scope of services that you desire for the “affected individuals”. For example, coverage may be structured to
      provide fewer services in order to make those services available to more “affected individuals” without exceeding
      the available Response Expenses Limit.
M. Service Providers
   1. We will only pay under this Data Compromise Coverage for services that are provided by service providers
      approved by us. You must obtain our prior approval for any service provider whose expenses you want covered
      under this Data Compromise Coverage. We will not unreasonably withhold such approval.
   Prior to the Pre-Notification Consultation described in Additional Condition L. above, you must come to agreement
      with us regarding the service provider(s) to be used for the Notification to Affected Individuals and Services to
      Affected Individuals. We will suggest a service provider. If you prefer to use an alternate service provider, our
      coverage is subject to the following limitations:
       a. Such alternate service provider must be approved by us;
       Such alternate service provider must provide services that are reasonably equivalent or superior in both kind and
         quality to the services that would have been provided by the service provider we had suggested; and
       Our payment for services provided by any alternate service provider will not exceed the amount that we would
         have paid using the service provider we had suggested.
N. Services
   The following conditions apply as respects any services provided to you or any “affected individual” by us, our
   designees or any service firm paid for in whole or in part under this Data Compromise coverage:
   1. The effectiveness of such services depends on your cooperation and assistance.
   All services may not be available or applicable to all individuals. For example, “affected individuals” who are minors or
       foreign nationals may not have credit records that can be provided or monitored. Service in Canada will be
       different from service in the United States and Puerto Rico in accordance with local conditions.
   We do not warrant or guarantee that the services will end or eliminate all problems associated with the covered
     events.
   You will have a direct relationship with the professional service firms paid for in whole or in part under this coverage.
     Those firms work for you.

 DC 001 (06-2016)                                      © 2006, 2009, 2012                                         Page 6 of 8
                          Includes copyrighted material of Insurance Services Office, Inc., with its permission
                Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 114 of 121


DEFINITIONS
With respect to the provisions of this Data Compromise Coverage Form only, the following definitions are added:
1. "Affected Individual" means any person who is your current, former or prospective customer, client, member, owner,
    director or employee and whose “personally identifying information” or “personally sensitive information” is lost, stolen,
    accidentally released or accidentally published by a “personal data compromise” covered under this Coverage Form.
    This definition is subject to the following provisions:
   a. “Affected individual” does not include any business or organization. Only an individual person may be an “affected
        individual”.
   b.   An “affected individual” must have a direct relationship with your interests as insured under this policy. The
        following are examples of individuals who would not meet this requirement:
        1) If you aggregate or sell information about individuals as part of your business, the individuals about whom you
           keep such information do not qualify as “affected individuals”. However, specific individuals may qualify as
           “affected individuals” for another reason, such as being an employee of yours.
        2) If you store, process, transmit or transport records, the individuals whose “personally identifying information”
           or “personally sensitive information” you are storing, processing, transmitting or transporting for another entity
           do not qualify as “affected individuals”. However, specific individuals may qualify as “affected individuals” for
           another reason, such as being an employee of yours.
        1) You may have operations, interests or properties that are not insured under this policy. Individuals who have
           a relationship with you through such other operations, interests or properties do not qualify as "affected
           individuals”. However, specific individuals may qualify as “affected individuals” for another reason, such as
           being an employee of the operation insured under this policy.
   c. An “affected individual” may reside anywhere in the world.
2. "Data Compromise Defense Costs" means expenses resulting solely from the investigation, defense and appeal of any
    “data compromise suit” against you. Such expenses must be reasonable and necessary. They will be incurred by us.
    They do not include your salaries or your loss of earnings. They do include premiums for any appeal bond, attachment
    bond or similar bond, but without any obligation to apply for or furnish any such bond.
3. "Data Compromise Liability"
    a. “Data compromise liability” means the following, when they arise from a “data compromise suit”:
         1) Damages, judgments or settlements to “affected individuals”;
         2) Defense costs added to that part of any judgment paid by us, when such defense costs are awarded by law
              or court order; and
         Pre-judgment interest on that part of any judgment paid by us.
    b. “Data compromise liability” does not mean:
         1) Damages, judgments or settlements to anyone who is not an “affected individual”;
         Civil or criminal fines or penalties imposed by law;
         Punitive or exemplary damages;
         The multiplied portion of multiplied damages;
         Taxes; or
         2) Matters which may be deemed uninsurable under the applicable law.
4. "Data Compromise Suit"
    a. “Data Compromise Suit” means a civil proceeding in which damages to one or more “affected individuals” arising
         from a “personal data compromise” or the violation of a governmental statute or regulation are alleged. Such
         proceeding must be brought in the United States of America, Puerto Rico or Canada. "Data compromise suit"
         includes:
         1) An arbitration proceeding in which such damages are claimed and to which you must submit or do submit with
              our consent;
         Any other alternative dispute resolution proceeding in which such damages are claimed and to which you submit
              with our consent; or
         A written demand for money, when such demand could reasonably result in a civil proceeding as described in this
              definition.
    b. “Data compromise suit” does not mean any demand or action brought by or on behalf of someone who
         is: 1) Your director or officer;


  DC 001 (06-2016)                                         © 2006, 2009, 2012                                      Page 7 of 8
                           Includes copyrighted material of Insurance Services Office, Inc., with its permission
                   Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 115 of 121


        2) Your owner or part-owner; or
        A holder of your securities;
        in their capacity as such, whether directly, derivatively, or by class action. “Data compromise suit” will include
        proceedings brought by such individuals in their capacity as “affected individuals”, but only to the extent that the
        damages claimed are the same as would apply to any other “affected individual”.
   c. “Data compromise suit” does not mean any demand or action brought by an organization, business, institution, or
        any other party that is not an “affected individual” or governmental entity. “Data compromise suit” does not mean
        any demand or action brought on behalf of an organization, business, institution, governmental entity or any other
        party that is not an “affected individual”.
5. “Identity Theft” means the fraudulent use of “personally identifying information”. This includes fraudulently using such
     information to establish credit accounts, secure loans, enter into contracts or commit crimes.
     “Identity theft” does not include the fraudulent use of a business name, d/b/a or any other method of identifying a
     business activity.
6. “Malware-Related Compromise” means a “personal data compromise” that is caused, enabled or abetted by a virus or
     other malicious code that, at the time of the “personal data compromise”, is named and recognized by the CERT®
     Coordination Center, McAfee®, Secunia, Symantec or other comparable third party monitors of malicious code
     activity.
7. “Personal Data Compromise” means the loss, theft, accidental release or accidental publication of “personally
   identifying information” or “personally sensitive information” as respects one or more “affected individuals”. If the loss,
   theft, accidental release or accidental publication involves “personally identifying information”, such loss, theft,
   accidental release or accidental publication must result in or have the reasonable possibility of resulting in the
   fraudulent use of such information. This definition is subject to the following provisions:
    a. At the time of the loss, theft, accidental release or accidental publication, the “personally identifying information” or
       “personally sensitive information” need not be at the insured premises but must be in the direct care, custody or
       control of:
         1) You; or
         A professional entity with which you have a direct relationship and to which you (or an “affected individual” at your
             direction) have turned over (directly or via a professional transmission or transportation provider) such
             information for storage, processing, transmission or transportation of such information.
    b. “Personal data compromise” includes disposal or abandonment of “personally identifying information” or
       “personally sensitive information” without appropriate safeguards such as shredding or destruction, subject to the
       following provisions:
         1) The failure to use appropriate safeguards must be accidental and not reckless or deliberate; and
         Such disposal or abandonment must take place during the time period for which this Data Compromise Coverage
            Form is effective.
    c.   “Personal data compromise” includes situations where there is a reasonable cause to suspect that such
         “personally identifying information” or “personally sensitive information” has been lost, stolen, accidentally
         released or accidentally published, even if there is no firm proof.
    d. All incidents of “personal data compromise” that are discovered at the same time or arise from the same cause
       will be considered one “personal data compromise”.
8. “Personally Identifying Information” means information, including health information, that could be used to commit
   fraud or other illegal activity involving the credit, access to health care or identity of an “affected individual”. This
   includes, but is not limited to, Social Security numbers or account numbers.
    “Personally identifying information” does not mean or include information that is otherwise available to the public, such
    as names and addresses.
9. “Personally Sensitive Information” means private information specific to an individual the release of which requires
    notification of “affected individuals” under any applicable law.
    “Personally sensitive information” does not mean or include “personally identifying information”.
All other provisions of this policy apply.




DC 001 (06-2016)                                      © 2006, 2009, 2012                                         Page 8 of 8
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 116 of 121



                                                                                                     IL 02 55 03 16

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  FLORIDA CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

A. Paragraph 2. of the Cancellation Common Policy                  (2) Solely on the basis of a single property
   Condition is replaced by the following:                              insurance claim which is the re sult of
   2. Cancellation For Policies In Effect 90 Days                       water damage, unless we ca n
      Or Less                                                           demonstrate that you have failed to take
                                                                        action reasonably requested by us to
      a. If this policy has been in effect for 90 days                  prevent a fu ture similar occurrence of
         or less, we may c ancel this policy by                         damage to the insured property.
         mailing or delivering to the first Named
         Insured written notice of cancellation,           B. Paragraph 5. of the Cancellation Common Policy
         accompanied by the specific reasons for              Condition is replaced by the following:
         cancellation, at least:                              5. If this policy i s cancelled, we will send the first
         (1) 10 days bef ore the effe ctive date o f             Named Insured any premium refund due. If we
             cancellation     if we       cancel    for          cancel, the refund will be pro rata. If the first
             nonpayment of premium; or                           Named Insured cancels, the refund may be
                                                                 less than pro rata. If the return premium is not
         (2) 20 days bef ore the effe ctive date o f             refunded with the noti ce of can cellation or
             cancellation if we ca ncel for any othe r           when this policy is retu rned to us, we will mail
             reason, except we may               cancel          the refund within 15 working days after the
             immediately if there has been:                      date cancellation takes effect, unl ess this is an
            (a) A     material      misstatement     or          audit policy.
                misrepresentation; or                            If this is an audit policy, then, subject to your
           (b) A failure to comply with underwriting             full cooperation with us or our agent in securing
                requirements established by the                  the necessary data for au dit, we will return any
                insurer.                                         premium refund due within 90 days of the date
      b. We may not cancel:                                      cancellation takes effect. If our au dit is not
                                                                 completed within this time limitation, then we
        (1) On the basis of p roperty insurance                  shall accept your own audit, and any premium
            claims that are the re sult of an act of             refund due shall be mailed within 10 working
            God, unless we ca n demonstrate, by                  days of receipt of your audit.
            claims frequency or oth erwise, that you
            have failed to take a ction reasonably               The cancellation will be effective even if we
            necessary as req uested by us to                     have not made or offered a refund.
            prevent recurrence of da mage to the
            insured property; or




IL 02 55 03 16                       © Insurance Services Office, Inc., 2015                           Page 1 of 3
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 117 of 121



C. The following is added to the Cancellation                         (2) 45 days bef ore the effe ctive date o f
   Common Policy Condition:                                               cancellation if:
   7. Cancellation For Policies In Effect For More                       (a) Cancellation is for one or more of the
      Than 90 Days                                                           reasons stated in Paragraphs 7.a.(2)
      a. If this policy has b een in effect for more                         through 7.a.(7) above, and this policy
         than 90 day s, we may cancel this p olicy                           does not cover a residential structure
         only for on e or mo re of the followin g                            or its contents; or
         reasons:                                                        (b) Cancellation is ba sed on the rea son
        (1) Nonpayment of premium;                                           stated in Paragraph 7.a.(8) above;
        (2) The policy was obtained by a material                     (3) 120 days before the effective date of
             misstatement;                                                cancellation if:
        (3) In the event of failure to comply, within                    (a) Cancellation is for one or more of the
             90 days after the effective date of                             reasons stated in Paragraphs 7.a.(2)
             coverage,         with        underwriting                      through 7.a.(7) above; and
             requirements established by us before                        (b) This policy covers a         residential
             the effective date of coverage;                                   structure or its contents.
        (4) There has been a substantial change in                c. If this policy has b een in effect for more
             the risk covered by the policy;                          than 90 days and covers a residential
        (5) The cancellation is for all insureds under                structure or its contents, we may not cancel
             such policies for a given class of                       this policy based on credit         information
             insureds;                                                available in public records.
        (6) On the basis of p roperty insurance             D. The following is added:
             claims that are the re sult of an act of          Nonrenewal
             God, if we can demo nstrate, by claims            1. If we decide not to renew this policy, we will
             frequency or otherwi se, that you have               mail or deliver to the f       irst Named Insured
             failed to take action reasonably                     written notice of nonrene wal, accompanied by
             necessary as req uested by us to                     the specific reason for nonrenewal, at least:
             prevent recurrence of da mage to the
             insured property;                                    a. 45 days prior to the expira tion of the po licy
                                                                      if this poli cy does not cover a residential
        (7) On the ba sis of a sin gle property                       structure or its contents, or if nonrenewal is
             insurance claim which is the re sult of                  for the reason stated in Paragraph D.5.; or
             water damage, if w e can demonstrate
             that you have failed to take actio       n           b. 120 days prior to the expiration of the policy
             reasonably requested by us to prevent a                  if this policy covers a residential structure or
             future similar occurrence of damage to                   its contents.
             the insured property; or                          2. Any notice of nonrenewal will be mailed or
        (8) The cancellation of some or all of our                delivered to the first Named Insured at the last
             policies is necessary to protect the best            mailing address known to us. If no tice is
             interests of t he public or policyholders            mailed, proof of mailing will be sufficien t proof
             and such cancellation is approved by                 of notice.
             the Florida Office o f Insurance                  3. We may not refuse to renew this policy:
             Regulation.                                          a. On the b asis of pro perty insurance claims
      b. If we can cel this poli cy for any of these                  that are the result of an act of God, unless
         reasons, we will mail or deliver to the first                we can demonstrate, by claim s frequency
         Named       Insured     written n otice      of              or otherwise, that you ha ve failed to take
         cancellation, accompanied by the spe cific                   action reasonably necessary as requ ested
         reasons for cancellation, at least:                          by us to pre vent recurrence of dam age to
        (1) 10 days bef ore the effe ctive date o f                   the insured property;
             cancellation if cancell ation is for
             nonpayment of premium;




Page 2 of 3                           © Insurance Services Office, Inc., 2015                         IL 02 55 03 16
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 118 of 121



       b. On the basis of filing of claims for si nkhole            b. We may cancel or nonrenew the policy prior
          loss. However, we may refuse to renew this                   to restoration of the structure or its contents
          policy if:                                                   for any of the following reasons:
         (1) The total of such property insurance                     (1) Nonpayment of premium;
              claim payments for this policy equals or                (2) Material misstatement or fraud related to
              exceeds the policy limits in effect on the                   the claim;
              date of lo ss for p roperty damage to the
              covered building; or                                     (3) We       determine      that you ha ve
                                                                            unreasonably caused a delay in th e
          (2) You have failed to repair the structure in                    repair of the structure; or
               accordance with the enginee             ring
               recommendations upon which any loss                     (4) We have paid the policy limits.
               payment or policy proceeds were based;                   If we cancel or nonrenew for nonpayment of
               or                                                       premium, we will give you 10 days' notice. If
       c. Solely on th e basis of a single property                     we cancel or nonrenew for a rea son listed
           insurance claim which is the result of water                 in Paragraph b.(2), b.(3) or b.(4), we will
           damage, unless we ca n demonstrate that                      give you 45 days' notice.
           you have failed to take a ction reasonably            2. With respect to a p olicy covering a residential
           requested by us to prevent a future similar              structure or its contents, any cancellation or
           occurrence of damage         to the in sured             nonrenewal that would otherwise take effect
           property.                                                during the duration of a hurricane will not take
   4. Notwithstanding the provisions of Paragraph                   effect until t he end of the d uration of such
       D.3., we may refuse to renew this policy if this             hurricane, unless a repl acement policy has
       policy includes Sinkhole Loss coverage. If we                been obtained and is in effect fo r a claim
       nonrenew this policy for purposes of removing                occurring during the duration of t he hurricane.
       Sinkhole Loss coverage, pursuant to se ction                 We may collect premium for the period of time
       627.706, Florida Statutes, we will offer you a               for which the policy period is extended.
       policy that in cludes catastrophic ground cover           3. With respect to Paragraph E.2., a hu rricane is
       collapse coverage.                                           a storm system that has been declared to be a
   5. Notwithstanding the provisions of Paragraph                   hurricane by the National Hurricane Center of
       D.3., we may refuse to renew this policy if                  the National Weather Service (here after
       nonrenewal of some or all of our p olicies is                referred to as NHC). The hurricane occurrence
       necessary to protect the best interests of the               begins at t he time a hurricane watch or
       public or policyholders and such nonrenewal is               hurricane warning is issued for any part of
       approved by the Flori da Office of In surance                Florida by th e NHC an d ends 72 hours after
       Regulation.                                                  the termination of the last hurricane watch or
                                                                    hurricane warning issued for any part of Florida
E. Limitations On Cancellation And Nonrenewal                       by the NHC.
   In The Event Of Hurricane Or Wind Loss –
   Residential Property
   1. The following provisions apply to a policy
       covering a residential structure or its contents,
       if such property has sustained damage as a
       result of a h urricane or windstorm that is the
       subject of a declaration of emergency by the
       Governor and filing of       an o rder by the
       Commissioner of Insurance Regulation:
       a. Except as provided in Paragraph E.1.b., we
           may not cancel or nonrenew the policy until
           at least 9 0 days afte r repairs to the
           residential structure or its contents have
           been substantially completed so that it is
           restored to the extent that it is insura ble by
           another insurer writing policies in Florida. If
           we elect to not renew the policy, we will
           provide at le ast 100 days' notice that we
           intend to n onrenew 90 days after the
           substantial completion of repairs.




IL 02 55 03 16                          © Insurance Services Office, Inc., 2015                          Page 3 of 3
           Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 119 of 121


                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 25 02 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                    FLORIDA CHANGES
This endorsement modifies insurance provided under the following:
   COMMERCIAL PROPERTY COVERAGE PART

A. When this endorsement is attached to Standard             When loss or damage to exterior paint or
   Property Policy CP 00 99, the term Coverage Part          waterproofing material is excluded, we will not
   in this endorsement is replaced by the term Policy.       include the value of paint or waterproofing material
B. The following provision applies when a                    to determine:
   Coinsurance percentage is shown in the                         a. The amount of the Windstorm or Hail
   Declarations:                                                     Deductible; or
   Florida law states as follows:                                 b. The value of Covered Property when
   Coinsurance contract: The rate charged in this                    applying the Coinsurance Condition.
   policy is based upon the use of the coinsurance        D. The Loss Payment Condition dealing with the
   clause attached to this policy, with the consent of       number of days within which we must pay for
   the Insured.                                              covered loss or damage is replaced by the
C. The following is added:                                   following:
   If windstorm is a Covered Cause of Loss and loss          Provided you have complied with all the terms of
   or damage to Covered Property is caused by or             this Coverage Part, we will pay for covered loss or
   results from windstorm, the following exclusion           damage upon the earliest of the following:
   applies in:                                                       (1) Within 20 days after we receive the
   1. Broward County;                                                   sworn proof of loss and reach written
                                                                        agreement with you;
   2. Dade County;
                                                                     (2) Within 30 days after we receive the
   3. Martin County;                                                    sworn proof of loss and:
   4. Monroe County;                                                    (a) There is an entry of a final judgment;
   5. Palm Beach County; and                                                  or
   6. All the areas east of the west bank of the                        (b) There is a filing of an appraisal
        Intracoastal Waterway in the counties of:                             award with us; or
        a.      Indian River; and                                    (3) Within 90 days of receiving notice of an
        b.      St. Lucie.                                              initial, reopened or supplemental claim,
                                                                        unless we deny the claim during that
   Windstorm Exterior Paint And Waterproofing                           time or factors beyond our control
   Exclusion                                                            reasonably prevent such payment. If a
   We will not pay for loss or damage caused by                         portion of the claim is denied, then the
   windstorm to:                                                        90-day time period for payment of claim
                                                                        relates to the portion of the claim that is
   1. Paint; or                                                         not denied.
   2. Waterproofing material;                                           Paragraph (3) applies only to the
   applied to the exterior of buildings unless the                      following:
   building to which such loss or damage occurs also                    (a) A claim under a policy covering
   sustains other loss or damage by windstorm in the                          residential property;
   course of the same storm event. But such
   coverage applies only if windstorm is a Covered                      (b) A claim for building or contents
   Cause of Loss.                                                             coverage if the insured structure is
                                                                              10,000 square feet or less and the
                                                                              policy covers only locations in
                                                                              Florida; or




CP 01 25 02 12                  © Insurance Services Office, Inc., 2011                  Page 1 of 3
              Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 120 of 121


            (c) A claim for contents coverage under           Catastrophic Ground Cover Collapse
                a tenant's policy if the rented               We will pay for direct physical loss or damage to
                premises are 10,000 square feet or            Covered Property caused by or resulting from
                less and the policy covers only               catastrophic ground cover collapse, meaning
                locations in Florida.                         geological activity that results in all of the
E. Sinkhole Collapse Coverage Removed                         following:
   Sinkhole Collapse coverage is removed, as                  1. The abrupt collapse of the ground cover;
   indicated in Paragraphs E.1. through E.4.; and             2. A depression in the ground cover clearly visible
   coverage for Catastrophic Ground Cover Collapse               to the naked eye;
   is added instead as set forth in Paragraph F.
                                                              3. "Structural damage" to the building, including
   1. In the Causes Of Loss – Basic Form and in the              the foundation; and
       Standard Property Policy, Sinkhole Collapse is
       deleted from the Covered Causes of Loss and            4. The insured structure being condemned and
       sinkhole collapse is no longer an exception to            ordered to be vacated by the governmental
       the Earth Movement Exclusion.                             agency authorized by law to issue such an
                                                                 order for that structure.
   2. In the Causes Of Loss – Broad Form, Sinkhole
       Collapse is deleted from the Covered Causes            However, damage consisting merely of the
       of Loss and from the Additional Coverage –             settling or cracking of a foundation, structure or
       Collapse; and sinkhole collapse is no longer an        building does not constitute loss or damage
       exception to the Earth Movement Exclusion.             resulting from a catastrophic ground cover
                                                              collapse.
   3. In the Causes Of Loss – Special Form,
       Sinkhole Collapse is deleted from the "specified       The Earth Movement Exclusion and the
       causes of loss" and is no longer an exception to       Collapse Exclusion do not apply to coverage for
       the Earth Movement Exclusion.                          Catastrophic Ground Cover Collapse.
   4. In the Mortgageholders Errors And Omissions             Coverage for Catastrophic Ground Cover
       Coverage Form, Sinkhole Collapse is deleted            Collapse does not increase the applicable Limit of
       from the Covered Causes of Loss under                  Insurance. Regardless of whether loss or damage
       Coverage B and from the "specified causes of           attributable to catastrophic ground cover collapse
       loss", and is no longer an exception to the            also qualifies as Sinkhole Loss or Earthquake (if
       Earth Movement Exclusion.                              either or both of those causes of loss are covered
                                                              under this Coverage Part), only one Limit of
   Further, this Coverage Part does not insure                Insurance will apply to such loss or damage.
   against Sinkhole Loss as defined in Florida law
   unless an endorsement for Sinkhole Loss is made        G. The following applies to the Additional Coverage
   part of this policy. However, if Sinkhole Loss             – Civil Authority under the Business Income
   causes Catastrophic Ground Cover Collapse,                 (And Extra Expense) Coverage Form, Business
   coverage is provided for the resulting Catastrophic        Income (Without Extra Expense) Coverage Form
   Ground Cover Collapse even if an endorsement for           and Extra Expense Coverage Form:
   Sinkhole Loss is not made part of this policy.             1. The Additional Coverage – Civil Authority
F. The following is added to this Coverage Part as a             includes a requirement that the described
   Covered Cause of Loss. In the Causes Of Loss –                premises are not more than one mile from the
   Special Form and Mortgageholders Errors And                   damaged property. With respect to described
   Omissions Coverage Form, the following is also                premises located in Florida, such one-mile
   added as a "specified cause of loss". However, as             radius does not apply.
   a "specified cause of loss", the following does not        2. The Additional Coverage – Civil Authority is
   apply to the Additional Coverage – Collapse.                  limited to a coverage period of up to four
                                                                 weeks. With respect to described premises
                                                                 located in Florida, such four-week period is
                                                                 replaced by a three-week period.
                                                              3. Civil Authority coverage is subject to all other
                                                                 provisions of that Additional Coverage.




Page 2 of 3                     © Insurance Services Office, Inc., 2011                 CP 01 25 02 12
             Case 1:20-cv-03107-RA Document 1-1 Filed 04/17/20 Page 121 of 121


H. The following provisions are added to the Duties              2. Foundation displacement or deflection in
   In The Event Of Loss Or Damage Loss                              excess of acceptable variances as defined in
   Condition:                                                       ACI 318-95 or the Florida Building Code, which
           (1) A claim, supplemental claim or reopened              results in settlement related damage to the
               claim for loss or damage caused by                   primary structural members or primary
               hurricane or other windstorm is barred               structural systems that prevents those
               unless notice of claim is given to us in             members or systems from supporting the loads
               accordance with the terms of this policy             and forces they were designed to support to
               within three years after the hurricane first         the extent that stresses in those primary
               made landfall or a windstorm other than              structural members or primary structural
               hurricane caused the covered damage.                 systems exceed one and one-third the nominal
               (Supplemental claim or reopened claim                strength allowed under the Florida Building
               means an additional claim for recovery               Code for new buildings of similar structure,
               from us for losses from the same                     purpose, or location;
               hurricane or other windstorm which we             3. Damage that results in listing, leaning, or
               have previously adjusted pursuant to the             buckling of the exterior load bearing walls or
               initial claim.)                                      other vertical primary structural members to
               This provision concerning time for                   such an extent that a plumb line passing
               submission of claim, supplemental claim              through the center of gravity does not fall
               or reopened claim does not affect any                inside the middle one-third of the base as
               limitation for legal action against us as            defined within the Florida Building Code;
               provided in this policy under the Legal           4. Damage that results in the building, or any
               Action Against Us Condition, including               portion of the building containing primary
               any amendment to that condition.                     structural members or primary structural
                                                                    systems, being significantly likely to imminently
           (2) Any inspection or survey by us, or on our
                                                                    collapse because of the movement or instability
               behalf, of property that is the subject of a
                                                                    of the ground within the influence zone of the
               claim, will be conducted with at least 48
                                                                    supporting ground within the sheer plane
               hours' notice to you. The 48-hour notice
                                                                    necessary for the purpose of supporting such
               may be waived by you.
                                                                    building as defined within the Florida Building
I. The following definition of structural damage is                 Code; or
   added with respect to the coverage provided under
   this endorsement:                                             5. Damage occurring on or after October 15,
                                                                    2005, that qualifies as substantial structural
   "Structural damage" means a covered building,                    damage as defined in the Florida Building
   regardless of the date of its construction, has                  Code.
   experienced the following.
   1. Interior floor displacement or deflection in
       excess of acceptable variances as defined in
       ACI 117-90 or the Florida Building Code, which
       results in settlement related damage to the
       interior such that the interior building structure
       or members become unfit for service or
       represent a safety hazard as defined within the
       Florida Building Code;




CP 01 25 02 12                     © Insurance Services Office, Inc., 2011                  Page 3 of 3
